Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, we received the news overnight that Ibrahim Rugova is now in Rome, and I wonder whether you could ask the President if he would, on behalf of this Parliament, convey our best wishes to Mr Rugova and to his family. You will recall that in the April plenary we passed a resolution in this House inviting Mr Rugova to address the Foreign Affairs Committee. It is proposed that we hold a Foreign Affairs Committee meeting on 21-22 June for the purpose of a hearing with the High Representative. However, it would seem to me at the very least appropriate that we should invite Mr Rugova also to address that committee. What are your comments on that suggestion, and could you convey that idea to the President?
Thank you for that suggestion, Mr Spencer. We have all heard that Mr Rugova has arrived in Rome, happily with his family, and I think it is natural for him to come here to Parliament. I shall pass on your proposal to the President, and I do not think there is any obstacle to inviting him to come to Parliament on 21 June.
Mr President, in all the confusion during the vote on the Rothley report yesterday I mistakenly voted in favour in the final vote, when I actually meant to vote against. I would ask you to amend the Minutes to show this. It would not change the outcome of the vote, ladies and gentlemen, but it really was all very confusing. I would specifically request that this should be done if at all possible. I would also ask you to note that I did vote on Amendment No 18 by Mr Fabre-Aubrespy, but my vote is not shown in the Minutes. I actually voted in favour.
We have noted that, Mrs Maes, and it will be recorded in the Minutes.
Mr President, on page 8 of the Minutes, under the heading 'Approval of the President-designate of the Commission', there is a record of Parliament's vote approving the designation of Mr Prodi by the Heads of State and Government. It says that the President congratulated the elected President.
I think that the wrong terms are used here. In order for there to be an election there needs to be several candidates and a democratic process. I think that it is the designation of the President that has been ratified or approved by Parliament, but I do not think that insisting on talking about an elected President, when the President has been designated, is in accordance with the Treaty of Amsterdam.
I can inform you, Mr Fabre-Aubrespy, that the wording used is in accordance with the Rules of Procedure, but we shall of course double-check that, I can assure you.
Mr President, ladies and gentlemen, I feel that it would be useful to briefly add to what was very rightly said by our colleague Mr Spencer concerning the particular request that Parliament has made with regard to someone who was under its protection, Dr Ibrahim Rugova.
I would like to say that above and beyond all the comments that are naturally going to be prompted by his visit to Rome, our main objective should be the return of all of his compatriots to their country. I welcome the suggestion that Dr Ibrahim Rugova, who was awarded the Sakharov Prize by this House, should come and address us in June for as long as is necessary.
We asked to go to Pristina. The Serbian authorities refused, saying that they could not guarantee our safety, and we had to give in to them. It is good that now all roads lead once more to Rome. Mr Rugova should come, and we should find out what has been happening to him. The important thing is to restore peace to the Balkans and for those people to return to their territory.
I think a very broad majority of the House could endorse that, Mr Soulier. I also think it is important, if the President accepts Mr Spencer's proposal - as I am sure he will - that it is then announced publicly that the new Parliament is going to receive Mr Rugova as one of its first actions.
Mr President, my name was not included in the list of people who were present at yesterday's sitting. I would like my name to be added to the attendance register.
We have noted that, Mr Sarlis.
Mr President, in our debate last night on the Colom i Naval report on the financial perspectives 2000-2006, it was drawn to my attention that the indicative list of vote for this morning at 11 a.m. is recommending that this interinstitutional agreement should be approved by a simple majority. The Committee on Budgets has written to the President advising this should be done by qualified majority because we are handing over a number of powers if we approve this agreement. It will have to be done by qualified majority.
I insist, on behalf of many colleagues, that the President circulate a note arguing why he is recommending this should be done on a simple majority. This should be headed off before 11 a.m. otherwise we could find a repetition of the kinds of problems we had with the Rothley vote yesterday.
I can assure you that the President of Parliament is well aware that a decision has to be taken, Mr Elles, and he will be chairing the sitting himself at 11 a.m. I will pass on what you have said, so that he understands your views. He will then take a decision, as I say.
Mr President, I would like to join in with Mr Spencer and Mr Soulier in expressing my satisfaction.
But I would also like to make another suggestion, not just that Dr Rugova should be invited to visit us as soon as possible.
As today is our second-last working day, I would like to ask our President, Mr Gil-Robles, together with the chairman of the Committee on Foreign Affairs, Security and Defence Policy, to see whether it would also be possible to send a small European Parliament delegation to meet Dr Rugova in Rome, where he is at present, because I do not know what will happen within the next month, month and a half or two months.
There is an opportunity for a quick meeting; Mr Spencer and Mr Soulier themselves, together with Mrs Pack, chairman of the Delegation for Relations with South-East Europe, could be given the task of organising this meeting, which could take place in the next few days.
I will forward both your proposal and that by Mr Spencer to the President, Mr Imbeni, so that he can decide - if possible by tomorrow - how we should respond to the situation, now that Mr Rugova and his family have arrived in Rome.
I wish to second that, and I should also like to thank Renzo Imbeni for his proposal. I spoke to Mr Rugova on the phone last night. I would ask that we be given the opportunity to see him even before the committee meeting in June, because he will be in demand over the next few weeks and, I fear, will be misused by some people. For that reason, I believe it is important that we should grasp the opportunity to speak to him very soon. If you can find a way of making that point to the President, it would certainly suit our purposes. I should be willing to sacrifice a few slots on my electioneering schedule to that end.
Thank you for your support for the proposals by Mr Spencer and Mr Imbeni, Mrs Pack.
Mr President, I had asked for the floor in order to support Mr Imbeni's proposal, but Mrs Pack has already spoken now and I agree with her. That is all.
Mr President, I should simply like to remind some of our colleagues, and Mr Elles in particular, that the way the institutions take decisions, in accordance with the well consolidated case-law of the Court of Justice in Luxembourg, is not something we can tamper with. It is a question of law and order and is enshrined in the Treaties. And as far as the Treaties are concerned, unless it is expressly stated, this House takes decisions by simple majority. In addition, there is ample case-law stating that the acts are what they are and not what any interpretation may make of them. This also applies to the effects such acts may have, no matter how sensibly they may be interpreted.
Finally, Mr Elles is well aware that the Committee on Budgets, a well respected and very competent committee, is in no way an internal body with the powers to dictate which majority should be used to take decisions in this House.
I will likewise refer your comments to the President of Parliament, Mrs Palacio, who is coming to chair the sitting and the vote at 11 a.m.
The Minutes were approved
Schengen
The next item is the oral question (B4-0336/99) by Mr Voggenhuber and Mr Andersson, on behalf of the Committee on Civil Liberties and Internal Affairs, to the Council, on Schengen.
Mr President, ladies and gentlemen, the representative of the Council presidency has not been welcomed by name, so I do not know whom I should be addressing at this moment. But I do hope that a representative is here. Mr President, in the Committee on Civil Liberties and Internal Affairs, on behalf of which I speak here, there have been serious concerns that the Council might not manage to arrive at decisions in time to incorporate the Schengen Agreement into the European Union and that the relevant legal instruments would then automatically become part of the third pillar. That is why the fact that this agreement has been reached and that the decisions have indeed been taken has been greeted with a degree of relief. That is the good news I am able to give the presidency. The bad news is that the way in which these decisions and stipulations were made has drawn heavy criticism and even protests from the overwhelming majority of our committee, and I hope that the House will share our indignation, because this is a very important matter in terms of parliamentary control and codetermination in the field of internal security.
The Amsterdam Treaty itself dealt with the incorporation of the Schengen agreement, the institutional issues, the distribution of powers and the procedural arrangements in an extremely questionable and vague manner, namely by relegating these matters to an additional protocol. I do believe we must dwell on the significance of this line of approach in order to appreciate fully the nature of the criticism voiced by the committee and by Parliament. The incorporation of the Schengen Agreement into the European Union is surely the most important and the most complex transformation of international law into the law of the European Union. It lays the foundations on which the freedom of the individual can be enshrined in EU law, it is the means by which the Union can become an area in which freedom, justice and security are guaranteed, and it is certainly the most significant increase of powers in the field of internal security. It is a transfer of power that will have a massive impact on fundamental rights and civil liberties.
Let me ask the presidency of the Council at this point how the European institutions, and particularly the elected representatives of the European people, are to explain to the public that such a project can be implemented without involving Parliament, without informing or consulting Parliament. How are we supposed to explain that this Parliament has not even been accorded the right to deliver an opinion, that we have not even received detailed documentation and information about this scheme, and that we now have to discuss it without actually having been briefed on its details?
Allow me to voice the view of the absolute majority of the committee by saying that this is not only a matter of the rights of Parliament, important though they may be; one of the roles in which this Parliament has always seen itself is as the advocate of fundamental rights, of civil liberties, of personal rights in the European Union, and it is difficult to serve as the advocate of the European people if we are excluded in this way from Council projects, an exclusion which we believe is contrary to the letter of the Treaty; no doubt we shall have to agree to differ once again on that point, but in any event our exclusion is entirely contrary to the spirit of the Treaties.
Perhaps I should also point out that the Council's approach once more raises the question of whether the theory of the Council's indirect legitimacy as a legislative authority stands up to scrutiny in the light of such occurrences, because the European Parliament is not the only legitimate representative body discussing these matters without the aid of documentation and being excluded from the Council's decisions and preparations; as we know, our national parliaments have been informed inadequately and at the last possible moment. In other words, we can no longer speak of genuine parliamentary control in the field of internal security, of police and judicial cooperation. That is the particular protest, the vehement protest, of the committee that I bring to your attention today, and it is not only on behalf of our committee that I call on the presidency of the Council to develop an entirely new culture of cooperation with Parliament in this extremely sensitive area of government authority and power in the domain of civil liberties and fundamental rights.
Mr President, ladies and gentlemen, on 1 May the Treaty of Amsterdam entered into force, and on that date the Schengen system was incorporated into the European Union framework. The German Presidency has always regarded it as one of our foremost tasks to brief the European Parliament on the progress of the preparations for the integration of the Schengen cooperation arrangements, and I am pleased to have another opportunity to do so today, since the question of information and the form in which it is imparted has been such a crucial issue. Mr Voggenhuber, I shall also deal in detail with your comments on the subject.
First of all, I should like to say a few words on the definition of the fruits of Schengen and their place in the EU framework. The discussions that are being held with a view to defining the substance of the Schengen cooperation arrangements and incorporating it into the legal bases of the EC Treaty and the Treaty on European Union have made good progress and are now very close to completion. The relevant draft Council decisions were noted and frozen by the General Affairs Council at its meeting of 26 April. Following yesterday's final deliberations in the Permanent Representatives Committee, the presidency is seeking the adoption of the decisions at the meeting of the ECOFIN Council on 10 May.
I make no secret of our pride in the fact that the German Presidency has succeeded, in collaboration with its partners, in answering most of the questions relating to the place of the Schengen provisions, questions which remained thorny until the very end and which were affected by a vast range of diverse political considerations. The way is clear now for an extensive examination of the substance of Schengen, which is precisely what the Treaty of Amsterdam requires. It has not been possible, however, to reach an agreement on the place of the provisions relating to the Schengen information system. While a group of Member States has been pressing for the integration of these provisions into both the first and third pillars, a number of others favour incorporation into the third pillar only. A compromise position, which the presidency supports, proposes recourse to the third pillar as far as the establishment and operation of the Schengen information system and most of the notification categories are concerned, whereas notices of refusal of entry visas and the rules on system-related data protection would also have legal bases in the first pillar.
Despite the best efforts of the presidency, a consensus on this point has proved impossible and there is no prospect of such an agreement on the horizon. In this area - and only in this area - the legal fiction in the Schengen Protocol, which provides for the third pillar to serve as the legal basis until further notice, will apply. This, incidentally, will not prejudice the adoption of the decision determining how the legal bases are to be split. I believe that this outcome, which has yet to be finally confirmed by the Council, is acceptable. For key parts of the substance of Schengen, it will prevent innumerable disputes regarding the legal bases on which future developments are to be founded.
I should be exceeding my terms of reference if I were to deal with the legal bases of each of the Schengen provisions. But I must point out that, about a week ago, I sent you the drafts of the Council decisions, the aims of which are firstly to define the substance of the Schengen rules and secondly to examine that substance in detail. May I ask you to refer to those two documents for detailed information.
Let me now briefly answer the question on the associated status of Iceland and Norway. The association of those countries with the implementation and development of the Schengen provisions will take place on the basis of an association agreement, which is due to be signed quite soon. Now that the Executive Committee of the parties to the Schengen Agreement has had its last meeting, held last week on 28 April, which means that the fruits of Schengen can be defined conclusively, it is also possible to identify the areas in which cooperation with Norway and Iceland should take place in the future. The discussions on this question are almost completed. The presidency expects that the Council will approve the agreement at its meeting on 17 and 18 May and that the agreement can be signed as part of the EEA Council meeting which is being held at the same time.
At the heart of the association agreement is the creation, at all levels of the hierarchy of EU authorities, of a joint committee through which Norway and Iceland will play their part in the shaping of decisions. In the Schengen framework, these two countries have been directly involved in the work of the authorities, with the right to express their views but without formal voting rights. A direct transfer of this form of cooperation into the EU framework is not possible. The basic rule is that participation in the work of EU bodies is the sole prerogative of Member States. Other forms of involvement, such as observer status, would not have satisfied Iceland's and Norway's legitimate need to keep contributing to the discussion process on the subjects covered by the Schengen Agreement. This is why the two countries and the Member States have agreed on the creation of a special system of committees, the main aim of which will be to serve as a platform for the discussion with Norway and Iceland of proposals and initiatives for further developing the fruits of the Schengen process.
The joint committee will only have very limited decision-making powers. These will be confined to procedural matters affecting the joint committee itself and its activities. Substantive decisions on the development of the fruits of Schengen, decisions which Iceland and Norway will have helped to shape, will be taken exclusively by EU bodies, namely the Council and, where appropriate, the Permanent Representatives Committee.
In addition to the association agreement I have just described, the draft of which I recently sent to you, the Schengen Protocol provides for the conclusion of another agreement on the legal relationship between Norway and Iceland on the one hand and the United Kingdom and Ireland on the other hand in matters relating to their recourse to the benefits of Schengen. The negotiations on this have begun. I expect that they can be completed within a short space of time.
Allow me to say a few words on the integration of the Schengen Secretariat. On 1 May 1999 the Council, acting in accordance with the written consultation procedure, decided to integrate the staff of the Schengen Secretariat into the Secretariat-General of the Council, and I hope that a line can now be drawn under the recent debates on this subject and that the presidency, the Member States and the staff of the Council Secretariat can turn their full attention once again to the substantive work that confronts us in the remaining two months of the German Presidency.
In the course of the decision-making process, it emerged that some of the Council Secretariat staff are virtually taking to the barricades in opposition to the absorption of the Schengen staff, who have not gone through the customary selection procedure. I have no sympathy with that position, because the incorporation of former members of the Schengen Secretariat has nothing to do with nepotism or favouritism. On the contrary, it serves to safeguard the subsistence of a group of people who have shown great commitment over the years to the Schengen cooperation process and who must not suffer from the integration of Schengen into the EU framework. Moreover, the Union will also benefit from the specialised knowledge and skills of the trained Schengen staff.
Let me finish by dealing with the consultation of the European Parliament on the transfer of the Schengen cooperation arrangements into the EU framework. The German Presidency recognises unreservedly that the transfer of the Schengen arrangements into the EU framework is of enormous importance to the future work of the European Parliament, and that Parliament has a legitimate interest in the various steps that have to be taken on the way to integration. Germany has always respected that interest by providing detailed information on developments in the process. Interior Minister Otto Schily, staff of the Federal Ministry of the Interior and I myself have briefed Parliament and its Internal Affairs Committee on several occasions. I might remind you that Mr Schily addressed the House on 14 January and that he spoke to the Committee on Civil Liberties and Internal Affairs on 19 November and again on 30 March; I myself was at the meeting of the Internal Affairs Committee on 23 November, and Mr Eisel, who heads the other competent directorate in our department, has also briefed the committee twice during the past week. So I believe we have done all we could to keep Parliament and its committee informed.
Nevertheless, I should also point out that we have no statutory obligation to engage in formal consultation on matters concerning the integration of the Schengen cooperation arrangements into the EU framework. The sole basis for the incorporation of Schengen is the Schengen Protocol, which makes no provision for formal consultation. The consultation requirements laid down in the Amsterdam and Maastricht Treaties do not apply to the transfer of the Schengen system. Let me assure you once again, however, that the presidency will continue to keep the European Parliament fully briefed on the state of the integration process.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the agreement the Council has reached on incorporating the Schengen acquis into the Treaty is yet another of the sort of agreements that Parliament regards with extremely mixed feelings. Of course, it is wonderful that an agreement has been reached, which none of us dared hope would be achieved under the German Presidency. On 14 January this year, we adopted a resolution expressing our concern at the absence of an agreement, which would have meant that the whole of the acquis would have come under the third pillar. So the fact that an agreement has been reached is quite a feat, and I congratulate the German Presidency on it.
The agreement also ensures that a considerable number of the provisions of the Schengen acquis , those dealing with the free movement of persons, asylum, immigration and border controls, are now mainly Community issues, which means that Parliament and the Court of Justice will be involved in policy in these fields in future. This too is to be welcomed. However, there are certain elements here that we find very hard to swallow because they are completely contrary to the recommendations that Parliament made in January.
First and foremost yet again, Mr President-in-Office, there is the role that Parliament has played. It is true that the German Presidency held various discussions with Parliament and that we were kept informed throughout the period of the negotiations, for which we are grateful to the presidency. But you cannot deny that the final documents only reached Parliament on Monday, that Monday was the first chance we had to discuss the final outcome of the negotiations, and that the consultation of Parliament is really just a joke because everything has already been decided. A political agreement has been reached and simply needs to be confirmed by the Council on 10 May.
You are quite right. Formally speaking you do not need to consult Parliament, but politically speaking this would not be advisable, since the choice of legal basis when incorporating Schengen into the Treaty will determine how the future acquis is to be developed and what the roles of the Commission, Parliament and the Court of Justice will be. So it is a crucial decision that directly affects Parliament's rights, which was why we felt we ought to be consulted, and consulted seriously. We even said in our resolution of 14 January that if this did not happen, Parliament would have to consider bringing a case before the Court of Justice, and I still think that the next Parliament should consider doing this.
Mr President-in-Office, this is not a matter of injured pride. This is all about democratic control, because Parliament has a number of comments to make on the substance of the agreement too. First, the President-in-Office has himself admitted that there is no agreement on the Schengen information system. No agreement is better than just dumping everything under the third pillar, which would have been disastrous, but for the time being the Schengen information system is to remain under the third pillar, and this is a great mistake because the SIS contains a lot of data about immigration, asylum and visas, all of which are areas where enormous problems occur on a daily basis. So I would like to ask the Council what it can do to get us out of this impasse. Incidentally, the protection of personal data is a particularly important issue with the Schengen information system, and we should not forget that the Joint Supervisory Authority produced a highly critical report here. I would therefore urge that a proposal be put forward on the basis of Article 286 providing for an efficient supervisory body to be set up, together with a proposal for the protection of personal data under the third pillar, where there is as yet no such guarantee.
Finally, I would also draw your attention to the Commission's right of initiative now on the whole of the Schengen acquis . The Commission could provide considerable impetus here, but the Council in its wisdom has decided to keep the standing committee on Schengen implementation. This might have been justified if Schengen was to be extended, but it is unacceptable that this committee should be entrusted with monitoring the implementation of Schengen. I would therefore like to ask the Council for clearer information on this. It seems to be something of a curate's egg. All in all, I hope that this agreement will mean that both Parliament and the next Commission will be more closely involved in the policy areas that previously came under Schengen.
Mr President, let me begin by expressing my delight over the incorporation of Schengen into the Treaty. The Treaty of Amsterdam secures free movement of persons throughout Europe, but we naturally want to avoid creating a free-for-all for those intent on crime. Priority must be given to protecting the public. With Schengen as part of the Treaty, more effective safeguards will be offered. Finding the appropriate technical solutions has nevertheless proved a very tough task. We in the European Parliament are understandably dissatisfied with the lack of parliamentary involvement in some areas.
The Nordic countries have enjoyed free movement for a long time, and it has facilitated our relations with one another. Schengen will perform a similar service for the EU as a whole. It is therefore fortunate that the Nordic passport union will be protected. The Nordic group of countries is very vigilant when it comes to common Nordic legislation, the existence of which has meant so much to us.
If Nordic and EU legislation were to clash in any particular area - and there are differing views as to the likelihood of this - then we would naturally need to ensure coordination. Iceland and Norway have been granted much greater authority in respect of border controls; they now share in the overall responsibility for monitoring the Union's external frontiers. Effective operation of the system is essential, which means ensuring that Norway and Iceland perform to the same standards as the EU countries on border controls and combating crime.
The presidency has maintained a good dialogue with this committee on Schengen issues, keeping us informed of events. I nonetheless wish to draw attention to the provisions in the Treaty which state that Parliament must not be sidelined in the consultation process. As representatives of the people of Europe, we deserve to be much more involved than we have been to date in these matters. The role of the European Parliament has been too weak. And we have been given far too little time for deliberation. Translations of texts were sometimes missing, meaning that people could barely follow the proceedings in committee. This is no way to approach such issues. I therefore hope that the Council will today endorse the view that, in future, sufficient time must be set aside for proper consideration of these matters. We are dealing with sensitive questions and need to ensure that a real exchange takes place between Parliament and the Council.
Mr President, this is the last debate we shall be having on European justice policy in this parliamentary term. When we started in July 1994, the Maastricht Treaty had just entered into force. We in the Liberal Group hoped that the Council of Ministers would be vigorous in tackling its responsibilities here, because combating large-scale international crime and fleshing out Europe's asylum and immigration policy are matters of considerable importance. When we now look back over this parliamentary term, we are forced to conclude - I am sorry to say - that the Council has made little progress. What has been achieved in these five years? There are 500 000 displaced people in Kosovo, but does Europe have an asylum policy? No. The Commission recently came to grief over allegations of fraud. Are the five fraud agreements in force yet? Again, no.
None of this is the European Parliament's fault. Here again we have often not been kept informed. When we were, we carried out our legislative duties as quickly as possible, only to find that the Council took not the slightest notice of what we said. I would say to the ministers and also to the officials - although I know that this is unusual - that they really need to change their attitude and their approach. Take Parliament seriously and stop rejecting everything so high-handedly.
If we are honest, the Commission could also have played a more active role in this field. Some good progress has been made, but more could have been done. Schengen has now finally become firmly rooted in the European Union, which we have to admit is a positive development, even though Parliament was not adequately consulted. We will now want to take a closer look for ourselves at the decisions which have been taken.
Finally, I regret to say that I cannot thank the Council on behalf of the Liberal Group for the work it has done during this period, because as I just said the results are far from satisfactory. However, I would like to thank Commissioner Gradin, who is unfortunately not here, and her officials, and I would like above all to call on the Council and the new Commission to make sure that the Tampere summit is a success.
Mr President, the Group of the European Radical Alliance is very particular about issues of freedom. Schengen therefore remains one of our major concerns, both with regard to the freedom of movement of EU nationals and also with regard to freedom being indivisible for third country nationals who reside legally in one of the countries of the Union.
In this respect, I think that we could perhaps ask the Ministers in the Council to insist that France ceases to abuse derogating clauses, particularly with regard to border controls between Belgium and France. To come back to my main point, I think that the Schengen Executive Committee has therefore been replaced by the Council. The Council presidency, proud of its newfound glory, has defined, regulated and established legal bases. It has established terms of association in splendid isolation, without consulting, and sometimes without even informing, the people's representatives, at least with regard to definitive texts.
Parliament is clearly not satisfied with this attitude. We are once again in the position of having to request, no, demand, that the Treaty be respected. It is high time that the new presidency conformed to this fresh request. It is high time that we had a clear definition of police and judicial cooperation, and that we knew precisely who does what and in what context.
The new Commission will have a lot of work to do in order to present a coherent plan at Tampere, and so that Schengen can bring about the area of freedom, security and justice that everyone desires.
I have only one or two comments to make. It is a well-known fact that the People's Movement against the EU, which I represent, is opposed to the Schengen system, as I am myself, mainly for reasons of public security. I have no faith in claims that the construction of a supranational system of supervisory powers will benefit democracy in Europe. I presume that we all more or less wholeheartedly share the objective of establishing a humane refugee policy, but I take the view that democracy is best placed, as the Danes say, 'in the pockets of the citizens'. Schengen has been included in the Amsterdam Treaty and the opportunity has been taken to sneak Norway and Iceland into the system, whose people have voted against the European Union. By virtue of association agreements, they have something which in reality is equivalent to two thirds membership of the European Union without any influence. This is an absurdity. But now that the Schengen system has been created, I would far rather that it were kept under the third pillar, and for once I find myself in the situation of being able to praise the presidency for the exceptional lack of efficiency that is inherent in the administration of these rules. I would like to add that this Parliament is naturally interested in ensuring the maximum possible openness with regard to these decisions, a wish I fully support. The conduct of the Council in this respect leaves a great deal to be desired, whether the Treaty is interpreted one way or the other.
Mr President, may I begin by saying 'well done' to the presidency. Schengen has now been successfully incorporated into the Treaty and we have a sensible balance between the first and third pillars. So the presidency certainly deserves our congratulations as far as the substance is concerned. Few people believed matters would be taken forward so fast.
However, there is ample room for criticism with regard to the provision of information to the European Parliament and the inadequate use made of the expertise of this directly elected assembly. Clearly - as a previous speaker said - we need to distinguish between the formal and the political levels. Possibly the Council did in fact follow the existing consultation procedures. Probably this was the case, although we still need to cross-check. On such important political items as the incorporation of the Schengen acquis and the signing of an association agreement with two very special countries, I still believe that Council should have consulted Parliament and taken on board its views. That is where I feel the ministers slipped up. They came along to the committee and we talked. But Parliament could have been consulted; the Council would then have been able to receive our opinions in the form of reports. That is where the Council has missed out.
I do not wish to dwell further on issues connected with the first and third pillars; instead, let me concentrate on the association arrangements with Iceland and Norway. I was surprised to hear what the previous speaker had to say. I happen to know that he lives in Helsingør; I come from Helsingborg, four kilometres away. We both grew up on free movement. The benefits of such freedom, together with the existence of the Nordic passport union, have certainly had a marked influence on my life. I am delighted that we are now set to enjoy similar free movement with other countries too. The system has worked well for the Nordic area, and I am confident that it will work well for the European Union. And I am pleased that Norway and Iceland can also be associated in the agreement. It is somewhat rich that people should be criticising these two countries, when they are the ones behaving democratically and allowing their parliaments to decide. As far as I am aware, there will be a large parliamentary majority in favour - but no one's hand is being forced. It is up to the democratic institutions to take the decision on whether to participate in this cooperation process. Once the procedures have been completed, I am sure that Norway and Iceland will make the necessary legislative adjustments to bring themselves in line with the system. There should be no major problem here, nor with the Joint Supervisory Authority. The countries concerned will be able to make their voice heard, even though they will not have any formal decision-taking rights.
Mr President, since I came to this House in 1994, Parliament has been very clear about the fact that the future of the European Union is at stake here, in this area bordering the third pillar, in this area of rights and freedoms. Since I came to Parliament, we have worked hard to broaden the extremely narrow limits of Article K.6 of the Maastricht Treaty. And we must acknowledge that, without doubt, these limits have been transcended, not only by including many of the issues that used to be under the third pillar in the EC Treaty, in other words, in the first pillar, but also by way of the relative progress made with Article 39.
I must say that Parliament has played an important role in these advances. I believe that we must highlight the good and bad aspects of this issue. And I believe that we must be consistent and faithful and exploit this principle of faithful cooperation between the institutions. As a result, we must acknowledge what the Council has done and particularly the German Presidency. I naturally appreciate the work involved in drawing up a list of the Schengen acquis, as we all know that the Schengen acquis was a web of rules and a web of international public law, which complicated matters even further.
Also, the presentation of this document on the legal bases of the Schengen acquis , which I have still not had time to study in detail, is clearly important.
And together with the progress made, we must acknowledge and be aware of the difficulties inherent in integrating the Schengen Agreement into the framework of the European Union. It represents a closed world that is also being built beyond the limits of the European Union so that it can function. And we must also bear in mind that this is how it was born.
Having said all this, Mr President, Parliament cannot remain motionless, for the reasons that have already been outlined. We have a duty to our people and it is extremely important where rights and freedoms are at stake. When the Schengen Agreement is incorporated into the Treaty on European Union, we must clearly give our opinion. It is true that, legally speaking, we have no rights, and on some occasions, not within this House but in committee, some speakers have suggested that this be taken to the Court of Justice. We have no formal rights; we are not protected by the Treaty. Yet, politically speaking, there is no doubt that we must be here, we must be informed and we should have been consulted on these decisions. That was not the case. It is not enough for the German Presidency to merely tell us what they have tried to do, and this must be very clear.
To conclude, I should like to mention two aspects that the German Presidency has agreed will come under the first pillar: the protection of personal data and the issuing of visas. You are all undoubtedly aware that we must be especially vigilant on these issues. We also hope that the initiatives being taken, particularly by the Commission, will outline some clear future guidelines that will allow us to make progress at the next summit in Tampere.
Mr President, Mr President-in-Office of the Council, as chairman of the Committee on Civil Liberties and Internal Affairs I am naturally pleased, along with all the other Members who have spoken, that there has been a successful outcome and that the presidency has been able to tell us that the Schengen agreement has now been integrated into the Treaty on European Union. However, we are still in the dark about the details. It seems that considerable sections of the Schengen acquis have been transferred to the first pillar, but the exact extent is difficult to determine at the moment.
The Council is to blame for this lack of information, which is making it difficult for us to make any sort of assessment. The President-in-Office said that the Council had put in a lot of appearances here. This is true, we did see you quite often, but that is not the same thing as providing us with information or involving us in the decision making. None of that happened; despite what the presidency promised in March 1998, Parliament was not even kept informed.
Parliament nevertheless has to do its duty and produce a legal and political assessment of the decisions the Council has now taken. I would like to ask you a few questions. What is the legal status of the section that has been transferred to the first pillar? Does it take the form of directives or regulations? We need to be clear about this if we are to avoid problems with any cases that may come before the Court.
It unfortunately seems that none of the problems with the Schengen information system have been resolved. It has been put under the third pillar temporarily, but how long is 'temporary'? The lack of clarity on this point is extremely regrettable, because if we agree to it we will be landed with an entirely unwelcome responsibility. Who is to monitor the operation of the system? Who is to supervise it? The Commission or the Schengen Executive Committee?
My final point is something Mr Wiebenga also mentioned. A great deal of decisiveness is still needed and there is still a large amount of work to be done. Commissioner Monti is to come up with a new proposal on visas as soon as possible after the Amsterdam Treaty enters into force. We are keenly awaiting an active asylum policy and the development of a series of instruments for determining violations of basic rights. The application of Article 286 of the Treaty is a good indicator here. Personal data are to be protected, along with the people to whom the data refer, naturally, and the European institutions are also going to have to comply with this.
In short, we are happy with this outcome, which is better than nothing. But there is still an incredible amount to be done, hopefully in cooperation with Parliament once it has been properly informed.
Mr President, on the involvement of Parliament and the transmission of documents, let me say again that the political agreement was reached on 26 April, and I hope you will appreciate that the documents could not be sent before then. As you know, we had to work right up to the last minute before managing to secure that agreement. We shall naturally continue our endeavours to reach an agreement on the place of the Schengen information system in the EU framework, but I am not very sure that this aim will be achieved before the end of the German Presidency. However, I should like to point out that, because of the automatic nature of the procedures laid down in the Schengen Protocol, the legal basis of the Schengen information system lies entirely within the third pillar. But this naturally means that the joint controlling body which has been monitoring compliance with the Schengen Agreement will continue to operate and will continue to ensure that data are being properly protected within the Schengen information system. As for certain provisions being assignable to the first pillar, Mrs d'Ancona, these are, of course, covered by individual provisions of the Amsterdam Treaty and have thus become integral parts of the Treaty. This, to my mind, is one quite palpable result that has actually been achieved.
I should like to reiterate in general terms that, for all the importance of the results that have now been achieved, the real political decision consisted in the adoption of the Treaty of Amsterdam. What has now taken place is the implementation of that decision. It is pleasing that this has been achieved with a fair degree of success.
Thank you, Mr Schapper.
I have received a motion for a resolution tabled pursuant to Rule 40(5).
The debate is closed.
The vote will take place at 11 a.m.
Legal aspects of electronic trading
The next item is the report (A4-0248/99) by Mrs Oddy, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on certain legal aspects of electronic commerce in the internal market (COM(98)0586 - C4-0020/99-98/0325(COD)).
Draftsmen (Hughes procedure): Mr Hoppenstedt, Committee on Economic and Monetary Affairs and Industrial PolicyMr Whitehead, Committee on the Environment, Public Health and Consumer Protection
Mr President, I would firstly like to thank my colleagues on the Committee on Legal Affairs and Citizens' Rights for the sterling effort they have made. I have put the staff and my colleagues under tremendous pressure to get this through in the May part-session. I would particularly like to thank the staff members who have had to work exceptionally hard. I would also like to say that my colleagues have been remarkably good-natured and entered into the discussion in a spirit of cooperation and good will. Because of that we have managed to complete the work on time.
This is a very important area. Electronic commerce is a growth area. It should produce a lot more prosperity for the European Union. It is helpful to consumers and companies alike. Consumers benefit by being able to shop on the Internet in the comfort of their own home and enjoy home deliveries. It is quicker, simpler and consumers can do research on the market for the goods they want, much more simply.
Companies benefit also by having contracts of major importance. It opens up the market across borders and gives consumers much more choice because it is easier to get goods - if you are British for instance - from France, Germany or Greece.
But there are some snags. We need to ensure that the law we establish is clear, simple and that problems can be rectified easily. We need to ensure that consumers can be confident that they are not dealing with rogue companies and that when they enter their credit card number into the computer they will actually receive the goods and not find that the company has disappeared. In the vote in committee we put great emphasis on codes for regulating industry and for greater consumer cooperation. I feel this is important.
Looking at the detail of the proposal, when you are trying to harmonise what is effectively contract law over 15 countries, that is difficult. The Commission was keen to ensure that it was clear when a contract was completed with a third click. The Legal Affairs Committee is concerned about that because is seems unduly onerous and it is more likely that mistakes might occur.
On the issue of conflict of law, which is a horrendously difficult legal subject, we need to ensure that the rules are clear. I like the Commission's idea of having the certainty of home country law applying. This gives the advantage of simplicity and clarity. But again, we have to be aware that consumers need protection.
A lot of the debate has turned on the subject of copyright and illegal material. We have to get a balance here between civil liberties, freedom of expression, people's freedom to put on the Internet what they want, no more official snooping on the Internet than there would be on the post or telephone, and balance the other argument that companies should not have people infringing copyright, infringing their logo, and pretending to be a company that they are not. It is a really big problem for well-known companies that other companies steal their designs and ideas.
I feel we have just about achieved the right balance in the Legal Affairs Committee. Again, that is because of the good-natured discussion of my colleagues trying to reach a satisfactory, simple solution.
The last point I want to flag-up is 'spamming', unsolicited e-mail. I do not believe that those consumers who want to ban all unsolicited e-mails are correct. I personally, as a consumer, like getting some on my interest areas like details of what is on at the theatre. I do not want it banned totally. I want the opt-out.
Mr President, I should like to pay a very warm tribute to my colleague, Ms Oddy, for this report which characteristically she has taken through in the last days of the Parliament in a committee where there were other preoccupations and where there were immense legal and technical complications. It is not an easy subject and some of us feel that to bring this forward in the last few months of the Parliament when it needed considerable reflection and study was a little premature. Nevertheless, we have offered an opinion and I believe that Parliament's committees jointly have attempted to make sense of this difficult matter.
I agree with Ms Oddy on two of the key areas she raised today. Firstly, the issue of country of origin. This makes common sense. I know some of the consumer movements disagree with me but the only rational way to trace out responsibility is to do it along this line.
The second area where I agree with her is that in the issue of opting in or opting out we have to give the consumer the right to opt out, but to prescribe what may, or may not, be put on the Net is so to restrict the expansion of this traffic that we would have a harmful effect within the single market itself.
We also have to be very careful that we strike a correct balance between liberty, on the one hand, and licence, on the other, between the world of private rights and the world of public obligations.
The only area where I, and the Committee on the Environment, whose opinion I presented, differ from our friends and colleagues in the Committee on Legal Affairs, is on the issue of whether we have gone the right way in terms of consumer protection. In my opinion in some areas we have not. I do not believe that the amendment that seeks to bring broadcasting regulations into what is, essentially, a one-to-one transaction between individuals is right. We should vote down that amendment.
We have also gone far too far to bring in some of the issues of copyright into this debate, where they have no place whatsoever. In my opinion, it would be far better to go straight down the line with the proposals that originally came from the Commission in this area.
Mr President, ladies and gentlemen, electronic trade, e-commerce, is sweeping the world. The United States, Europe, Japan and even China are examining the realities of electronic commerce as well as focusing some of their attention on what, at the present time, remain mere visions. These visions are expected to become reality in two to three years' time, which, if the figures can be believed, would mean that by the year 2001 some 110 million PCS will be used for electronic commerce, generating a trading volume of 200 billion dollars - an enormous sum. It is easy enough to say that, but numerous questions remain unanswered. A great many of these are answered in the Commission proposal and in the report by the Committee on Legal Affairs and Citizens' Rights, and I believe that both of those bodies have done an excellent job. Allow me, however, to add in all modesty that the Committee on Economic and Monetary Affairs and Industrial Policy also recognises its own opinion, delivered under the Hughes procedure, in parts of this report.
The Group of the European People's Party and large sections of the Legal Affairs Committee therefore support the Commission draft. But we have had to agonise over some of the amendments, including those on the liability of intermediary providers. Three or four amendments from Mr Barzanti and one from Mr Glante fall into this category. I believe that these amendments undermine the structure and the logic of this entire report. For that reason, our group will be voting against them.
One very important and very dangerous element is Amendment No 63, in which Mr Glante proposes reopening the question of exempting activities definable as broadcasting. In Article 1 of the television directive, we said very clearly what new services mean and how new services are to be defined. We also made a clear statement by saying that we want these new services to develop and that we shall discuss frameworks for the revision of the television directive again in the year 2002. It goes without saying that we in Parliament naturally expect the Commission to honour its pledge to hold a large-scale discussion of the implications for audiovisual services. That was one of the pledges which were made. When they will be honoured is not known. But I believe this ought to be mentioned here, since it was one of the balancing acts that were performed to secure our support for Article 1.
The majority of our group will vote against this amendment, because they believe, as I do, that it is out of place here. The fact that the German federal states are pressurising the German Government to have services comparable to broadcasting, as they are called here, exempted from the rules governing electronic commerce derives from the internal situation in Germany. I believe that the public broadcasting system, which is certainly a staunch advocate of this amendment, really ought to trust the Commission and ourselves to continue the discussion of this matter. I have a request, which I have made in our amendment, that Annex 2 should be put to the vote in the form adopted by the Committee on Economic and Monetary Affairs and Industrial Policy, because it is my view that the common market, the internal market, can develop better with this Annex 2 as we formulated it in the Economic Affairs Committee. That, of course, is consumer protection too. We can help by ensuring that benefits for consumers develop from the great struggle between conventional trade and the electronic networks. The shopping experience must be reshaped, and I believe we are progressing in that direction.
Mr President, ladies and gentlemen, this directive is essentially a good means of creating a minimalist regulatory regime in the field of electronic commerce. Ms Oddy's report also sets out a clear line of approach which accords with the spirit of the Commission draft. May I also express my sincere thanks to her for adopting the proposals made by the Committee on Culture.
I should like to refer to one or two of these proposals. It is essential to guarantee freedom of expression in the new information services. The more open the networks, the greater will be the cultural diversity we can enjoy. At the same time, in the areas in which Community action is appropriate, the directive has to provide strong safeguards, especially as regards the protection of young people and of human dignity. The people of the Union will use the facility of electronic commerce to the extent that it proves useful in satisfying their everyday requirements in the real world. However, the Internet must be accessible to everyone. By ensuring that children learn how to use these new forms of technology at an early age and that training opportunities are provided for adults, we must prevent the exclusion of European citizens from the benefits of information technology.
The connection between electronic commerce and medicines is a point I wish to address as a pharmacist and as a member of the Committee on Culture. For more than 30 years, medicines have been subject to a complex system of rules, which serves primarily to protect patients and consumers. Strict controls on the marketing, advertising and sale of medicinal products are in place at both the national and European levels. The Internet could invalidate some of these rules. There are misgivings about safety, the conduct of transactions, payment, the treatment of confidential information, the possible misuse of personal data, the quality of the products and the absence of expert advice. In order to protect patients, who are the consumers in this case - and I am thinking especially of our young people here - we must guarantee the application of Council Directive 92/28/EEC on the advertising of medicinal products for human use to electronic commerce in medicinal products.
Mr President, this long-awaited directive enriches the European Union's impressive body of legal texts establishing rules for many aspects of the information society. This text certainly deals with one of the most sensitive matters; as clarified, completed and corrected by the Legal Committee, the directive definitely appears useful and acceptable.
The point is not to overburden service providers with undue and unusual costs and unreasonable monitoring responsibilities. The limitations on liability provided for make up a simplified legal framework, while still recognising the serious problems which arise. I should stress that the list of liability limitations should be exhaustive, because this is the only way in which the directive really will lead to harmonisation.
If, ladies and gentlemen, we wish to combat the rise in illegal activities, those offering on-line services need to be able to provide all the information required to trace and identify illegal content providers, whilst of course still complying with the provisions of Community law on the protection of personal data. We need to give those entitled the means to carry out surveillance, we need strategies to combat unlawful conduct, and we need to use notification and deletion procedures by means of appropriate electronic instruments.
The directive does not aim - nor would it be able - to call into question what has already been achieved by the legislation on copyright and related rights, which was voted on a short time ago, nor - and might I point this out to Mr Hoppenstedt - is it intended either to apply to what is already covered and harmonised by the Television Without Frontiers Directive or to revise the definitions consolidated in the latter.
The scope of this directive is separate and distinct; I do not think that anyone wishes to cause untimely confusion here. There is a fundamental distinction to be made between technologies, technical management of networks and the protection and promotion of contents and works. This is the major conclusion to be drawn from the long and intensive debate on the convergence of technologies and means of disseminating messages which has been on-going for some time. As I have said on previous occasions and will repeat once again, cyberspace is not a no man's land.
Mr President, ladies and gentlemen, in this my last speech as a Member of the European Parliament I mentioned the Television Without Frontiers Directive. This was the subject of my first ever report, back in 1988. If I were to seek a leitmotiv running through my modest yet steadfast and devoted work over the fifteen years I have been here, I think I would find it in my determination to help provide Europe, our beloved Europe, with effective instruments to guarantee pluralism of information, protection of creativity, support for the dissemination of European works and new momentum in audiovisual production, making the most out of irrevocable differences between cultures and transforming an apparent weakness into a strength.
I would like to thank all those whose cooperation has allowed me to enjoy such a productive and unforgettable experience, and I do hope that these subjects will be given the time and attention they deserve and benefit from our Parliament's universally acknowledged determination and consistency.
Mr President, I am taking the floor for the last time on behalf of the Group of the European People's Party to reply to Mr Barzanti, who has just spoken on behalf of the Group of the Party of European Socialists. I feel that I can but sum up, in one single sentence, what I believe many of us are feeling: we will miss you a great deal. I believe this institution as a whole will miss you a great deal as, of course, will all of us who have had the honour of working with you. We will miss you here although we hope that we will be able to continue to rely on your knowledge and your advice.
Mr President, to move on to the substance of this directive, I believe that some of the more important problems it raises have already been discussed. This is a proposal for a directive that seeks to establish a difficult balance, a balance between service providers and those who provide the content, a balance between consumers and suppliers. In short, it seeks a balance between interests competing in the market, and all these interested parties deserve protection.
Taking this as a starting point, I believe we must acknowledge the major task achieved by the European Commission. This involved knowing where to stop, as this directive is special in that it does not attempt to regulate everything, but what it does regulate, it regulates sensibly and with an underlying idea, one that guides and directs it. I believe that Parliament would be making a mistake if it were to alter these balances. It would be making a mistake to attempt to modify such a delicate situation where, in my humble opinion, has been dealt with very well.
As my colleague Mr Hoppenstedt has spoken on particular amendments in detail and because the PPE Group is well coordinated, all I can say as spokesperson for the group is that I agree with everything he said. I would just like to add a few clarifications, particularly on the subject of liability.
The Group of the European People's Party will vote against some of the amendments by the Committee on Legal Affairs and Citizens' Rights on the issue of liability, particularly Amendments Nos 45, 46, 47, 48 and 50 to 54. We will vote against them as we feel they upset this balance. Despite what Mr Barzanti said, which is a philosophy we fully agree with, I believe that they are of no benefit to content providers or authors in general terms. And in response to Mr Whitehead, there is little protection for consumers if we act in an arbitrary fashion when legislating. Therefore, and more specifically, it is meaningless to impose limits on service providers' liability for specific policies or specific activities. It is also nonsense to expect that they will, for example, be notified of this by the relevant authorities.
To sum up, Mr President, the Group of the European People's Party supports the report by the Committee on Legal Affairs to a very large degree. It also supports some of the amendments tabled by the Liberal Group and, on the whole, except for the amendments mentioned by Mr Hoppenstedt and myself, we will vote in favour of these amendments in general.
Mr President, Commissioner, ladies and gentlemen, as Ms Oddy said, this report, which is the last of many on the information society, is the most important one of all. Contrary to what happened with the directive on copyright in the information society, we have managed - in just a short period of time - to conduct a more informative debate. Passion and zeal, rather than the search for new knowledge, tended to dominate those copyright discussions.
I should like to thank Ms Oddy for her work. The Committee on Legal Affairs and Citizens' Rights will miss her open-minded approach. She is very much her own person, and a creative one at that - even if we occasionally disagreed over my use of her mother tongue, English!
I do, however, endorse what has been said by those speakers who found the Commission's proposal more balanced. I certainly feel that to be the case with regard to the duty of surveillance, the question of technology, and neutrality in terms of different standards. My group will therefore be voting against many of the amendments on these points. However, I would like to ask for support from the other groups on the matter of a technology-neutral solution for signing up to agreements and contracts. The Committee on Legal Affairs has improved the proposal considerably here, but there is still one noticeable shortcoming from my point of view. We are currently too obsessed with 'clicking' on buttons. There have to be other ways of concluding electronic commerce agreements.
I now have an afterthought, a little late in the day. I suspect that, when we use the words 'electronic commerce', many people do not know what we mean. A better term must be found, since more than straight 'commerce' is at stake here. We are talking about issues of liability and the ground rules which will apply to the whole information society.
Sadly, I have to note that even one's fellows forsake one from time to time. The proposal put forward in the Legal Affairs Committee on 'spamming' came from me, yet my group will be voting for an alternative proposal. The discussion so far nevertheless suggests that my idea stands a good chance of getting through. I honestly think that we would be making life far too easy for certain telecoms companies if we decided to adopt the amendment which has been tabled. I am sorry that it has come to this.
Mr President, International Consumers' Day was celebrated in March, with the theme of electronic commerce and consumer protection. Commerce on the Internet does not in itself raise new problems of consumer policy, but since we are talking about a new medium, there is a need to establish security and confidence. Commerce using digital networks should be at least as secure and safe as commerce in the physical world. It is therefore unacceptable that the Commission's proposal should seek to put Danish consumers in a worse position in relation to commerce using digital networks than is the case for commerce in the physical world. One of the major problems with the directive is that it is the rules of the country of origin that apply. This will mean that countries with a high level of protection may risk being overrun with advertisements and marketing from firms and from countries which have a lower level of protection. The level of protection in the Nordic countries is generally higher than in other countries, especially as far as marketing in relation to children is concerned. This could result in distortion of competition, whereby foreign firms are able to use methods which Danish firms are not permitted to use under the Danish Marketing Practices Act.
The background to the principle of using the rules of the country of origin is that it is too difficult for trade and industry to be familiar with every Member State's legislation in this area. But the consequence is that this burden is simply placed on the shoulders of the consumers. For the consumer, commerce on the Internet thus virtually takes on the character of Russian roulette. What rules apply, and what rights do we have if something goes wrong?
I support the amendments, which improve the directive, but I cannot support the text as a whole - and the June Movement cannot support the text as a whole - because it still takes the country of origin principle as its starting-point.
Mr President, the need to ensure that European business remains competitive is one reason why the creation of a uniform legal framework for electronic commerce is indispensable. In this particular field, common rules are one of the main prerequisites for efficient commercial transactions. At the same time, due consideration must be given to the safety aspect and to protection from illegal activities and health hazards.
Regular commercial abuse of the Internet is one of the unfortunate realities of cyberspace that cannot be ignored. Effective control mechanisms are therefore essential. On the one hand, the development of software for the recognition of illegal content must be supported with a view to ensuring that these controls are more than a token gesture. We must therefore forge ahead with the promotion of the necessary research projects. On the other hand, however, I believe we should also consider whether the only type of control that is likely to be effective, namely control by the provider, cannot be effected in future in a technically and economically expedient way. Public access to the information made available by providers would be appropriate in the light of the special responsibility borne by providers of online services.
Let me conclude by dealing with a very specific problem. Among the possibilities opened up by the draft directive is the purchase of medicinal products without expert advice, which, as Mrs Heinisch said, creates a potential health risk that must not be underestimated. Moreover, the Internet offers opportunities for large-scale fraud at the expense of patients, as the WHO, along with other bodies, has repeatedly stressed. These things have to be borne in mind. Although the draft directive, when all is said and done, is a step in the direction of an Internet that would serve the best interests of society, there is still a long way to go before that aim can be achieved.
Mr President, it is fortunate that we have you as President of the sitting in this House at the moment because this is one of the last reports, if not the very last, by the Committee on Legal Affairs and Citizens' Rights and you were a very efficient member of that committee for many years. At the moment, today's sitting has a rather nostalgic feel to it because we are reaching the end of this parliamentary term and some of our colleagues will not return. Others may perhaps return but, in short, the current Parliament is dissolving and at the moment there is a certain amount of nostalgia, a hint of twilight to this sitting.
I should like to take this opportunity to point out that the Committee on Legal Affairs and Citizens' Rights has always been known for the great deal of internal work it does and for the high level of coordination within the committee. Above all, I should like to point out that our rapporteur, Mrs Christine Oddy, with her usual skill, has helped, and will always help, make our work easier within the committee.
At the moment we are debating a directive on certain legal aspects of electronic commerce in the internal market. This directive attempts to harmonise certain aspects of the Member States' legislation, aspects which, in truth, are aspects of private law. I would say that we are dealing with an area where Member States seem rather small. This area covers the whole electronic commerce sector, the electronic activities sector covering everything from intellectual property to digital signatures and everything related to information services in general, including intellectual property issues. And not only do the Member States and the European Union seem small but also the world in general as, at a speed of three hundred thousand kilometres per second, borders have no real significance.
If the European Union did not exist, we would have had to have invented it simply for this. With the fifteen or twenty or so Member States that will eventually make up the European Union, we cannot maintain different legal systems; rather, we must establish a full, specific and correct code. And, of course, I believe that, by definition, the principle of subsidiarity cannot be invoked at all in this field.
When it comes to electronic issues, it is true that the beginnings of legislation are beginning to take shape precisely because of the major violation of privacy bringing computers into our homes may entail. On the screen, our children, our friends and our families may be exposed to a flood of information, which may well be unsolicited. I feel that we are currently exaggerating the cultural elements that set us apart within the European Union. In the European Union today, for better or for worse and despite national cultural traditions, the basic principles, the principles of law and order and the principles of the protection of morals, rights and minors still apply. I therefore believe that, at the moment, a directive such as this will make it easier to integrate our national legislations through the defence of certain principles that are common to all the Member States.
Therefore, as a member of the Socialist Group, I should like to express my support for the proposal for a directive as proposed by Mrs Oddy.
Mr President, in common with many other people, this is positively my last performance in this House. I should like to congratulate the rapporteur who I know has worked very hard on this proposal. It is a very detailed dossier, a heavily lobbied dossier, as I know to my cost. As always, when you have a heavily lobbied dossier one of the problems is that the lobbies cancel each other out, which demonstrates how Members of the European Parliament have to be able to cope with lobbyists, like they have to be able to cope with journalists.
We must not forget, however, that this is a proposal from the Commission. I would like to congratulate the Commission on having produced a very practical text. Indeed so practical was it that I withdrew all of my amendments to some of the controversial Articles 12, 13, 14 and 15 and made a suggestion - which I was surprised they rejected - that colleagues like Mr Barzanti and others should withdraw their amendments as well. But as they did not the EPP will be voting against a number of amendments which were passed in committee.
One in particular which I feel very strongly about is Amendment No 45, which was originally put in committee by Mr Barzanti, which would allow means of surveillance to be rendered operational on the basis of legislation or codes of conduct. I am very unhappy about that.
Mr Barzanti told us that in his ten years here he has concentrated on European culture and protecting it. Fine. In 15 years here I have been dedicated to Europe being open to world trade and particularly to liberalisation. The Commission has put forward a liberalising proposal. It would be very unfortunate if the European Parliament were to appear to be less liberal than the Commission, bearing in mind that we are talking of a very high technology, fast-moving area where Europe is in very grave danger of falling further and further behind the United States.
Mr President, I would like to talk about junk mail or 'spamming'. Junk mail through the post is an inconvenience but junk mail received electronically or by fax is actually charged to the telephone bill of the recipient. That is why it must be legislated for separately. I have received 42 pieces of junk e-mail in the last week alone and I can tell you it is a bloody nuisance. I have not personally received anything offensive but I know a number of my constituents have and 10 % of unsolicited e-mail is now pornographic.
There are programmes available through which companies can harvest names from the Web and send out vast amounts of e-mail to companies. A report last year from Novell showed that junk e-mail has cost British and Irish businesses £5b a year. It also jams up the networks. We have legal cases pursued by Virgin Net in the UK and Bibliotech in the US, taking the fight against spammers to the courts.
Last month 23 000 signatures on a petition were presented to the Committee on Legal Affairs and Citizens' Rights of this House. They call for junk e-mail to be banned. The opt-out does not work. There is one in the United States. It has proved to be unworkable. I disagree with Ms Oddy. I believe it ill behoves us as legislators to legitimise a practice which allows advertisers to invite themselves to use other people's telephone bills and to use Internet provider infrastructure to pay for their marketing.
There is every reason why an opt-in would work. It gives the consumers the opportunity to request marketing information that they want; it gives advertisers the possibility to target their messages to those who wish to receive them; it gives the Internet providers, who provide access to the Net, the possibility to continue to provide fast, effective and safe electronic e-mail.
That is why my group is calling for support for Amendment No 70 to this report.
Mr President, now that we can expect electronic trading to become increasingly important, a solid legal framework is needed which offers consumers adequate protection. This is the only way to make people confident enough to get involved in this form of commerce. At the same time, consumers must be able to protect themselves effectively against unsolicited e-mail. I also feel it is extremely important to protect those who are under age and to protect human dignity.
It is also important to combat illegal activities on the Internet. I would like to ask Commissioner Liikanen whether the way in which the Committee on Legal Affairs has formulated this in Amendment No 48 is acceptable. Will this not be making Internet service providers into censors? I have nothing against censorship, but it should be carried out by the police and the courts.
Finally, I have to say that reading the amendments filled me with enormous respect for the Committee on Legal Affairs. Take for example Amendment No 23 on recital 22, which has an 88-word sentence that left me completely baffled.
Mr President, Commissioner, ladies and gentlemen, this is an important directive, and will play its part in building the information society. Christine Oddy's report is, in my opinion, a well-informed, skilful and excellent one. It is also important for us to ensure that, in enacting legislation, we do not create bottlenecks for businesses in this fast-growing sector.
I believe, however, that the big problem with the Internet is the protection and freedom of the individual. The scale of the problem has not yet revealed itself. This is a historical stage in the process, one in which the global surveillance of people has become possible, and it is the first time civil rights have not been protected by international borders, as they used to be. In this respect we have entered a new era, and it must therefore be possible to opt out or opt in. I have also received junk mail, even in a language I do not understand. For some reason, a lot of it comes in Spanish from one particular sender. We must be able to put a stop to this. I cannot see how the police can take action, although that is what should be the case.
I think the European Union needs to take action to create an effective, sound civil rights and protection movement in respect of the Internet. I would ask the Commissioner whether such a suggestion has been discussed. It would involve encouraging civil participation at European level, and protecting people's rights, in order to prevent this adverse trend from getting out of control. As a trading place it must be safe, because that is also in the interest of business. We must be able to locate criminal material, which should not have to be a job for the police. The post office, for example, looks out for a bomb, if one is suspected. The same should go for the Internet. When a third party sends information, that party can obviously be made liable for the bill, and liability should extend also to cases where a crime has been committed.
Mr President, my colleague Mr Hoppenstedt has already done a very good job of explaining my group's position on Mrs Oddy's report. I thank Mrs Oddy for her report, but in the very heated debate that has developed on the subject of electronic commerce in Europe and the thorny issue of on-line content, its origin, its destination and its legality, I think I am justified in stressing that there must be room for freedom of expression on public networks such as the Internet.
I would like to concentrate on an aspect which particularly concerns satellite providers. With regard to the responsibility of the on-line network service providers, the initial proposal from the European Commission distinguishes the responsibility of the various players according to what they actually do, without denying the problems of illegal content. In my opinion there is no point in amending this. In the transfer of information by satellite, cable or any other means, the network service providers, who are the intermediaries, are not the authors of the content. They may have to accept responsibility a posteriori for the information that they supply and they may also ensure that there is a priori monitoring at the request of national authorities, but in very specific cases.
However, they cannot ensure permanent a priori monitoring of all the information - freely available on the Internet - to which they want to offer access. The network service providers are suppliers of technical services and do not have editorial responsibility. In a way, they play the role of the printers, which does not mean that they can print whatever they like, but their responsibility is not unlimited. The Web is an excellent tool for any firm or individual that wishes to make itself known, a tool that should be developed and not censored. Like my group, I will not vote for Amendments Nos 45, 46, 48 and 51, which have absolutely nothing to do with the issue and which would result in an impractical degree of censorship.
Mr President, I too would like to address my remarks primarily to Commissioner Liikanen. Ladies and gentlemen, electronic commerce could be a tremendous boost to the economy and create a great many new jobs, jobs that Europe desperately needs. The proposed directive now before us will remove many obstacles and uncertainties and provide legal certainty and security for all those involved, particularly consumers. However, as well as the problem of 'spamming' which Graham Watson described, there is another problem too. Section 4, Articles 12 and 13 of the directive provide that where a service provider is only passing on information passively, it is not liable for the content of that information. So it is only operating as an intermediary.
The same applies to the temporary storage of information on the Internet, known as 'caching'. Indeed, it appears from the explanatory statement to the Commission proposal that the restricted liability actually applies to all illegal on-line activities by third parties, such as unfair competition, misleading advertising and the pirating of copyright material.
However, two months ago Parliament adopted an amendment to Article 5(1) of the copyright directive specifically bringing caching within the scope of the directive, so that it would be covered by copyright protection, yet caching as such does not involve any individual use of the information supplied. There is a contradiction here. I would like to ask the Commissioner something. These provisions contradict each other ...
The President cut the speaker off
I am sorry, Mrs Plooij-van Gorsel, I have to cut you off because we are constrained by speaking time. I am very sorry.
Mr President, I too should like to sing a form of swan song. For many years - although at different stages - I have been part of this House and I am now saying goodbye to it, not as far as my heart is concerned, as it will always be remembered there, but as far as my usual attendance here is concerned. I remember many moments in the Committee on Legal Affairs and Citizens' Rights and, among them, those shared with Mrs Oddy where we always reached similar conclusions on new technology issues that we began debating in the previous term with respect to their incompatibility with copyright.
I should like to congratulate Mrs Oddy and also my colleagues who have tabled amendments, for example, Amendment No 45, that my dear colleague Mr Cassidy is criticising. Mr Cassidy, I believe in freedom for men and women. We must be careful with devastating mechanical technologies that have no consideration for human nature. There is no reason why the network should eliminate the need for a certain degree of control, which is needed both for our children and for ourselves.
Octavio Paz said that we are not made for a society whose aim is to produce to consume and to consume to produce. The fact that messages are sent to create artificial consumption is often distressing to a person, as pornography and other such things are. I believe that all this rubbish should be controlled. And I therefore feel that it is a good idea to have a certain degree of control at the centre of this network so that the consumer - which is first and foremost a human being - can tell where the problem comes from. If we control the network, we create a place for the law, and the law must, of course, be above mere technology.
Mr President, forecasts suggest that, within just a few years, 500 million people will be on the Internet. A whole new market has opened up, as Mr Hoppenstedt has so eloquently argued. We have here a potential springboard for European growth, but we must avoid taking the kind of political decisions that might force Internet providers to locate outside the Union.
In Amendment No 36, it is suggested that 'information society service providers must keep all information necessary for the purpose of tracing and identifying providers of illegal content.' This is a crime prevention issue, however, and responsibility for criminal matters lies with the country concerned. That is the approach taken by our competitor, the United States, and the same principle should apply here. The State bears the cost of crime prevention and takes the necessary decisions where there is suspicion of serious criminal activity. Very strict regulations and technical provisions may need to be put in place.
If the proposal in Amendment No 36 were to be implemented, some Internet service providers would be forced to establish themselves outside the Union, which would not be the best way of utilising the growth potential of the new Internet economy. The net result would be a typical political fudge, based on a misguided attempt to reconcile various societal interests. Such an approach is born, in my view, of insufficient knowledge of the sector.
The nominee for the office of Commission President, Mr Prodi, spoke on Tuesday of the importance of leading-edge technology for Europe's advancement. And he was right. It is essential that we build up, rather than undermine, the conditions for growth within the IT industry, particularly from the point of view of small and medium-sized companies, which need to be shielded from storage costs. Respect for the integrity of companies is also paramount, especially when they are small.
Mr President, ladies and gentlemen, the development of electronic commerce will have a considerable impact on the whole of society. It promises to create added value, and therefore jobs. It is also a world-wide, global phenomenon, and it is unthinkable that we should be left out, as if Europe could be run as an island in the middle of the ocean. I therefore do not think that we should impose rules and constraints on ourselves that would mean placing ourselves on the fringe of this extremely rich field of development.
However, I am well aware of the risks that it involves and they must be eliminated or contained. Having said that, I felt that in this respect the Commission's proposal was very well balanced. With all that I am hearing, seeing and observing, I am now wondering whether the amendments from the Committee on Legal Affairs and Citizens' Rights have upset this necessary balance. As most of the speakers from my group have pointed out, I do not think that in order to protect consumers - a concern which is nevertheless quite legitimate - we should at the same time deprive them of all the advantages and all the benefits that this development can bring, both in employment terms and in economic terms.
This is why I feel it is very important that we take great care to maintain this balance. This is why, along with my colleagues, I will vote in favour of certain amendments which aim to improve the situation, while on the other hand I will vote against others which I feel have upset the balance.
Mr President, those who have been speaking in this Chamber for five years now should no longer feel emotional, but the thought that today is almost the last day of this parliamentary term does move me a little, to say the least. And since, as a famous writer from my country said, 'there is no certainty in the morrow', I shall take this opportunity to say good-bye and thank you to all the colleagues, officials and interpreters with whom I have shared these five years which have been so important for European integration. It has been an honour for me to work with many of you.
The issue being discussed now is one of the most important of all in economic and social terms, both because it particularly relates to young people and because it can lead to many jobs being created.
Yesterday Parliament voted on my report on the White Paper on commerce, which looks at length and in favourable terms at electronic commerce as well.
I would also like to thank the Commission, which kept its pledge to produce the Green Paper and the White Paper on commerce within the same term of office, making sure that this sector was tackled comprehensively by the institutions.
In the White Paper we managed to get the Commission to undertake measures to support enterprises and at the same time to protect end-users.
The legal aspects analysed today are a vital foundation for regulating and harmonising electronic contracts and future use and developments, on condition that the Internet is accessible to all, accessible but regulated, so as to defend the groups at greatest risk, particularly children, to protect people from unlawful electronic acts and cable intrusion, but to encourage anything which can create jobs and help our culture to grow and flourish. There can be no Europe without culture, as the great President Delors reminded us.
Even though much remains to be done in the new Community market, we have shown that it is possible to protect the interests of entrepreneurs and traders, particularly in small and medium-sized enterprises, and at the same time to defend the public in their role as consumers, who are the target and focus of the work of enterprises, both public and private. Let us continue along this road!
Mr President, Commissioner, we live in the information age, and new channels of communication are constantly opening up. If we use them properly, they will present us with a vast range of opportunities which have to be grasped and which will enhance the competitiveness of European business. But we do need a uniform legal framework here. Internet users are bombarded with a barrage of online information. The Member States cannot rely on their national legislation, since there are no national restrictions on electronic commerce.
For the sake of consumer protection, the Member States and the Commission must press for the development of codes of conduct. One very important point concerns unsolicited commercial communications. 'Spam' must be clearly recognisable as such to recipients, who must also have a means of refusing it, especially in view of the costs they might incur by opening or downloading such messages. Greater transparency must be achieved in this area. Clear labelling of incoming messages is essential so that users are free to decide whether to avail themselves of the services being offered.
Mr President, the Commission is glad to know that Ms Oddy's report, which is very thorough, shares the approach and the main lines of the Commission's proposal. It is particularly important as regards the unanimous backing of the internal market principles underlying the proposal.
The majority of the amendments in Ms Oddy's report clarify and improve the original proposal and I am happy to indicate that the Commission will accept Amendments Nos 1, 2, 4, 6 - the latter in the English version only, 7, 12, 13, 16-20, 22, 24, 32-34, 37, 40, 41, 43, 55-57, 62, 65-67. Subject to redrafting the Commission is also in a position to accept Amendments Nos 3, 5, 11, 15, 25, 29 and 35 and part of amendments 9, 14, 38, 51, 69 and 73.
There are, however, a number of amendments the Commission is not in a position to accept for one of the following four reasons.
Firstly, because their objective and formulation is not sufficiently clear, which could lead to legal insecurity. This is the case of Amendments Nos 8, 24, 26, 30, 39, 58, 59, 60, 64 and 72. Amendment No 42 cannot be accepted as such. However, the Commission recognises that Article 11(1) concerning the moment at which on-line contracts are concluded needs to be reviewed. The Commission accepts the objective of Parliament's amendment to simplify the process of contracting and will address the question in the amended proposal.
Secondly, because there would not be consistency with other Community directives or with Community law. This is the case of amendments which could be interpreted as being in conflict with the rules on the protection of personal data or with principles of Community law: Amendments Nos 10, 28, 36, 70 and 76. It is also the case of amendments trying to modify the scope of application of the directive in a manner which is not consistent with other information society service directives (Amendments Nos 27 and 63), and of Amendment No 31 changing the proposed definition of commercial communications.
Thirdly, because they would upset the balance of interests on a number of issues that has been achieved in the original proposal. Amendment No 48 belongs to this group; there was a question on that.
This is the case as regards the amendments on the issue of liability of intermediaries from 44 to 54 and 75. It is a very important sensitive area where particular effort was made in the original proposal to achieve a reasonable compromise solution that takes account of all interests at stake. It is also the case as regards Amendment No 71 narrowing down the list of contracts established in Article 9 of the proposal.
Fourthly, because they would be too ambitious at this stage given the level of Community integration. This is the case of amendments aimed at narrowing down the derogations in Annex 2 of the proposal (Amendments Nos 21, 68 and 74), and Amendment No 61 concerning court actions, although on this last issue the Commission recognises that there is a need to improve the possibilities of redress, especially in cross-border contracts.
I would like to finish by again thanking Parliament for its work on, and its support for, the proposal. It will be of fundamental importance for Europe and its citizens to fully reap the benefits of electronic commerce and to strengthen the European position in the global context. I agree with Mr Paasilinna that all non-governmental activities are welcome in this context.
The debate is closed.
Since it is the season for goodbyes, I shall now say my own. In particular, I should like to tell my colleagues in the Legal Affairs Committee how much I have appreciated the work we have done over the last five years, and to wish the committee every success in the next parliamentary term.
Mrs Gebhardt has the floor on a point of order.
Mr President, I should like to take this opportunity to express my annoyance, and annoyance is too mild a word, because I think it is outrageous that a report which was scheduled for this morning - at least that is what I was given to understand when we voted on the agenda on Monday - should now be postponed.
The report by a conciliation committee concerning the recognition of young people's vocational qualifications is a very important matter. As I discovered quite by accident this morning, the report is not to be debated until six o'clock this evening and the vote will take place tomorrow morning; this is not the sort of treatment that such a report merits, because it is about people, about young people. We in Parliament have said that this is one of our European policy priorities. I wanted to say that I do not accept the treatment meted out to this report, which is the product of extremely difficult negotiations in the conciliation committee and during the conciliation procedure with the Council.
Mrs Gebhardt, Fridays are as valid as any other day of the part-session and as long as this is the case you should not assume the contrary. This matter was included on Friday's agenda by the Conference of Presidents a few part-sessions ago and has never been planned for any other time. You should have spoken to the chairman of your group to see if it were possible to schedule it for another time.
In any case, on Friday mornings there is no special quorum requirement and we can vote on this matter quite calmly as no amendments have been tabled either. It is simply a matter of checking that there is consensus. Fridays are therefore just as valid and as important as any other day.
Mr President, I should like to speak on a point of order. More specifically, I am referring to the order of voting for today.
Reports that require a qualified majority are usually voted on first. More specifically, the McCarthy/Hatzidakis report on the general provisions on the Structural Funds should be voted on before the implementing reports, particularly before the Varela Suanzes-Carpegna report and the other implementing reports relating to the framework report on the Structural Funds.
So, Mr Medina Ortega, what you are suggesting is that we proceed as usual and vote on the reports that require a qualified majority, in this case Mr Pronk's report, before voting on the group of reports on Agenda 2000.
Mr President, I am referring to the group of reports including the Varela Suanzes-Carpegna, Jöns, Kellett-Bowman, Colom i Naval and McCarthy/Hatzidakis reports. The McCarthy/Hatzidakis report is the general report for these four reports and should therefore be put to the vote after the report by Mr Bösch and before the Varela Suanzes-Carpegna report. This is a simple question of the order of voting as this is the general report and the other four reports are the implementing reports.
No, the usual order has been followed for these reports: first readings, second readings, assent procedures and consultation procedures. If we go into which report is the general report, it will all become extremely complicated. The order has already been established and changing it now would only complicate matters.
Mr President, I am in the same embarrassing position as Mrs Gebhardt. I know that Friday is basically a day like any other: I am always here on Fridays. But you are setting a dangerous precedent, as Parliament needs to be given the opportunity to reject the results of a conciliation by 314 votes. That will not be possible. We have already done this once for the Rothley report. There had been a conciliation procedure, and we had agreed on the joint text, but Parliament rejected it. Tomorrow, Parliament will not be able to do that. I therefore protest, as we should have dealt with the conciliation reports this morning in order to be able to vote on them today.
I am sorry, Mrs Lulling, but the vote on your report requires a simple majority and not a qualified one, otherwise it would have been included in the voting times today. That is why it can perfectly well be put to the vote tomorrow.
Mr President, I was not aware that conciliations could be treated differently according to their subject. I do not think that this is the case.
No, there is no question of treating them differently according to the subject. Also, the Rothley report was rejected by a simple majority.
One needs to be properly informed before making comparisons.
Mr President, let me come back to a point we discussed at nine o'clock this morning. As you will all have heard, Dr Ibrahim Rugova, the winner of our Sakharov Prize, has returned from Kosovo and is with his family in Italy. This morning, in your absence, we asked that the President and the Bureau should authorise a delegation from this Parliament to visit Dr Rugova in Rome at some time in the next few days. We suggested this morning that the chairman of the Committee on Foreign Affairs, the chairman of the Subcommittee on Human Rights, Vice-President Renzo Imbeni and the head of the Delegation for relations with south-east Europe should travel to see him in order to find out from him how the situation looks in Kosovo, what has been done to him, and where things should go from here. We ask you to authorise this visit very soon so that we can make our travel plans today.
Mrs Pack, as you and all your colleagues are aware, the Conference of Presidents is responsible for authorising this journey. The Conference of Presidents is meeting this afternoon and I will put this request to them and recommend that it be approved. The competent body will therefore take a decision this very afternoon.
Mr Falconer wishes to speak on a point of order.
Mr President, on a point of order. Can you advise me as to whether those people who have telematic lenses have the Bureau's permission to take pictures from the gallery? Have they been granted permission to take these pictures?
This point was raised at the last part-session and those people were removed from the gallery, as is only proper and right.
Mr Falconer, Parliament's services tell me that the photographer who is taking photos has been expressly authorised to do so and is therefore wearing a badge that shows he has been granted permission. Therefore, if our relevant services have authorised this, it is because it is permitted in the normal run of things.
Mr President, I do not agree with your interpretation of how we take the vote on the structural fund programme, because the general regulation is actually the regulation governing every other aspect of the implementing regulations. If this House does not give assent to the general regulation, there can be no agreement for the regulations that follow on from it. In terms of legislative logic you need to take the general regulation first, even though that involves only assent, and take the regulations thereafter.
All you need to do is swop McCarthy and Hatzidakis with Varela Suanzes-Carpegna and then we can follow on logically.
Mrs McCarthy, I do not see that there is any difference, but so that we do not waste any more time, we are going to vote as you requested. This will stop us using up any more time in a meaningless discussion.
VOTES
Mr President, I should simply like to clarify a technical detail. One of the amendments we are to vote, Amendment No 4, is part of the compromise we reached with the Council. It involves amending the first paragraph of Article 3 of the Regulation by adding a new initiative: the URBAN Community initiative. If Amendment No 4 is adopted, I would ask that the necessary steps be taken to enable Parliament's services to carry out the technical adjustments needed to adapt the corresponding recital.
If the amendment is adopted, that will be done.
Before we proceed to the vote and pursuant to Rule 72(5), I would ask the Commission to make known its position on the amendments.
Mr President, the amendments agreed by the Council, the Commission and your representative, Mr Varela, will be adopted.
Mr President, the Council also accepts the amendments as agreed.
The President declared the common position approved as amended
The answer is the same as before. What was jointly agreed and what was stated yesterday in the debate by Mrs Jöns has the emphatic support of the Commission.
Mr President, my position is identical to that of the Commissioner.
The President declared the common position approved as amended
Mr President, I should like to draw the attention of the House to a necessary addition. During the conciliation process and the trialogue, we agreed that the text of Amendment No 2 on Article 1(2) must henceforth read: 'this limit may be increased up to 2 %'. The same agreement applies to Amendment No 1, relating to recital 4. In the text before us, however, the word 'up' has only been inserted once. May I ask you, once we have voted, to make that adjustment, so that the word 'up' is also inserted into Amendment No 1. That is what was agreed between the Commission and the Council.
Does the rapporteur agree? Very well.
I would then ask the Commission and the Council to make known their position on the amendments.
Mr Liikanen has the floor for the Commission.
That is correct, what Mr Samland said. The Commission agrees.
And the Council also accepts the amendments?
The Council is also in agreement, Mr President, as established at the trialogue.
The President declared the common position approved as amended
Mr President, prior to the vote on this subject, there were discussions in the House on the question of the majorities that would be necessary for us to adopt the new interinstitutional agreement and the associated financial perspective.
I know that you also enlisted the aid of the legal services to try and clear up the situation. On behalf of the members of the Committee on Budgets, I should like to make the following statement. Until the present time, the standard practice of this House has been to decide on interinstitutional agreements by a qualified majority. This means that we reach an agreement on the basis of the last sentence of Article 203(9) of the EC Treaty, which states, in connection with the maximum rate of increase, that 'another rate may be fixed by the Council, acting by a qualified majority, and the European Parliament, acting by a majority of its members and three-fifths of the votes cast'.
You know as well as I do that neither the Treaty nor our Rules of Procedure - not even the new Rules - regulate the question of voting on interinstitutional agreements. In this interinstitutional agreement and in the financial perspective, however, we are fixing the maximum rate of increase for the next seven years. We are thus indirectly taking a decision for which the Treaty explicitly prescribes an absolute majority. Not only for that reason, but also because of the political need for such a decision to be utterly binding on the Council and the Commission and on Parliament too, I would therefore ask that we proceed on the assumption that this vote requires a qualified majority. May I ask you to confirm that?
Thank you very much, Mr Samland. I cannot confirm what you are saying. I have in fact examined the report by the Committee on Budgets in great detail and I have asked the Legal Service to give its opinion. As mentioned in the note your committee sent - which I have examined in great detail - and as you have indeed said, it is not stated either in the Treaties or in the Rules that interinstitutional agreements require an absolute majority. What is more, as you are all aware, a past ruling by the Court of Justice from 23 July 1988 states that the majorities required for a decision cannot be stipulated by each institution. This was what forced us to replace in our own Rules the absolute majority, which was used to grant discharge, with a simple majority instead. We came to the conclusion that it was not possible to maintain an absolute majority system when it was not enshrined in the Treaties. This would be an appropriate argument in this instance.
Along with the Legal Service, I have also examined the argument you have put forward on whether or not this decision in itself covers budget decisions, in other words, whether or not it covers budget decisions which, according to Article 272, require a qualified majority. I agree with the Legal Service's conclusion that it does not cover budget decisions because the agreement is neither a rule nor a budget decision in itself. Each year, when the budget is adopted, the President must verify that a sufficient majority has been achieved and has been taken into account. Then, when the annual budget is adopted, the decision is taken with these majorities. And you may take a decision that is theoretically contradictory not to reduce certain lines, even though the institutions may have adopted the agreement among themselves. This agreement does not have the force of law and is below the law. However, it is an agreement that is based on the goodwill of the institutions and it has no regulatory value.
As a result, we cannot demand a qualified majority if the agreement has no legislative or budgetary value. And there are rulings by the Court of Justice that confirm this point, which are also quoted in the Legal Service's report which I will make available to you.
Therefore, taking all these factors into account and to avoid making a mistake that might mean we could be brought before the Court of Justice and then lose - as has already occurred on a previous occasion - there is no other solution but to adhere to the Legal Service's criterion, which states that this vote requires a simple majority. It will therefore be decided by a simple majority only.
Mr President, I naturally agree with those arguments since, on the basis of my own examination, I expressed them this morning and yesterday in the Group of the European People's Party.
I would like to remind Mr Samland, who used a political rather than a legal argument, that this House has often called on the Council to do away with unanimous and qualified majority voting and to adopt agreements by a majority.
It is a strange political move to ask the Council to do something that we apparently do not wish to respect. This goes against the Treaties, our own Rules of Procedure, the case-law of the Court of Justice and even common sense, which tells us that, in legal terms, an act is an act and only has the value of that formal act. It does not have the value of its consequences, which do indeed exist but which will eventually have an appropriate legal form, with the majorities required by the Treaty.
I will not go into political criteria. The President must act in strict accordance with legal and regulatory criteria.
Mr President, first of all thank you for that clarification: we must deal with things on the basis of the law and from a legal point of view. We have to be very careful, because if we act on the basis of political considerations, we change everything, we can keep contradicting ourselves. We have already seen that this week.
I think that we need to take this fact into consideration: interinstitutional agreements alter budget annuality, by agreement of the institutions, and they are an integral part of a vision of the budget that we have accepted by mutual agreement.
In the Colom i Naval report, one paragraph and also Amendment No 27 directly relate to Article 12 of the interinstitutional agreement, an article which alters the maximum rate of increase for the duration of the seven year period. This is an extremely significant and extremely strong act on the part of this institution. Paragraphs 8 and 9 of Article 3 in Annex IV of our Rules of Procedure require an absolute majority of Members. I think that Mr Samland's objection is well founded. We are protecting ourselves from the Council by demanding that there should be an absolute majority.
Applause
Mr President, ladies and gentlemen, I should like to endorse the line of argument advanced by Detlev Samland and to add the following comment: the case-law you have quoted, Mr President, derives from a judgment which states that the institutions may not relax the provisions on required majorities which have been adopted in the Treaty. This does not, however, mean that the institutions are not autonomous enough to decide to increase the required majority in a particular situation, for example in order to enhance the binding effect ascribed to the maximum rate of increase in Article 203. This is a further argument in favour of the position taken by the Committee on Budgets. We are making a change here and are fixing the maximum rate of increase for the next seven years. The House would do well to ensure that this decision carries the support of a qualified majority.
Mr President, I should firstly like to note that, according to what you are saying, the Legal Service and the President made a mistake in 1988 and 1993 because, by following the Legal Service's report at the time, it was understood on both occasions that a qualified majority was required and it was put to the vote in that way. But what concerns me now, as I would of course be prepared to correct the error, is your own interpretation of the issue, Mr President. This is because the agreement we are voting on, as it stands at the moment, provides for the revision of the financial perspectives themselves by qualified majority. According to the opinion you have expressed, this act would be null and void and would be at odds with the 1988 decision you mentioned. Therefore, we could not adopt an act which, from what you are saying, is invalid according to the July 1988 decision.
Mr President, I would first of all like to pay tribute to Mr Samland, who we know is in favour of the interinstitutional agreement, and who puts concern for the law and for the political authority of interinstitutional agreements before any other consideration.
Mr President, if your interpretation is correct, the interinstitutional agreement is inadmissible because it contains a whole series of provisions which require a qualified majority. If the Treaty really does have to specifically require a qualified majority on every occasion, and limit the cases in which the qualified majority can be extended, then this interinstitutional agreement is inadmissible, as Mr Colom i Naval has just said. It is void, and you must withdraw it.
On a more fundamental level, I think that the main issue in this matter is that this Parliament, on its last day, intends to bind its successor and its successor's successor to a fundamental limitation of the budgetary powers laid down in the Treaty, budgetary powers which this Parliament mainly exercises by qualified majority. It is totally unreasonable and contrary to the Treaty to make a decision by simple majority, as the Treaty states that we have budgetary powers and that we exercise those powers by qualified majority. We cannot constrain the next Parliament and prevent it from exercising its budgetary powers by a simple majority agreement.
I would like to add that this agreement follows on from the institutional agreement of 1993, which was agreed by qualified majority and which explicitly states that it can only be revoked by qualified majority. This new agreement implies the former agreement being revoked and replaced and it must therefore be passed by qualified majority.
In short, Mr President, at the meeting point of the political and the legal, I think that you are grossly under-estimating the significance of the emergence of interinstitutional agreements in our system. In ruling after ruling, the Court of Justice, which you cited, is increasingly recognising interinstitutional agreements as fundamental rules. What you are doing - if you pass this law by simple majority - will mean that, tomorrow, on a misty Friday morning, with a majority of 48 votes to 47, a makeshift Parliament will be able to abolish and destroy not only the financial perspectives, but the entire structure of interinstitutional cooperation that has been put in place over the last twenty months.
Applause
You do not have the right, Mr President, to wipe out in this manner something that is one of the foundations of sound interinstitutional operation, namely these agreements which have been drawn up gradually and confidently by the institutions. We must vote by qualified majority. Loyal cooperation between the institutions is at stake, as laid down in the Treaty and recognised by the Court.
Loud applause
I have many requests for the floor but I do not believe that we are here to hold an academic debate; we are here to vote. Someone must decide, and this responsibility falls on my shoulders. I have studied the matter in detail and I am terribly sorry, Mrs Müller, but our case-law states exactly the opposite of what you are saying: it states that we cannot increase majorities. It is not that we cannot reduce them but we cannot increase them. And therefore, where there are none, we cannot establish any. This is unfortunately how it stands, despite the fact that Parliament is sometimes under the illusion that it may be otherwise. On the basis of this decision, I have no other alternative but to stick to the criterion that had been reached. And we are going to vote by simple majority.
Let us consider the motion for a resolution. No, Mr Elles, this issue has been dealt with. I am terribly sorry. If anyone asks me in writing, I will pass this matter on to the Committee on the Rules of Procedure for future reference. But at this moment in time, someone must decide. It is my responsibility and I have decided. There will be no vote on this issue.
Mr President, before we come to the vote on the revised Amendment No 27, I would like to question its admissibility. As this amendment establishes the adoption, in the form of an annex, of a draft interinstitutional agreement, I do not think that it corresponds - either legally or in practice - to what is expected in that context.
When we have had to vote on interinstitutional agreements, we have had a report and we have had the approval of the interinstitutional agreement, which was proposed in the report. I am not arguing about issues of majority. I expressed my position concerning the interinstitutional agreement on the CFSP, and my position has not changed.
However, we are talking about adopting the text of an agreement - one which considerably alters several parts of the report, albeit only a few paragraphs apart from the explanatory statement - by means of an amendment, following a report which has a different title: I do not think that this amendment is admissible. Moreover, you took this position in a relatively similar context concerning an amendment that I had tabled myself.
Mr President, at its meeting on Monday, which was authorised by you and was properly convened, the Committee on Budgets took its basic decision on the adoption or rejection of the interinstitutional agreement. A majority of the committee voted for adoption. Since we could not vote before Monday on the resulting amendments and since you had specially authorised us to meet then, because the trialogue at which we negotiated the outcome with the Council only took place last week, the committee adopted the relevant amendments immediately after voting for the agreement. These amendments were properly adopted and were presented to the House within the prescribed time-limit. In that respect, the House is behaving absolutely correctly by proceeding to the final vote now.
Mr Fabre-Aubrespy, the truth is that I see no precept in the Rules of Procedure that prevents us from proceeding in this way, just as we have done so many times. In other words, we can include a related text with an amendment. Therefore, I will now put Amendment No 27 to the vote.
Mr President, forgive me for taking the floor again, but before the final vote and pursuant to Rule 129 of the Rules of Procedure, I would like to propose that the Colom i Naval report be referred back to committee.
I think that the discussion that has just taken place, the arguments that were put forward and the conditions in which the vote took place are all arguments in favour of a referral back to committee. We would therefore be able to leave the next Parliament to decide, immediately after it has been elected, what is going to happen in the next seven years.
Meanwhile, we will have the opportunity to broach the legal question raised by several speakers, which Jean-Louis Bourlanges explained brilliantly a moment ago. I therefore propose to the House to vote for the Colom i Naval report to be referred back to committee.
Very well, we shall discuss that with one speaker in favour and one against. You were in favour. Mr Samland is against, I think.
Mr President, for two years we have been discussing this report in committee - yes, for two years! We have presented more than twenty working papers on it. At Monday's meeting of the Committee on Budgets we had another four-hour debate, in which Mr Fabre-Aubrespy chose not to participate. Yesterday we discussed this report comprehensively here in Parliament. So with all due respect, we can support the report or oppose it, but any move to refer it back would truly be a slap in the face for the rapporteur and the House after all the work they have done. I move that we proceed to the vote.
Mr President, we heard yesterday evening in the debate on this report that our rapporteur himself is not in favour of this particular report. We have had votes this morning, under the new Amsterdam procedure, in which we have not been able to take individual amendments like Amendment No 28 which would call for a review clause for this perspective which extends - as some speakers have already said this morning - over seven years without any review. There will be no possibility for a new Parliament and a new Commission to have their say on the matter.
I therefore support the suggestion of Mr Fabre-Aubrespy to send it back to committee. We are in the process of negotiating. We can clarify what is in Parliament's interests. I fear that if we take this final decision now, Mr President, you will be left with a kind of feeling that you have been acting on behalf of interests outside this House and not the interests of Members themselves.
Murmurs of dissent
We are going to vote, Mr Elles. I am the only interpreter of my own sentiments. You have no knowledge of them.
Parliament rejected the request for referral back to committee
(Parliament adopted the resolution)
Mr President, I move that the vote be postponed until tomorrow morning at the earliest, but preferably until September, because the draft still contains two legal defects. Firstly, it remains unclear whether the Committee of the Regions has been given a role to play. I personally find it hard to comprehend that the Council should be presenting us with its amended position before it has consulted with the Committee of the Regions to clarify the role it intends to assign to the Committee. That is an unacceptable error of law. Secondly, this morning it was still impossible to obtain the correct version of my report from the distribution counter. The version that was available there this morning for the second reading still indicated the wrong legal basis, namely the Maastricht Treaty. May I ask you, Mr President, to postpone the consideration of this report until tomorrow at the earliest and to instruct your legal services, which have already been working on this since Monday, to check that the text on which we are to vote contains no errors of law and that it is available tomorrow from the distribution counter.
Mr President, I have great admiration for Mr Jarzembowski, and in particular I admire the tenacity he shows in pursuit of his objectives. Having failed to achieve them through the content, because we rejected all his amendments by a large majority in committee, he is naturally trying the legal route, and I certainly have no problems with that. The only thing is that the legal situation has been unequivocally clarified, by your legal services for example. We have also proceeded in the manner advised, recommended and urged by Mr Jarzembowski himself in the committee, and even confirmed the first reading in committee. These matters have been thoroughly discussed, Mr President; I consider it right and proper that we should vote on this today as you proposed. I would ask you to stand by your view and take this vote today.
Mr President, I support Mr Jarzembowski's motion for referral back to committee, not only because of his legal argument, which is correct, but also so that the next committee can come up with something better than Mr Jarzembowski managed this time!
Laughter
One possibility would be to adopt the report now and postpone the vote on the communication to the Council until the Committee of the Regions decides whether or not it will give its opinion on the matter. Another possibility would be to postpone the vote until tomorrow as it seems that the Committee of the Regions may give a favourable opinion tomorrow.
Mr President, I was in the Chair on Wednesday evening when this debate took place, and I arranged on Wednesday evening for a check on whether the vote would be held today or not. There has been enough time to establish that, and so I believe that we should vote today.
To avoid the possibility of our vote being declared invalid, since we do not yet have the opinion of the Committee of the Regions, I suggest that we postpone the vote until tomorrow.
Parliament agreed to this proposal
Mr President, we looked at this report yesterday evening, and Mr Flynn, the Commissioner responsible, told us that the Commission accepted all the amendments. This is in yesterday's Minutes. So the problem has been solved. I do not think the Council needs to approve them, because we will be coming back to them later.
The rapporteur's position is a very sensible one. We shall proceed to the vote.
The President declared the common position approved as amended
Mr President, this amendment seeks to protect citizens from unsolicited e-mail which they have to pay for in the form of telephone charges. At the end of the debate this morning Commissioner Liikanen told us that the Commission would not accept this amendment even if it is adopted by this Assembly.
I wish to put on record that many of us in this House find it unacceptable that the Commission refuses to accept, for technical reasons, an amendment which is a clear expression of the political will of Parliament. We must not allow advertisers ...
The President cut the speaker off
Mr Watson, that is not correct. We are not having a debate now. I could give you the floor on a point of order but not to make this kind of speech.
Parliament adopted the legislative resolution
Mr President, ladies and gentlemen, things are livening up again, and so they should! I am afraid I have to invoke Rule 129 and request that the report be referred back to committee. It is not a matter of having no agreement with Mexico, but rather of our perception of our role as a parliament. A year ago, we decided to approve an interim agreement so that the overall agreement could be negotiated, and at the time we explicitly said that we would not approve the overall agreement until all of its component parts had been negotiated. And that is precisely what has not yet been done. If we want to exercise our powers of control, not least on behalf of the European people, we should have absolutely no qualms about putting this agreement on hold and voting on it when all the pieces are in place. The Mexican Parliament approved the agreement on the proviso that the government would consult it again at the end when the whole agreement was completed. That is how we see our function here in Parliament, and that is why I would ask you to endorse my motion.
I put to the vote the request for referral back to committee.
Parliament rejected the request
We shall thus move on to the vote.
Parliament adopted the decision
Mr President, a few moments ago, when I requested, as was my right under Rule 129, that the Colom i Naval report be referred back to committee, Mr Samland felt the need to criticise me for my absence from the meeting of the Committee on Budgets on Monday evening. That argument is somewhat insubstantial, even more so than the jacket that the chairman is wearing today.
I just wanted to say that I am obviously very pleased that my absence was noticed, as that proves that something gets done when I am there. However, on Monday evening there were several important meetings, including that of the Committee on Legal Affairs and Citizens' Rights, and it was due to the fact that I was sitting on the Committee on Legal Affairs that I was absent from the Committee on Budgets. I would also like to add that I had attended the previous meeting on 29 April, the one that is mentioned in the report, and that I voted against the Colom i Naval report, which was not altered very much during the committee's meeting on Monday night.
I will be voting today in favour of zero tolerance towards all forms of fraud, as myself and my Labour colleagues have done consistently whenever such issues have come before us. Cases of maladministration, dishonesty, corruption - whatever you wish to call them - may be rare. The cost, however, does not just come out of my own, my constituents' and others' pockets - bad enough though that is. The ultimate cost is borne by the European Union as a whole, which is tainted and labelled a cosy club of crooks in the public imagination.
The Labour Government lost no time in setting tough new standards in public life in Britain when it came to power two years ago. By then, 18 years of Tory sleaze had weakened the very fabric of public trust underpinning British democracy. As a part of this process, the Labour Government also began devolving power from Westminster and bringing it closer to the people. Indeed, today voters will elect the first Parliament in Scotland for nearly 300 years and the first all-Wales Assembly ever. In my own region, the new North West Regional Assembly could one day form the basis of regional government for the people of the North West - if they so desire it.
Labour will not flinch from pushing for the highest possible standards in public life, whether in London, Brussels, Edinburgh or Manchester. Labour will also continue to argue that decisions are taken as close to the people as possible, whether in Britain or Europe.
McCarthy and Hatzidakis recommendation (A4-0264/99)
On 28 April the European Commission adopted the preliminary draft budget of the European Union for the 2000 financial year, the first year for the new financial perspectives.
The commitment appropriations proposed for structural measures are in accordance with the European Council decision: EUR 32.678 billion shared between the Structural Funds (EUR 30 billion) and the Cohesion Fund (EUR 2.6 billion), which represents a 7 % decrease compared with 1999, in other words, a large decrease, and to a certain extent, one that is TOO LARGE.
In order to compensate for this reduction in the budget, we need to increase the efficiency of the Structural Funds and the Cohesion Fund.
This is the aim of the draft regulations that we are discussing today.
The Cohesion Fund is a separate consideration, because it is based on funding by project and not by programme. It may be separate, but it has a determining role in that its aim is economic and social cohesion, one of the missions of the European Union. This is why there was a need to revise its basic regulations, notably by redefining the key terms and in particular the actual concept of the project, as the Commission's proposal suggests. I also support the idea of simplifying financial management, and I feel that it is essential to ensure that the Member States take responsibility for the Fund, and to monitor the use that is made of the subsidies granted from it, as otherwise the risk of fraud will be increased.
With regard to the Structural Funds in general, the Council regulation only envisaged three Community initiatives (Interreg, Leader and EQUAL). The European Parliament managed to reach a compromise with the Council concerning the inclusion of a fourth initiative, URBAN. I welcome this. This initiative, which began life several years ago, has demonstrated how essential it was in urban areas in crisis.
More specifically, concerning the ERDF, the rapporteur opted for the reasonable solution by not altering our first reading of the Council proposal. For your information, following the entry into force of the Treaty of Amsterdam and the extension of the codecision procedure, the European Parliament intends to change its position on 49 first readings under the cooperation procedure and on 15 texts adopted at first reading under the cooperation procedure. The European Parliament only intends to uphold its opinion on three regulations resulting from Agenda 2000, including the one that we are debating today. In this case this is due to the need to move this forward rapidly. With the same aim, the rapporteur has proposed compromise amendments to prevent the reform from being blocked. I think that these amendments (measures in favour of island regions, expanding the ERDF's scope of research, support from the ERDF for the URBAN and Interreg Community initiatives) are appropriate, and I support them. I hope that the Council will ratify them quickly, as we cannot afford any more delays.
I voted against the draft regulation on rural development because it makes no reference at all to the specific programmes for the ultra-peripheral regions (POSEIMA).
I voted against the draft regulation laying down general provisions on the Structural Funds because it is not consistent in relation to the ultra-peripheral regions, as can be seen from the main reference to them included in Article 3, according to which ultra-peripheral regions above the 75 % threshold are also covered by Objective 1. But they are all above that threshold! So what is this supposed to mean?
After so much work to have the ultra-peripheral regions formally recognised in the Treaty on European Union, I felt obliged to vote against these regulations, which represent a lost opportunity.
At the same time, I would like to stress the wide-ranging contributions that the European Parliament has made to improving Agenda 2000:
structural actions represent 0.46 % of the GDP of the European Union; -Objective 1 accounts for two-thirds of all funding available for the Funds, which helps to concentrate them where they are most needed; -the main criterion for allocating the Funds is still the level of development in the region, and not any other criterion!-it has helped to keep Portugal, Spain and Ireland as beneficiaries of the Cohesion Fund although they have joined the euro area; -it has recognised the role of non-governmental organisations in regional development; -it has clarified and strengthened the principle of partnership, which guarantees participation and transparency; -it has mitigated the perverse effects of losing unused funds by promoting the idea that they should be reallocated to the same Member State; -it has reduced the reserve not distributed by Member States from 10 % to 4 % as from the outset, which will be an incentive to those which perform best; -it has secured the URBAN Community initiative on urban areas; -it has made ERDF support available to tourism and cultural initiatives; -it has encouraged the use of the trans-European networks to create better links between the centre and islands and other peripheral regions.With so many objectives achieved, it is a great pity that we could not prevent the omission of the ultra-peripheral regions!
I did not vote in favour of the final resolutions on the reform of the CAP for the following reasons: 1. it does not guarantee restoration of the internal balance between the different components of the CAP or greater fairness between farmers, types of production and regions; 2. it does not help to further economic and social cohesion in European rural areas; mechanisms for weighting productivity in such a way as to benefit farmers with lower yields have not been created, despite the European Parliament's approval of such mechanisms; 3. there are no special support measures for small farmers, who are most vulnerable and run the greatest risk of abandonment; 4. it does not adequately reinforce rural development policy, as it does not ensure practical application of the European agricultural model and the multifunctionality associated with it; 5. it does not defend European agriculture in the face of the negotiations in the new round of the World Trade Organisation; 6. it does not take into account solutions for the main problems faced by Portuguese farmers: strategic quotas such as irrigation or beef cattle and sheep have not been increased; it has not achieved an increase in productivity in relation to cereals and oilseed; it has not secured Community financing for restructuring the dairy sector; 7. lastly, because this has been a reform of the status quo, lacking in political courage and quite incapable of preparing European farming for the increased challenges of globalisation, and geared chiefly towards more efficient farmers and agricultural sectors.
In other words, it has been a reform very much at odds with the general principles for reform approved by the European Parliament in its general report of June 1998.
The determination and perseverance of the members of the European Parliament's Committee on Regional Policy and of our two rapporteurs have finally paid off. I welcome this and I thank our colleagues for their persuasive efforts.
Following the conclusions of the Berlin European Council, our Committee on Regional Policy had to fight on an important issue for all the people of Europe: establishing a fourth Community initiative, URBAN, which is aimed at the economic and social regeneration of cities and urban neighbourhoods in crisis with a view to promoting sustainable development.
This was one of the priorities for the Group of the Party of European Socialists. We managed to have it adopted by the plenary session in Strasbourg on 19 November 1998, and we had to get it accepted by the Commission and the Council. Parliament's credibility and our commitment to our constituents were at stake. The Union needed to also help those who would not be included in a 'zone' or a regional 'Objective'. Our duty of solidarity was at stake, and our concept of Europe was being put to the test.
It has been recognised that our point of view is correct. This is why I will vote in favour of this report and all of the reports that are part of the Agenda 2000 package. The 2000-2006 perspectives can now be launched. Parliament is therefore ending this legislature by tying up this issue, one which is paramount for the future of Europe and of enlargement. It has been a long, arduous and difficult battle, sometimes strewn with obstacles, but it has always been an exciting one, and I am pleased to have been a part of it.
The reform of the Structural Funds does nothing to make up for the shortcomings of regional policy. It will not help to improve economic and social cohesion. It will result in a particularly damaging breakdown of regional policy, notably to the detriment of several rural areas of France.
We will not waste any time on considering and weighing up each of the measures, which are more or less welcome, that are contained in the general regulation. The Group of Independents for a Europe of Nations intends to question the supposed benefits of costly Structural Funds, which are tools used by the Commission to gain political favour in order to serve a centralist Europe.
In this respect, the reform of the Structural Funds has resulted in another increase in funding: ECU 195 billion for structural policy, ECU 18 billion for the Cohesion Fund and ECU 49 billion for the pre-accession instruments. The Objective 1 regions get the lion's share, with 69.7 % of structural funding, compared with 11.5 % for Objective 2.
Everyone is competing to be the most eloquent in demanding more funding, but no one is questioning the effectiveness of the money spent. What is there to say about a budgetary approach which consists of fixing a spending objective rather than a ceiling for spending, seeking out projects at all costs in order to spend all of the funds that have been approved, rather than allocating funds to existing projects? Spending is becoming an end in itself and the measure of the programme's success.
It may also seem strange that during the negotiations Objective 2, which is dedicated to industrial and rural regions undergoing economic restructuring, should have been sacrificed, to the benefit of Objectives 1 and 3: its budgetary envelope will be ECU 22.5 billion for the 1999-2006 period, which is more or less the same figure as for the 1994-1999 period. Rural regions eligible for Objective 5b will be among the main victims of this situation: in France, one third of the population eligible under this Objective will no longer receive structural funding after the transition period.
The future of rural areas seems to be all the more uncertain given that the Commission and Parliament, always concerned with seizing new fields of competence for themselves, plan to develop an integrated urban policy, in contempt of the principle of subsidiarity. The Orlando report, which was hastily adopted on Tuesday without even being put to the vote, echoes President Prodi's investiture speech in calling for this European policy for cities. Once again, the Group of Independents for a Europe of Nations would like to reiterate its desire to see the European Union concentrate its efforts on the existing common policies (the CAP, the CFP, etcetera) rather than spreading itself across an ever greater number of sectors, with a danger of worsening the inevitably inefficient scattering of public funds and encouraging an increase in public spending, which is always harmful.
This is not the only anomaly in the reform of the Structural Funds. Many regions are benefiting from special treatment, as a result of political bargaining that has enabled them to escape the rigour of joint decisions. Only three countries are left out of this: Luxembourg, Finland ... and France. The case of the Belgian Hainaut is significant. It is receiving an additional allocation of ECU 15 billion in order to compensate for the loss of its eligibility for Objective 1, while the French Hainaut, which borders on it, is receiving nothing; this discrimination is not justified either by the GNP or by the level of unemployment in the two regions.
This example is quite a good illustration of France's position at the end of the negotiations on Agenda 2000. Having been undermined by Germany with regard to agricultural issues, France's position on regional policy has been manipulated, while it is also unable to maintain the position that it had within the CAP.
The reform of the Structural Funds is a failure: a failure for Europe and a failure for France. The Group of Independents for a Europe of Nations therefore had no choice but to reject the McCarthy-Hatzidakis report.
Structural policy has now developed into one of the main elements of Community policy. About a third of the Community budget is spent on structural support measures.
We all agree that European structural support cannot be spread evenly across all the regions of Europe. This implies a reduction in the number of regions considered worthy of support, and hence in the target areas for assistance from the Structural Funds.
It is a good thing that we have created a phasing-out period for regions, such as many of the Objective 2 areas, which are set to lose their eligibility for support; this will prevent the abrupt termination of programmes that have started well. However, the support for rural areas for which we had campaigned was not introduced. We do have the Leader initiative, but that is only a drop in the ocean. Measuring rural areas in Europe against areas with high population densities is the wrong approach. The measures of hardship in rural areas are the absence of particular infrastructural facilities and the disadvantages deriving from the economic and social structure. These shortcomings create a vicious circle, because a lack of infrastructure means a lack of jobs. People cannot escape from this vicious circle by their own devices alone.
We have been discussing programmes such as Restruct or Recover, and URBAN is set to become the fourth Community initiative.
Smaller and medium-sized towns are measured against towns with populations in excess of 50 000. This is another way in which smaller structures in Europe, including rural structures, are being sidelined. We want to help the poorest regions in Europe to reduce the gap between themselves and the richest regions.
In our efforts to do this, please do not let us allow the structurally weak rural areas to slip through the safety net.
The decision-making process which led to the establishment of new Structural Funds regulations has been followed attentively by the European Parliament.
The final result, although it did not include absolutely all of Parliament's requests, was very much influenced by the latter through the work of the Committee on Regional Policy, the rapporteurs and the group which conducted the negotiations.
Having participated actively in the entire process, I must say that I am particularly pleased with the decision to renew the URBAN programme.
This result is particularly important for cities, since it reinforces and boosts the credibility of the Action Plan for sustainable cities submitted by the Commission last November in Vienna, and because it reinforces the instruments already contained in Objectives 1 and 2 of the Structural Funds for urban areas.
Finally, I would like to thank the rapporteurs on the framework regulation for their willingness to tackle the problem of an Italian region particularly close to our hearts. This is the Abruzzi region, which was removed from Objective 1 of the Structural Funds in 1994. It is the only region in Europe which has not been able to benefit from any flanking measure provided for under the new regulations for former Objective 1 regions.
The Berlin European Council mentioned this as one of the 'special cases' which are listed as an annex to the report which we are about to approve. Nonetheless, paragraph 44 of the Council conclusions does not detail what is meant by the special attention which the Council quite rightly intends to pay to this region.
I hope that Parliament's requests will lead both the Council and the Commission to quantify the funding and/or population size allowed and clarify the possibility of granting state aid by way of exception to the competition rules under the terms of Article 92(3)(c) of the Treaty, as has been done in other so-called 'special cases'.
I voted for the report. The European Parliament has significantly improved the Commission proposal. The changes will primarily benefit the people in the regions of Europe. Their participatory rights have been decisively strengthened. It is a great pity that the Council has been reluctant to adopt these wide-ranging rules.
I will be voting enthusiastically in favour of this report today. Building on the work of Labour MEPs, Tony Blair gained a great deal for Britain - and the North-West in particular - at the Berlin Summit. As a result, European funds will continue to flow into the North-West to help tackle unemployment, social exclusion and environmental pollution. This is just another example of Labour's positive approach to Europe delivering concrete results to the people of Britain.
Euro funds have already made a lasting improvement to the lives of the people of the North-West. In my own part of the world in Manchester, the EU has pumped 13 million pounds into the Metrolink light rail network. The EU also helped build the Trafford Park industrial estate, creating over 15, 000 jobs. Euro money was a key element in transforming the old Manchester docks at Salford Quays into a vibrant commercial centre, creating over 4, 000 jobs. EU funds also helped transform Manchester into a major cultural and tourism centre, by helping build the G Mex Exhibition Centre, the Bridgewater Concert Hall, The Manchester Museum of Science and Industry and the Imperial War Museum (North).
The Euro-rabid Tories - the ones led by William Hague, that is - would have us believe that the EU brings us nothing but bureaucracy and interference. With a positive approach, however, the EU can make a real contribution to the lives of ordinary people in the North-West. While the Tories are taking time off trying to heal their splits, Labour is hard at work making Brussels work for Britain.
On behalf of Alleanza Nazionale I would like to say how glad I am that before being dissolved Parliament has commented on the reform of the Structural Funds. Misunderstandings by the Commission and the Council threatened to undermine the result of painstaking work, with the risk of reducing negotiations to a trial of strength between the institutions.
We are delighted to have established, together with the texts of the new regulations, a starting point enabling us to be actively involved in the management of the funds, which is also facilitated by the code of conduct drawn up between the Commission and Parliament on the implementation of the structural policies. This will allow Parliament to play an active role in the reform, including in the implementation stage and throughout the programming period.
The fact that URBAN is to be included once again amongst the Community initiatives is a victory for all European citizens. The key role of urban and metropolitan areas in regional development must be acknowledged.
The importance of balanced and complementary growth in urban and rural areas is essential for economic and regional development. To this end it is necessary at all levels to enhance cooperation between regional and local authorities and socio-economic operators, those closest to the changing world of the regions; it is also necessary, however, to take account of the competitive differences between regions because of the different levels of employment, quality of infrastructures, the natural environment and development, in particular during the sensitive stage that is just starting with the selection of regions which are eligible under Objective 2.
In general terms we are in favour of reform, but we have a few reservations about aspects which have not yet been explored in sufficient detail, such as, for example, the impact on regions which, for the sake of the principle of concentration, run the risk of seeing their development process come to a standstill. People living in these regions will be penalised and that will not help show that the European Union assists the development of less favoured regions.
Italy too runs the risk of being penalised by the calculation of the financial resources ceiling for the new Objective 2. Regions in industrial or rural decline (former Objectives 2 and 5b) will have their share of funding reduced compared to the previous programming period, with a guaranteed maximum reduction of 33 % of the population concerned; to this percentage, however, would be added the figure accounted for by the inclusion of former Objective 1 regions, causing these regions to be doubly penalised; and this is leaving aside the case of Abruzzi - the only region removed from Objective 1 before the end of the current programming period - which, hovering somewhere between transitional support and inclusion in Objective 2, runs the risk of not being fairly included in this reform framework.
Colom i Naval report (A4-0230/99)
Mr President, we are all aware of the conditions in which the vote took place on Mr Colom i Naval's report. Although it did not have my support, I would like to say that, as budget rapporteur - if I am to continue in this role in the future, something which only God and the electorate know - my group and I are fully prepared to be as loyal as possible in the spirit of interinstitutional cooperation. Our contempt for the agreement was not a reflection of a contempt for cooperation. It reflected our contempt for a risky and excessively restrictive seven-year financial programme.
I repeat what I said a moment ago: I simply regret the fact that the vote took place under circumstances which mean that this agreement is tainted with uncertainty and which mean that it is at the mercy of any occasional vote from Parliament. I still say, Mr President, that on this point you did not help the cause of interinstitutional cooperation by favouring the voting rule that you chose.
Mr President, I voted against the Colom i Naval report, in particular for the procedural reasons that were mentioned at the time of the vote and which I mentioned myself.
It is not acceptable for the report as presented by the Committee on Budgets to include an amendment that goes a great deal further than the object of the report itself. This is true to the extent that it has now been placed in an totally ambiguous situation, given that at the time when we considered the report in the Committee on Budgets on 29 April, there was no question of approving the text of the agreement.
I would like to add to what Mr Bourlanges said a moment ago, that institutional agreements cannot be considered separately. It is the entire procedure that is wrong. It is wrong, firstly because there is not an absolute majority, something which you yourself insisted on for the interinstitutional agreement of 17 July 1998 on the common foreign and security policy, an agreement that I fought along with my group. Secondly, it is wrong because the national parliaments have not ratified texts which add to, alter and refine the Treaties, sometimes to a considerable degree.
What Mr Bourlanges has just said concerning the budgetary aspect is therefore particularly true, but he should have extended his comments to all interinstitutional agreements.
We welcome the idea of a new interinstitutional agreement on budgetary discipline for the next seven years. Experience with the financial perspective over the period 1988 to 1999 has shown that annual budgets can perfectly well be implemented without conflict. It was also possible to adopt budgets which fell well below the revenue-based ceiling of own-resources. We believe in financial parameters for the annual budgetary procedure, particularly given the pre-accession arrangements and the measures required in that context. It is important for the EU to ensure that it has the financial resources necessary for admitting the countries of Central and Eastern Europe, as well as Cyprus.
We support this proposal for a lower financial ceiling than that established in the CAP guidelines. The EU spends far too much money on an over-regulated system of agriculture which is not sufficiently adjusted to today's environmental requirements. Reform of the CAP must be pursued. We also believe that the best way of funding European policy is by concentrating on those measures that are absolutely vital, rather then creating mini-budgets which swallow up large amounts of the Member States' money. We therefore support the Council's endeavour to produce a tight budget covering the whole period.
Since we seek budgetary restraint as far as the EU is concerned and advocate a lean financial perspective with well-founded priorities, we oppose the suggested increases in the EU's budget for the coming years. We voted in favour of referral back to committee. Financial perspectives extending over seven years, with no scope for adaptations in between, make no structural sense; the economy could at any time require alternative parameters.
Mr President, allow me to ask you just one question concerning the McCarthy report. A moment ago, you postponed a report because we did not have the opinion of the Committee on the Regions. I think that the same argument is valid for the McCarthy report. Could you confirm this for me? If this is the case, why was the vote not postponed? I do not think that we have the opinion of the Committee on the Regions yet on these general provisions concerning the Structural Funds.
The services tell me that the opinion of the Committee of the Regions on this report was not necessary, and no one requested this opinion during the procedure, as had been the case with the other report you mentioned.
Now that the vote has taken place, it is rather late to ask whether this opinion was necessary or not. The question should have been raised beforehand.
The Collins report proposes the continuation of the Cohesion Fund for the four beneficiary Member States: Spain, Portugal, Greece and Ireland.
The Cohesion Fund was set up in order to encourage certain Member States to join the single currency: Community funds were allocated in order to enable them to cope with the budgetary tightening that was imposed by the Maastricht criteria.
To ease the burden caused by the four Member States that benefit from the Cohesion Fund, payments were also made to other Member States, including France, to cover the cost of the convergence criteria. I could add that the Cohesion Fund contributed to the conjuring trick that made some Member States into miracles of monetary union.
The Group of Independents for a Europe of Nations, which fought against the very principle of the single currency, must consequently have reservations about the Fund and the use that is being made of it. The policy of redistribution, when taken to such extremes, has overwhelming repercussions for the economy, as it weighs down private initiative with the burden of obligatory deductions.
Moreover, there are serious faults in the Cohesion Fund: in particular, its efficiency is questionable and there are financial irregularities in the way that funds are used.
In addition, it is a tool for federalist redistribution, whose aim is more to gain support for the Commission among the beneficiary Member States and their people rather than to enable them to overcome their difficulties.
The only merit of the Cohesion Fund is that it is allocated to Member States and not to their regions, as is the case with the Structural Funds.
The launch of the single currency is in danger of worsening the imbalances between Member States and causing an increase in relocations, either towards states or regions that are more competitive than others, or away from regions that are in difficulty towards the dominant economic centres that we are already seeing emerge (north-west Germany, the Benelux countries, Ile-de-France, northern Italy). In this context, the Cohesion Fund will perhaps enable us to limit the damage done by EMU, but it will nevertheless fall very far short of what is needed.
This is why the Group of Independents for a Europe of Nations could not vote in favour of the Collins report.
The Green Group votes against the recommendation on the Cohesion Fund Regulation because most of the innovative requests expressed by the European Parliament in the first reading aiming to strengthen and integrate the role of the Cohesion Fund within the European structural policy have not been taken into serious consideration in the new regulation. Parliament actually: - opposed the conditionality of the Cohesion Fund vis-à-vis the stability pact, because it believes that the Cohesion Fund must be considered in full terms a structural instrument; - considered that the Cohesion Fund should be subject to the same partnership rules applying for the Structural Funds, and that its operations are planned within an integrated framework together with the structural operations, involving regional and local authorities; Parliament also wished that mainstreaming horizontal themes such as employment and equal opportunities should be taken into account in the Cohesion Fund in the same way as in the Structural Funds; - asked that Cohesion Fund resources in the fields of transport and mobility are used to fund projects which improve regional and interregional cohesion, interoperability and intermodality, and in the field of the environment are also used to fund projects to maintain and restore biodiversity and preserve natural reserves; - stressed the importance of being able to group together small projects into a bigger entity and demanded therefore that some 5 % of the total fund endowment be made available for projects of this kind.
The Green Group considers those requirements fundamental and therefore is not content with the agreement reached in the Council to maintain the Cohesion Fund without deeply reforming it.
Considering that the text of the regulation agreed in the Council of Ministers did not take into account all these points, we cannot give our assent to the launch of the Cohesion Fund.
Görlach second report (A4-0229/99)
For several years, the people of the European Union have been demonstrating more and more clearly their rejection of ultra-liberal policies and the damaging effects that they have on employment, incomes, social protection systems and public services, the environment and land use.
They want quite the opposite: a shift towards European policies whose aims and methods are social and democratic progress and the establishment of mutually advantageous international cooperation.
These demands are being expressed through campaigns and demonstrations at national and European level. They have met with a response, even in Berlin, where the Commission's most ultra-liberal plans were rejected. Nevertheless, the interests that are best defended are those of the major economic and financial players at European and international level.
However, this debate is also an open one, as the European Parliament elections take it to the level of all of the people of Europe. It is now up to them to have their say on the reform of European policies and integration.
By voting against the ultra-liberal regulations of Agenda 2000, I want to give those people every opportunity to intervene.
Görlach, Mulder, Graefe zu Baringdorf, Garot, Goepel, Fantuzzi and P. Martin second reports (A4-0229/99, A4-0213/99, A4-0231/99, A4-0212/99, A4-0232/99, A4-0215/99 and A4-0223/99)
The debate on Agenda 2000 has lasted more than a year, and has taken up the bulk of the work of Parliament's Committee on Agriculture and Rural Development. At the end of my mandate, in May 1999, my political positions on social issues such as agriculture, food, rural development and the environment remain the same. The reform of the CAP was necessary, but not in the form proposed in Agenda 2000 by the European Commission. In our debates we have demonstrated a certain level of consensus on what we now call the 'European agricultural model', which on many points is at odds with the ultra-liberal aims of the countries of the Cairns Group and of the United States.
I therefore voted against the reports which had not been sufficiently amended by Parliament and which therefore lose their meaning and substance. What is more, some rapporteurs share my position.
1.The Görlach report as it stands, with a budgetary allocation that is far too small, does not allow the implementation of a real policy of rural development, which is more necessary than ever in order to guarantee a worthy and lasting future for the rural areas of the EU (80 % of EU territory).2.The Mulder report mentions in a recital the possibility of cofinancing, which we opposed because in the long term it would mean the destruction of the CAP and of the objectives of the Treaty.3.The Graefe zu Baringdorf report did not allow for a coherent mechanism to reorganise and limit agricultural aid according to social and environmental criteria, and following the amendments adopted in committee, the rapporteur himself will probably not recognise an amended text which is too far removed from his original text.4.With regard to the Goepel report on milk, it did ensure the maintenance of some sort of status quo, but it envisaged the possibility of abolishing milk quotas.However, I voted for the reports in which Parliament's firm position had significantly altered the uncompromising or inadequate nature of the Commission's proposals:
5.The Garot report, in which the skill and determination of the rapporteur meant that the beef sector could be partly protected, particularly suckler herds, which maintain the countryside, give structure to rural production, guarantee income for quality production without hormones, and safeguard the environment.6.The Martin report, the text of which my colleagues and I have altered considerably in a manner that favours all of the wine-producing industry - some parts of the industry have already said so - particularly with regard to the definition of wine, the ban on producing European wines with must imported from third countries and the preservation of traditional oenological practices and therefore of the quality that underlies our European cultural identity.7.The Fantuzzi report on COPs, even though the treatment of oil proteins is still far from satisfactory.I am convinced that European farmers and consumers will therefore understand the way in which I have voted and will be aware of the battles that still have to be fought in order that European construction may have a future in this field.
We abstained in the votes on the Görlach, Graefe zu Baringdorf, Garot, Goepel, Fantuzzi and Martin reports, since we believe that the entire EU agricultural policy should be wound up. Responsibility for efficient, ecological farm policy must be returned to the Member States.
Graefe zu Baringdorf second report (A4-0231/99)
As a member of the Committee on Agriculture and Rural Development and coordinator of the Group of Independents for a Europe of Nations, I voted against all of the amendments tabled by our rapporteur, Mr Graefe zu Baringdorf, in the Committee on Agriculture and Rural Development, as his proposals were completely incoherent with regard to the economic situation of European agriculture. I was pleased to see that the majority of my colleagues in the Committee on Agriculture and Rural Development came to the same conclusions as I did. This is why no amendments to the Commission's proposal were adopted in the Committee on Agriculture and Rural Development.
All of the French members of the Europe of Nations Group voted against the legislative resolution, bearing out the Berlin agreement on this point.
European agriculture is in a very bad situation. The price of agricultural products is falling steadily, as the principle of Community preference gradually disappears. The globalisation of trade in agricultural products is not an empty word, but a reality that our farmers are experiencing.
The forthcoming negotiations in the World Trade Organisation lead me to fear the worst for the years to come. Did Commissioner Fischler not say yesterday in this House that he envisaged a fresh reform of the common agricultural policy in 2003? The fact that the date given in that statement coincides with the end of the negotiations in 2003 is surely not a coincidence.
Direct support for farmers is necessary, and it is essential for some sectors of agriculture. For example, the sector that currently receives the most aid is sheep farming. It is completely absurd, given farmers' level of income, to try to put a ceiling on aid and to reduce it steadily. In France, sheep farmers have the lowest income among farmers.
A direct and across-the board reduction in compensatory aid will therefore upset the balance in European agriculture. The only European producers that will survive will be those who are most competitive at world level. The environmental balance and the balance of land use and use of agricultural land will be completely upset in the years to come if the policy of destroying the CAP continues as it was launched in 1992.
P. Martin second report (A4-0223/99)
Politics, as we all know, is the art of the possible. This being the case, I suppose I shall have to bring myself to give my approval in the end to the reports on the reform of the common agricultural policy in the framework of Agenda 2000, and thereby to give the green light for the political decision of the agriculture ministers and the Berlin summit to be adopted in legislative form by the Council.
Needless to say, I cannot be enthusiastic about the results of Berlin summit in terms of the common organisation of the markets in milk, beef and cereals. But these are the lesser of two evils when compared with the Commission proposals and are even an improvement on the outcome of the Agriculture Council discussions. Whether this compromise will be enough to save the European agricultural model is, unfortunately, a matter for conjecture.
As far as the reform of the common organisation of the wine market is concerned, I can live with that, but I should feel more comfortable with it if the compromises proposed in the second Martin report were taken on board by the Council.
Surely it is unacceptable that wine-growing areas should suddenly appear in Ireland, Denmark and Sweden, thereby raising the spectre of wine being produced there in future with imported grape juice and being marketed as a product of the Community.
It is also a pity that the splendid chapter on vinicultural products and health which we had included in our report was not retained. We have reintroduced it into the second Martin report, because we cannot give up our hope of contributing to public health in the European Union by extolling the benefits of moderate wine consumption to the peoples of our countries who are unaware that wine is actually the best and most pleasant preventive medicine for Alzheimer's, cancer and senility, to name but a few malignant and debilitating diseases.
Pronk recommendation for second reading (A4-0155/99)
The European Parliamentary Labour Party is in opposition to Amendment No 7 of the report because it has unnecessary repetition of existing EU legislation and lack of specific clarity on the issue of adaptation of machinery or replacement of all machinery whether or not it was practical to do so.
Oddy report (A4-0248/99)
The Danish Social Democrats have voted in favour of a proposal on electronic commerce which will safeguard consumers' interests on the Internet and at the same time remove barriers for service providers that are established in the EU. We have voted in favour of a large number of practical requirements aimed at improving the protection of consumers' interests.
The principle that the rules of the country of origin will apply with regard to Internet commerce has both advantages and disadvantages. It is an advantage for the Internet industry that they are subject to regulations in their home country, since they then know the rules. Conversely, it may be a problem that the consumers do not know the rules. We have therefore voted in favour of increasing the rights of the consumer, including a requirement that the Member States must take measures to ensure that consumers can have themselves entered in an opt-out register, which the service provider must then check regularly. As a general principle, the Danish Social Democrats are working to ensure the strictest possible EU minimum requirements with regard to marketing on the Internet. If common rules are ultimately adopted which raise the level of consumer protection in every country, it will become less important whether it is the rules of the country of origin or those of the recipient country that apply.
Miranda de Lage recommendation (A4-0220/99)
Several factors have been instrumental in our refraining from voting in favour of Mrs Miranda de Lage's report on the proposal for a Council Decision concerning the conclusion of the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, on the one part, and the United Mexican States, on the other part. The negotiations between the parties to the agreement will not be concluded until late in the year. To accept the Commission's proposal regarding the content of the agreement at this point will therefore be tantamount to giving the Council and the Commission a blank cheque for the negotiations. We wish to see the final result before we reach a decision on the extent to which we can support it.
The Commission's proposal for the agreement is a distinct improvement on the present framework agreement on cooperation, dating from 1991, which it is to replace. In particular, the democracy clause (Article 1) is an important step forward. What is lacking, however, is a clear specification of the mechanisms that are to be used to monitor the extent to which the parties are respecting human rights. Without such mechanisms, the clause is essentially useless. Bearing in mind Mexico's continual infringements of human rights, this is wholly unacceptable. Moreover, the proposal does not contain any indications as to how the involvement of civil society can be promoted and how respect for workers' rights can be ensured.
Whilst congratulating and supporting the rapporteur and my esteemed colleague, Mrs Miranda de Lage in relation to her work on Mexico, as for Latin America as a whole, I have to record my personal reasons for voting against ratification of this agreement.
It is less than a year since Parliament ratified the Interim Agreement on the basis that the human rights clause it contained would be a test of the Mexican Government's seriousness in ensuring human rights cooperation was central to relations with the EU. We also expected that human rights issues would play a central role in negotiations between the Mexicans and the European Commission.
Meanwhile the human rights crisis in Chiapas, southern Mexico, continues to deteriorate, and we have no evidence that the negotiations for clear mechanisms for the application and monitoring of the democracy and human rights clause have been included in the negotiations.
Our sister party, the PRD in Mexico and human rights NGOs believe it is premature for this Parliament to ratify the full agreement.
I share their view.
The way this whole Mexico report has been handled has been deeply disappointing. By dealing with the proposal now, the European Parliament has not kept to what it said earlier. In its report of April 1998, Parliament said that it would not approve the overall agreement until it was clear exactly what it contained. At the moment, the European Union is in the middle of negotiations with Mexico, and the substance of a number of provisions in the overall agreement will not be established until the end of this year. We feel that Parliament has acted irresponsibly by voting on the report now, as this will simply be signing a blank cheque and we will have no further influence in the matter.
Apart from these procedural objections, there were also aspects of the substance of the report that led us to vote against the agreement with Mexico. The rapporteur has seriously misrepresented the human rights situation in Mexico. She talks about recent progress in the field of human rights and lists all kinds of formal measures that Mexico has taken. But in practice the protection of human rights in Mexico is still far from perfect, as we can see from the unlawful executions and the continuing gang warfare in Chiapas. The overall agreement contains no mechanisms for enforcing compliance with human rights.
Our second objection concerns Mexico's environmental policy, which the rapporteur does not even mention, although we and others provided her with information about it. The planned construction of an enormous new salt production plant threatens not just a Unesco-protected nature reserve but also various species including the grey whale, which comes to these waters to calve. If Mexico persists with these dangerous plans, then despite the trade agreement we must keep the option open of imposing a trade boycott in the form of an import ban on Mexican salt.
Aglietta report (A4-0169/99)
The Group of Independents for a Europe of Nations did not vote for the Aglietta report on the implementing powers conferred on the Commission, mainly because the European Parliament is seeking to distort the meaning of certain new provisions of the Treaty of Amsterdam in order to alter the institutional balance to its benefit.
Although the Treaty of Amsterdam extended the scope of codecision between the Council and the European Parliament, it certainly did not make it the general rule. Above all, it did not modify Article 4 of the Treaty on European Union, which gives the European Council (and thus the hierarchy of the different Councils) the role of instigating EU policies, nor did it modify Article 202 of the EC Treaty, which gives the Council the sole responsibility for determining the implementing powers that will be conferred on the Commission. This being the case, even if Parliament increases its influence, it is clear that the Treaties still place the Council at the centre of the institutional system.
We therefore think that the Aglietta report, which claims for the European Parliament the right to interfere in implementing measures, particularly through the granting of the right to revoke a decision, contradicts the philosophy of the current institutions of the Union.
Moreover, it is questionable whether it is actually in the interests of the European Parliament to claim such a right. Due to the lack of distinction between a law and a regulation at European level, the European Parliament is already forced to spend a considerable amount of time on trivial issues. If it also had to take part in implementing powers, the situation would be even worse.
I must first of all congratulate Mrs Aglietta on the quality of her work and the results that she has achieved in ensuring that the various committees involved in the process of adopting implementing powers are forced to be transparent.
The battle that I have been fighting since I was first given a mandate is finally bearing fruit, thanks to the perseverance of a rapporteur who has always been willing to listen and with whom I have had great pleasure in working.
The amendments made to the Commission proposal that the Council is prepared to accept considerably improve access to information on the Community decision procedures; these procedures are too secretive, whether they concern the work of the committees, the documents submitted, the agendas, the list of participants or the committees' work schedule.
I also attach particular importance to the rule of adhering to the principle of making everything public, with confidentiality being the exception (Amendment No 31). I hope that once this principle has been laid down, it will not be reduced to nothing by a lack of serious motivation to determine the degree of confidentiality.
However, there are some criticisms to be made of other aspects of the report. They are the aspects that extend ad infinitum the scope of Community regulation, and which now call for a simplification of the existing procedures, following the bureaucratic and administrative obstructions that they have caused. We should remember this lesson when the Treaties are next revised and come to an agreement once and for all on the scope of Community powers.
Respect for the principle of subsidiarity would be a first step, but that does not feature in the report. On the contrary, this supposed simplification is a pretext for reinforcing the supranational dimension of the European Union. The Commission, which already has a monopoly on initiative, would thus seize executive power in Europe to become the government of the European Union, with the Council being reduced to the role of a second parliamentary chamber, making decisions by majority.
It is a step forward for the committees to be working in an open and transparent manner, but to cut them off from national concerns in carrying out their duties in order to put them under the power of the Commission is a mistake which I reject.
Resolution on Kosovo
Mr President, like many people from France and other European countries, we are appalled by the increase in the exodus of Albanians from Kosovo and by the parallel escalation in NATO bombing.
This disastrous development of events, which is contrary to all the assurances that we were given at the start of the war, and contrary to the humanitarian objectives of the war itself, can only reinforce the doubts that we had expressed from the start concerning the strategy being used.
We feel that Europe is adding another error to this initial one, an error that has very serious consequences for the future. Both from listening to the speeches made by Members during the debate that has taken place in this House, and from listening to the speeches made by the President of France, I am struck by the fact that analyses of the deterioration of events only implicate Slobodan Milosevic personally, his family and his inner circle. Although their responsibility is undeniable, we cannot restrict the causes of the conflict to those people alone. On the contrary, it is clear that the conflict was born out of very ancient disagreements that are deeply ingrained in the various peoples that are involved.
What is even more serious is that this error of judgement is in danger of guiding us towards the wrong solutions. Implicating solely Slobodan Milosevic and his entourage insinuates that it would be enough to overthrow them in order for everything to be put right, for the Kosovar Albanians to return to their homes and for everyone to live in harmony in a multi-ethnic Kosovo. In our opinion, this would be delusive, or at least it would take a long time and a great deal of effort to achieve it. However, if we are willing to recognise that there are deep-seated quarrels involving the people themselves, and that these are difficult to eradicate in a short space of time, we will realise that we need to also consider other solutions, certainly including, for example, the partition of Kosovo.
We therefore call on the Heads of State and Government of the countries of Europe to rethink their strategy and to stop falling into line with the United States.
Mr President, I voted against.
This war is governed by lies, unilateral propaganda, cover-ups and omissions. To start with, there is the semantic confusion: the air war against the whole of Yugoslavia is described as the 'situation in Kosovo'. The NATO aerial bombing of civilian targets - power stations, television headquarters, schools and buses - is defined as an 'involuntary error' or 'collateral damage'. The reciprocal ethnic atrocities are always attributed to just one side and not to the others. In the documents approved by the majority in this House, there is no mention of the terrorist activity of the KLA, armed, financed, trained and politically adopted by Secretary of State Madeleine Albright.
And thus, although in the last few days some opportunities for negotiation seem to be emerging, with Ibrahim Rugova travelling freely to Rome and the three American soldiers being released, this Parliament, in its last few hours of work, opts to be led down the humiliating path of NATO propaganda with this vote on Kosovo, and fails in its political role.
I voted against this resolution because it contains no contribution from the European Parliament to help us get out of an avoidable, terrible, and to cap it all, ineffective war.
The resolution makes no reference to the glimmers of hope for a negotiated solution which have been appearing in the last few hours. There is no assessment of the absolutely trifling role played by Europe.
Finally, the resolution does not include the call for a targeted suspension of the bombing which emerged from the debate here in the House.
Our party strongly repudiates the Milosevic regime's practice of ethnic cleansing in Kosovo. Milosevic bears a formidable responsibility for the persecution of the Kosovo Albanians. NATO's bombardments, however, have merely worsened and aggravated the situation. We believe that the bombing must stop immediately, in parallel with a Serb withdrawal from Kosovo. All refugees must be granted the right to return home under the protection of UN forces, comprising troops from neutral states and operating on the basis of a peacemaking mandate. Subsequently, an international conference on the Balkans will need to be convened under the auspices of the UN and the OSCE, the aim being to stabilise the situation in the region and to guarantee Kosovo a high degree of autonomy within existing borders.
In the light of our principled stance on this issue, we decided to vote against the resolution, which does not correspond to our position on a number of important counts.
I shall be voting against the motion for a resolution on Kosovo because I believe that it offers no help whatsoever in our quest to find a political solution and in putting an end to this senseless war, especially now when, after 45 days, there are the glimmerings of hope of breaking out of this tragic impasse.
Furthermore, my position is underpinned by the following:
1.My question to the Council H-0387/22-4-99 was considered, correctly and from a strictly procedural viewpoint, to belong to the general debate on Kosovo. However, this question remains unanswered and it is: -Is the Council aware of the allegations and reports in the international media that NATO bombing and the war in Yugoslavia have destroyed or irreparably damaged monuments forming part of the European cultural heritage, including Christian Orthodox monasteries and churches?-If these reports prove to be true: a)what does the Council propose to do to stop this irredeemable loss andb)what does it propose to do to repair the damage, as far as that is possible?This question relates in particular to a 'cultural war crime' which is being committed in Europe, in Yugoslavia, where an 'environmental war crime' is also being committed.
The war in Yugoslavia, which is hypocritically and euphemistically referred to as a 'humanitarian war'(!!!), has caused major civilian losses and has exacerbated the tragedy of the refugees. This, of course, is the main issue and the main reason for demanding the immediate cessation of the bombing and the quest for a political solution.
2.The same holds in respect of the draft motion for a resolution of 24 April 1999, which is: The European Parliament:
1.Unequivocally denounces and condemns the destructive bombardment of Belgrade Television (22 April 1999).2.Expresses its shock and sadness at the heavy human casualties (ten dead and dozens wounded) among the workers in the News department.3.Regards this as a barbaric attack against fundamental human rights, freedom of speech and expression, and freedom of the press.4.Believes that, in this light, any appeal to 'military' or 'humanitarian' expediency is unacceptable.5.Calls on the President to forward this resolution to the Council, the governments of the Member States, the Yugoslavian Government, the International Reporters' Union and NATO.- Resolution on the European Council meeting in Cologne
I wish to use this brief explanation of vote to state that I cannot support the integration of the WEU into the EU; nor do I want to see the Schengen acquis become part of the third pillar.
Resolution on institutional reform (B4-0428/99)
Mr President, in our opinion, the resolution that the European Parliament has just adopted on the method that should be used to reform the European institutions following the Treaty of Amsterdam does not make any improvements on the past and, as usual, will result in reforms from the top with no initiative or input from the people of Europe.
The principal idea of this resolution is to give the Commission the role of driving force so that it can, and I quote, 'ensure the consistency of the European political project - a role which it alone can play, '. That is a bad start. It is a typical reaction from technocrats to think that if they do not intervene, everything is going to dissolve into chaos. They do not consider the idea that there could be any other type of consistency than their bureaucratic consistency, for example, democratic consistency. On this false basis, the European Parliament's resolution, which is concerned above all with the preparatory work for future reform, proposes that the Commission should launch, and then steer, the process, and that, without relinquishing its supposed political responsibility, it should entrust the task of drawing up an initial document to a group of experts, a formula that was previously used in preparing for Maastricht.
We are absolutely opposed to this solution. These experts, described in the resolution as 'independent', are, as usual, going to be chosen in such a way that their conclusions will inevitably be oriented towards federalism. In any case, the very method of recourse to a group of experts, whether they are federalist or not, is to be criticised, because the document that they have prepared will serve as a basis for the discussions and those who wish to oppose it will be put at an immediate disadvantage.
The Group of Independents for a Europe of Nations believes that the approach should be fully reversed and that the people should be given a say right from the preparation stage of the reform.
For a start, the national parliaments should all be consulted and all of their proposals together should form the basic document to be discussed by the Member States during the subsequent negotiations. The Commission, the supposed experts, and the European Parliament, who will all be colluding from the start in order to strip the national democratic authorities of a little more of their power, have no place in that process.
Mr Biagio De Giovanni, chairman of the Committee on Institutional Affairs, has succeeded in covering in a few paragraphs the main points that need to be made concerning the forthcoming institutional reform. I congratulate him on this achievement, as he did not sacrifice the content in order to achieve the desired level of conciseness.
I particularly welcome the fact that he starts by pointing out the importance of the investiture of the President of the Commission. Between Maastricht and Amsterdam, there have been significant modifications to the Treaties, and Parliament must take as much account of these as possible in order to ensure that their consequences are fully realised. During previous debates I had noticed that some of our colleagues had not yet registered Parliament's new role in this investiture. This was also the case for a number of members of the national parliaments. Fortunately, there has been a gradual raising of awareness during the debates and through contacts. This is why I am pleased that the main points are once again being set out here.
The new role of the President-designate in constituting the College of Commissioners is close to that of what we in Belgium call a 'formateur ': his point of view will count alongside that of the Member States. Also, the need for the President-designate to present his political plans to the European Parliament - what Mr Romano Prodi rightly called his 'programme of government' - means that he must achieve a majority in Parliament on which he will base his actions. These new practices bring us closer to the situation that operates in our countries, and will be perceived by the people as a move towards democracy.
With regard to the forthcoming institutional reform, it is highly desirable that Parliament's voice should be better heard, and that, in contrast to the former method, which was extremely inadequate, reform should be based on real interinstitutional dialogue, something which is perfectly expressed in paragraphs 8 and 12 of our resolution. It is important that the opinions of the two legislative institutions of the Union should have equal weight, and consequently that the centre of gravity for decision making should be at an equal distance from the Council and from the European Parliament.
The EU should in my view operate on the basis of intergovernmental cooperation. This report advocates giving a strong boost to the supranational dimension. It therefore runs counter to my convictions and does not have my backing.
I voted against the interinstitutional agreement for the following reasons. Firstly, the financial perspectives for the next seven years do not provide us with adequate financial resources for the effective social and democratic Europe that we wish to see.
Secondly, the flexibility instrument that was absolutely central to Juan Colom i Naval's reports has now become only a marginal element and can only be used if there is a qualified majority in the Council.
Thirdly, the European Parliament is not in a position at the moment to conclude an IIA with an outgoing Commission.
Finally, the way in which the President changed the vote on Amendment No 27 at the last moment from a qualified majority to a simple majority confirms his reputation as a manipulator.
The sitting was suspended at 1.31 p.m. and resumed at 3 p.m.
Mrs Oddy has the floor on a point of order.
Mr President, I wish to make a personal statement. As you know I have just presented my report which Parliament kindly voted on this morning. This evening I will speak on the Malangré report as Socialist Group shadow. After the vote, when I returned to my office I found a fax from my Coventry office. This was a letter posted yesterday by the General Secretary of the Labour Party informing me that I had been suspended from my party. I am totally astonished by this, do not know what the reasons are and do not understand what I am supposed to have done wrong.
Consequently I need urgent clarification as to my rights and obligations as a Member of this House from the President. I wish to reassure the President that, in my view, my first duty is to Parliament and to my constituents and I shall carry on doing that to the best of my ability.
Applause
Mrs Oddy, as you are well aware, Members' duties are individual duties. The problems that may exist in each group, or within each group with the parties Members were elected to represent, are not related to the workings of Parliament itself. Therefore, I must tell you that your duties here are clearly as an individual and that you will remain in office, as long as you are not considering resigning. I must clarify this point as it is established in our Rules of Procedure, Mrs Oddy.
Mrs Pailler wishes to speak on a point of order.
Mr President, as our debate on topical, urgent and highly important matters is going to be largely dealing with human rights issues, I would like to inform the House about a relatively serious event which took place in Morocco involving a French national, Mrs Danze-Serfaty.
The events took place after the official deadline for tabling resolutions on urgent subjects, which is why I am informing you of it today. Mrs Danze-Serfaty is the wife of Mr Abraham Serfaty, who was imprisoned for 17 years in Tazmamart as a political prisoner, and who was received most honourably here following his release, notably thanks to Parliament's intervention and resolutions; however, Mr Serfaty can no longer return to Morocco, even though he is no longer accused of anything.
Mrs Danze-Serfaty went to Morocco to request that the authorities allow her husband to return to his country and spend the rest of his days there. She was refused entry as soon as she arrived at the airport. I ask the President of Parliament to address the Moroccan authorities in order to protest against this refusal to grant entry to a French citizen and to demand that Abraham Serfaty be allowed to return.
Mrs Pailler, as you know, there are certain deadlines established for the topical and urgent debate. For obvious reasons, you were unable to meet these deadlines. What you have said will appear in the Minutes, but I cannot take the matter any further at this stage.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0459/99 by Mr Newens and others, on behalf of the Group of the Party of European Socialists-B4-0467/99 by Mrs Maes and Mr Dupuis, on behalf of the Group of the European Radical Alliance-B4-0470/99 by Mr Pasty and others, on behalf of the Union for Europe Group-B4-0474/99 by Mr Miranda and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0478/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0494/99 by Mr Cunha and others, on behalf of the Group of the European People's Party-B4-0510/99 by Mrs Hautala and others, on behalf of the Green Group in the European Parliamenton the situation in East Timor.
Although there were high hopes in the aftermath of the resignation of President Suharto that the way would at last be open to a peaceful resolution of the problems of East Timor, after a quarter of a century of bloodshed in which a third of the population has died as a consequence of the Indonesian invasion of 1975, those hopes have not been fulfilled.
Anti-independence militias armed by the Indonesian military have created havoc and killed large numbers of people in a desperate bid to frustrate the demand for self rule. Far from being a safeguard against violence, the presence of the Indonesian army has continued to be a cause of the problem. If the result of the referendum on autonomy for East Timor, planned for 8 August with United Nations backing is to be accepted, the ballot must be held in fair and free conditions which Indonesian forces cannot be relied upon to guarantee.
Sadly, violence seems to be rising throughout the region and reports of yet another massacre this week by the Indonesian army confirm once again its reputation for ruthless violence. An independent United Nations backed force is required to ensure that voting in the East Timor referendum takes place in conditions free from violence and intimidation.
Political prisoners still have not been released, Mr Xanana Gusmão, one the leaders of the independence movement still under house arrest, should be granted full and unconditional freedom. The right of the people of East Timor to reject autonomy and demand full independence must be fully ensured.
In the European Parliament we have over the years consistently denounced the oppression imposed on the people of East Timor and their suffering at the hands of the Indonesian regime.
At the end of this Parliament it is important that we should reaffirm our support for these people and their rights and I am proud that in my last speech here I shall be doing precisely this.
Thank you very much, Mr Newens. We are sure that, even though this is your last speech here, your work will continue to be as positive as it has been throughout this parliamentary term, as I have witnessed.
Mr President, ladies and gentlemen, I believe that Parliament can be proud of the role it has played during this parliamentary term and of its important part in finding a solution to the problems of East Timor. This issue has been addressed here many times during this parliamentary term and it has perhaps been one of the international policy and human rights issues most frequently raised in Parliament.
I believe that Parliament has done itself credit and has aided the Timorese cause. And it is strange that it should be right now, during the final days of this parliamentary term, that a solution for East Timor seems to be appearing at the end of the tunnel. The agreement concluded between Portugal and Indonesia yesterday in New York, under the auspices of the United Nations, is a ray of hope for a solution of this martyrised people's problems.
However, although it has for the first time become clear in this agreement - and Indonesia is to be congratulated on this - that Timor's right to self-determination and independence is recognised, I would like to emphasise, and someone must stress this point because it represents an important change of policy regarding East Timor which I sincerely welcome, that we also need to bear in mind the rather hypocritical behaviour already mentioned here.
I say hypocritical behaviour because at the same time as this political stance is being adopted, the Indonesian army and the militias and security forces are continuing to arm men who are trying at all costs to prevent self-determination. If leaders continue to be killed, if the population has to flee to the mountains and is afraid of voting, if the thousands of pro-Indonesian people who were transferred to Timor last year are to have the right to vote, and if leaders like Xanana Gusmão are still to be kept under arrest, then I believe that it is impossible to hold a free and fair referendum for East Timor.
And that is the great challenge for the international community. In the agreement signed yesterday, Indonesia undertook that the safety of the people and the security of the referendum would be guaranteed by Indonesia itself. I have my doubts. Indonesia's recent behaviour does not give us great cause for hope here. I believe, Commissioner, that the United Nations and the European Union have an important role to play in ensuring that the Timorese problem is resolved justly.
Mr President, the European Union has unequivocally supported the cause of the Timorese people and their inalienable right to self-determination and independence, and has from the outset made a significant contribution to ensuring that their struggle did not go unnoticed. We can therefore take some pleasure in the fact that we are concluding this parliamentary term by adopting positions which suggest this may actually happen. It is particularly felicitous that this is taking place at a critical point in the process, with the signing of the agreement reached under the auspices of the United Nations, which embraces the possibility of the Timorese people being able to freely determine their own future.
We welcome this victory for the Timorese people and we are delighted that our modest but insistent and solid contribution, which some people have signed up to only recently - be it opportunely or opportunistically - has been of some assistance. We are leaving this Parliament with a feeling that in this case at least we have done our duty as elected representatives. The cause of the Timorese people demonstrates that it is worthwhile fighting, that it is worthwhile to resist. Nevertheless, our satisfaction is somewhat diminished by our lack of confidence in Indonesia's policy and by the alarm it is causing. We must not lower our guard. And we must not forget that the referendum is not so much a happy ending as one more step - an important one - on the long road which will enable the people of East Timor finally to be masters of their own destiny, after centuries of Portuguese colonisation and a quarter century of brutal occupation by Indonesia.
We must carry on demanding that the Indonesian authorities match this diplomatic decision with consistent practical measures. The process of disarming and dissolving the pro-integration militias must be started immediately, and it is essential that Indonesia should demilitarise the territory so that the referendum can take place freely and democratically, and the referendum should be monitored and given credibility by the United Nations. We should also demand that all members of the Timorese resistance movement under arrest should be freed, in particular Xanana Gusmão, and that their participation in this process should be guaranteed, as should the safe return of those who have been exiled. We must also reiterate our condemnation of those countries which hypocritically hail human rights but do not hesitate to carry on selling arms to a regime guilty of genocide. That is what we have pledged to do within this Parliament and outside it.
Mr President, not so long ago we discussed the subject of Indonesia here in the House, and I said that we were very concerned not just about East Timor, but also about various other areas of what is the largest Islamic country in the world. I hope that the European Union and the United Nations will lend a helping hand to whatever government is in power in Indonesia.
East Timor is, of course, in a very special position because of its past, and the situation there is explosive, but the concern that we felt has possibly been slightly alleviated by the New York agreement between Portugal and Indonesia that various people have mentioned. The referendum on 8 August is vitally important, and both the European Union and the UN must do everything in their power to ensure that it is fairly and properly organised. It would appear to be absolutely vital to send in a UN policing force immediately. This would not just bring stability to East Timor, it could also have a positive influence on the entire region, or at least the immediate region of the Sunda islands, of which East Timor forms part.
Mr President, the signing of the agreement between Portugal and Indonesia yesterday in New York under the auspices of the United Nations, an agreement on holding a referendum in East Timor with a view to self-determination for the Timorese people, is a historic moment that we should welcome. This agreement is the culmination of fifteen years of diplomatic efforts and comes 23 years after the forced annexation of this former Portuguese colony where hundreds of thousands of people have died as victims of the civil war and of the brutal repression of the Indonesian army. Nevertheless, world history is littered with agreements and treaties that were not respected and led to nothing.
Because of the obstinate refusal of the Indonesian government, issues relating to security and the achievement of a climate of peace in which the people are free from coercion have not been properly safeguarded. The contingent of 600 UN representatives who are to organise and observe the referendum process consists of unarmed civilians, possibly supplemented by 250 police, also unarmed, without any means of defending anyone - including themselves - in the face of the activity of the pro-integrationist militias who are spreading terror in Dili and the rest of the territory with impunity.
The natural leader of East Timor, Xanana Gusmão, has not hesitated to denounce as a historical aberration the suggestion that the Indonesian armed forces can be considered an impartial force. All the independent observers are unanimous in accusing the Indonesian army of conniving with the pro-Indonesian armed militias and of being their main source of inspiration and supplier of arms and munitions. If an impartial military force cannot be guaranteed in Timor, the real choice in the referendum will not be between autonomy and independence, but between integration and staying alive. Furthermore, the intimidatory election campaign has already started: Indonesian flags have recently been flooding into houses in East Timor, and the inhabitants are being forced to wear badges bearing the Indonesian colours and to sign pro-integrationist declarations. There is not much choice when you have a pistol pointing at your head.
The United Nations, the European Union and the international community in general must maintain pressure on Indonesia so as to force it to accept a military presence to guarantee the neutrality of the referendum and to stop this turning into a sham with fairly predictable and bloody consequences.
Mr President, ladies and gentlemen, this has been my 150th speech in the plenary, and it will also be my last. So, in saying farewell, I would like to wish all those of you who, like myself, will not be continuing to sit in the hemicycle of the European Parliament, every personal, professional and political success in the future. And to all of you who will be continuing, I hope that you will be in the fortunate position next September of celebrating a great victory for the Timorese people, as a result of their freedom of expression in deciding their own future in a referendum which will take place on 8 August.
Thank you very much, Mr Mendes Bota. I am sure that we all hope to be able to celebrate in September what you highlighted in the last part of your speech. And as you have said that this will be your last speech in this Hemicycle, allow me to wish you the very best for the future. I also hope that we will continue to have a good relationship so that, wherever we may be, we can cooperate as far as possible in the fight to complete the process of European integration and in our solidarity with all those who need our support. I wish you the very best of luck, Mr Mendes Bota.
Mr President, there has been a clear breakthrough, in international terms, in the situation in East Timor this year. It is quite correct, as my colleagues have stated here, that resolve on the part of the European Parliament has had its effect on this outcome. However, today, it has to be said, the situation is perhaps more explosive than it has been for a long time, as paramilitary activity has jeopardised the forthcoming referendum. We would all certainly call on the Commission to do all it can to defuse the situation in East Timor, so that the referendum on 8 August can be held in a peaceful atmosphere. For this to happen, the European Union should participate in an international effort to guarantee an international presence in East Timor. Australia has made significant proposals to the UN about this, and pledged to provide funding. Our task now is to consider what this presence would consist of - police forces operating under UN supervision, or perhaps peace-keeping forces - and I would be very interested to hear the Commissioner's views on this.
The other important issue is that there are soon to be parliamentary elections in Indonesia, and preparations for the East Timor referendum are under way. We also surely need to send observers to monitor these events, not only official observers, but also representatives of voluntary organisations. I would like to hear if the Commission has made any preparations for this.
Finally, I would like to say that there has been a seamless bond of cooperation among the Members of the European Parliament on the question of East Timor. Hopefully, that will continue during the next term, and let us hope, meanwhile, that East Timor achieves independence.
Mr President, East Timor is a typical example of an area where human rights are under threat, and there is daily evidence that the lack of international law and of genuine recognition of the right to self-determination is producing some very dramatic situations. I hope that the new agreement will be a breakthrough, but at the same time I would join the previous speaker in urging that practical steps should be taken, including by the European Union, to ensure that appropriate pressure really is brought to bear. It is important to send observers, but it is also important for the UN to have a presence operating under appropriate instructions, because this is something else that is lacking and is creating increasing disillusionment.
I hope that after so many years of suffering, law and order can finally be restored, that the right to self-determination will finally become a reality, and that the forthcoming referendum will give genuine democracy a chance instead of the increasing violence we are currently seeing in so many areas of Indonesia.
I do not know whether this will be my last term of office and whether this will be my last speech, but wherever I am, I shall continue to work with all those fighting for the right to self-determination and human rights, because East Timor is only one of the many countries where war has been impossible to prevent. I hope that East Timor will prove to be an exception and will win its independence.
Mr President, ladies and gentlemen, I believe that we should first of all welcome the agreement reached in New York yesterday between the Portuguese Government and Indonesia concerning East Timor. This is very much the culmination of a long process in which Parliament and the European Union have played their part, and in which the struggle of the people of East Timor has certainly played a key role, but at the same time we must pay tribute here to the importance of the diplomatic triumph achieved by the Portuguese Government yesterday in New York.
This agreement and its implementation should provide us with a basis for achieving the desired results, that is to say enabling the Timorese people to freely exercise their right to self-determination and independence. This is why it is essential - despite what some Members might say - for us to recognise the importance of the commitment entered into yesterday that the referendum on 8 August should be held under the auspices of the United Nations and its Security Council. And that is also why in addition to the police force already mentioned here it should be possible to secure the presence of a security force.
I consider that this case once again confirms the diplomatic force of an argument which has recently arisen on the international political scene, namely that the international community cannot apply double standards. If the international community demands that human rights should be respected in Kosovo, then it has to be consistent and demand that they should also be respected in other parts of the world. I know that the Portuguese Government has deployed this argument very effectively and that it will continue to do so, just as we should carry on using it to persuade the European Union to use its full political powers and its scope for financial support to ensure that the process in East Timor goes smoothly.
This is the umpteenth time that we have discussed the issue of East Timor in the European Parliament. However, I feel that today our discussion is taking place in a climate of special political importance, because we are not just talking about a mere question of human rights but about a political issue. I would like to thank my colleague from the Socialist Group, Stanley Newens, whose persistence enabled us to get this point included on today's agenda.
Mr President, I have to contradict Mr Barros Moura. The UN agreement that has been concluded does not talk about security forces, but only a civilian police force.
The referendum on East Timor on 8 August will be held under a new government, and if people reject autonomy and integration it will bring the prospect of independence closer. Xanana Gusmo would like to see this, as would everyone else, and he has already said that he is going to need a great deal of help. I wonder who from - perhaps Australia, which is already stripping the territorial waters of minerals.
It remains to be seen whether this is in the best interests of the Timorese in the long run. If it becomes independent, it seems obvious that it will go back to the situation before 1975, with Portugal resuming responsibility for this island which it abandoned to its fate and offering East Timor the status of an overseas territory like Guadeloupe or Martinique. Timor could then benefit indirectly from EU assistance.
There are a number of general points I would like to make. After the collapse of Yugoslavia, the aspirations of the Kurds and the distinct revival of minorities and races, we should not be under any illusion about what East Timor's independence will mean for the Indonesian archipelago and the Asiatic region. If the new Indonesian Government does not succeed in holding the islands together, there is bound to be instability, with China emerging as the dominant factor in the region and other countries building up their stocks of weapons. In short, an independent Timor sounds all very romantic, and I also think that we need to be fair to the people of Timor, but in geopolitical strategic terms it would cause an imbalance. Do not forget that the largest Allied cemetery from the Second World War is in Indonesia, on Dili, which only goes to show just how strategically important the island is. I too believe that the people must have justice, and above all I think that Parliament must send observers after all the resolutions we have adopted.
Mr President, thank you for refreshing my memory about the relevant part of the Rules of Procedure. Mrs van Bladel did indeed refer to a point in my speech about the kind of force that the United Nations is to send to this territory. It is indeed a police force. But I wish to emphasise that placing the entire referendum process under the aegis of the United Nations Security Council will inevitably make it necessary for the appropriate security forces to intervene if Indonesia does not comply with its duty to disarm the militias and to ensure this process takes place without interference from armed terrorist groups. That is exactly why I see the agreement that has been signed in such a positive light - as I think we all should - and I wanted to explain that to Mrs van Bladel.
Mr President, the Commission naturally welcomes the fact that in the final round of tripartite negotiations held under the auspices of the United Nations in New York, historic progress was made by the Portuguese and Indonesian Governments on resolving the longstanding, delicate and tragic problem of East Timor.
The Commission applauds the signing of the agreement in the early hours of this morning, as indeed you all do. This agreement establishes the framework for the territory's autonomy, the methods and organisation of the referendum and also security provisions.
In this respect, the Commission believes that the decision by President Habibie of Indonesia to approve the presence of United Nations observers is a step forward. These observers will supervise the referendum organised by the Indonesian authorities in East Timor. The Commission trusts that their presence will ensure that the referendum is held in a climate of peace, impartiality, freedom and security.
The Commission also believes that the establishment of a trust fund for this referendum by the United Nations is a positive step. And, in relation to this, I must report that this very week, and probably tomorrow, the European Union's financial contribution to this fund will be approved. This will provide a sum of EUR 1 million that will be aimed specifically at studying how the European Union can become involved in the process. You asked whether or not the European Parliament would participate as an observer during the referendum, as it usually does. In principle, this issue will have to be resolved by the Council of Ministers, which will determine how we should participate under the framework of the United Nations and with respect for the terms of the agreement between Indonesia and Portugal. In any event, the European Union's financial contribution to the trust fund is guaranteed.
Also, Mr Mendes Bota - as you and other Members highlighted, particularly Mr Newens - we do of course share your concern over the continued presence of armed militias. These militias are obviously interfering in the political process that is to lead to the referendum. As one speaker said, we will have to see how this matter can be resolved, although I would stress that within the agreement itself there are specific provisions on how to ensure and increase security. This is the United Nation's responsibility and I imagine that, through dialogue, organisation and the actual political implementation of the agreement, it will be possible to determine how to participate with security.
But how will this happen? One of the commitments in the United Nations agreement is to disarm the militias, as Mr Barros Moura pointed out. Disarming the militias is a promise that must be kept for the sake of security. We are convinced that Indonesia will have to make every possible effort to disarm the militias and, clearly, depending on how these efforts are received internationally, we will then be able to decide if corrective measures need to be taken, if there are sufficient police forces or whether more are needed and if we must send more international missions. At the end of the day, it is difficult at this stage to predict how the agreement signed in New York in the early hours of this morning will develop between now and 8 August.
In any event, as far as the European Union is concerned, I have already told you that provisions have already been made and I can tell you that more are to follow. More specifically, at the request of the Portuguese Government, we have already begun work on the need to step up cooperation with the region, irrespective of the outcome, whilst naturally respecting the will of the people.
Thank you, Mr Marín.
Mrs Maes has the floor on a point of order.
Mr President, I wanted to ask Commissioner Marín whether he made those comments about the budget with a view to possible preparations for independence, if the majority of the people vote in favour of it.
Mrs Maes, I must tell you that this is not a point of order. It is a supplementary question. I hope that Mr Marín will respond to your question, since we all know how courteous he is, and I, in turn, will be courteous and allow a point of order to become a supplementary question.
Mr Marín, I would ask you to respond to Mrs Maes.
Mr President, I would give up my life for this House.
Laughter
I do not mind. There are two decisions. The first relates to the trust fund set up by Kofi Annan to carry out the whole referendum process, on the basis of the agreement between Indonesia and Portugal. The Council of Ministers asked the Commission to draw up an emergency contribution. This emergency contribution has been set at EUR 1 million and will be presented next week so that it can be operational immediately. I would imagine that there will also be donations from other countries: from the Member States, from the United States and from Japan. This trust fund must be used to guarantee security, organise the referendum, prepare the electoral colleges, and allow for international observation. If the United Nations believes that European observers are needed, this will be possible thanks to this trust fund.
However, over the past two years, a programme for humanitarian aid and emergency rehabilitation was established, based on the Council of Ministers' common position. It was carried out through Caritas, because of the importance of the Catholic Church in East Timor and, in particular, of the Nobel Prize winner, Archbishop Belo. This was a programme used only for humanitarian aid for emergency rehabilitation. Irrespective of the outcome on 8 August, the Commission is already considering a plan that could in theory become a cooperation programme that would enhance our involvement.
Thank you, Mr Marín, for being as generous as usual.
Mr Marín, I am very well aware that you are prepared to give up your life for Parliament, but you are not in danger of losing your life; you are in danger of being skinned alive. There are parliaments that can sometimes tear a person to shreds. Therefore, with my extensive experience, I must warn you to be careful, Mr Marín. Be careful.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0460/99 by Mr Colajanni and Mr Swoboda, on behalf of the Group of the Party of European Socialists-B4-0479/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0486/99 by Mr Pasty, on behalf of the Union for Europe Group-B4-0488/99 by Mr Wurtz and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0495/99 by Mr von Habsburg and others, on behalf of the Group of the European People's Party-B4-0503/99 by Mr Gahrton and others, on behalf of the Green Group in the European Parliamenton the Middle East peace process and the 4 May 1999 deadline.
Mr President, Commissioner Marín, above all I would like to pay tribute to the Palestinian National Council, which has postponed the date of the unilateral declaration of independence scheduled for 4 May. It has made a gesture of political far-sightedness and unilateral generosity towards the peace process, it has avoided a period of upheaval and a negative influence on the elections in Israel and a serious crisis in the peace process, with the danger of military conflict flaring up again.
This is what the European Parliament called for in its resolution of 11 March, in which, while recognising the fundamental right of the Palestinian people to found their own State, it considered it essential for the international guarantors of the Oslo agreements solemnly to reaffirm their commitment to achieving all the objectives of the peace process, thereby giving the Palestinian National Authority the support required to justify an extension of the period of application of the provisional agreement beyond the date of 4 May 1999.
And this is what the Palestinian National Council has done. It did so because - apart from the request made by this House - there was a commitment made by the European Council in Berlin. Let me quote what we say in the resolution, that Parliament 'welcomes the statement issued by the Berlin European Council on the peace process, particularly the Palestinians' unconditional right to self-determination, including the right to create a State, which the European Union is prepared to consider recognising in due course, and the undertakings given by the European Union concerning the future settlement of the conflict.'
I feel that all this is important; I believe that these commitments are binding and we should remember them. We must be faithful to them, and they will require a strong initiative to be taken by the European Union and the United States after the Israeli elections.
Mr President, the Palestinian authorities are to be praised for their decision to accept an extension of the transitional period beyond 4 May. By agreeing to this, they have shown that they still believe in the Oslo accords and the Wye Plantation agreement, and they have also shown their desire to prevent the peace process from becoming bogged down. Without it, an escalation in the conflict would have been very likely, but now the Palestinian decision may increase the mutual trust that is needed for a lasting peace. We are also pleased with the statement made by the Berlin European Council, as Mr Colajanni said, and these sorts of clear political signals could give the Union greater influence in the Middle East. Internal divisions in the past have meant that the Union's political influence has always been too weak. It has always been the biggest provider of funds, but giving money is obviously much easier than agreeing a common political line. It was significant that the agreement of 23 October 1998 showed that constant external pressure is needed to keep the peace process going. Since that interim agreement, there have been too many wrong signals from both sides, most of them from Israel, I have to say, including granting approval for the construction of more houses in Har Homa and Hebron.
In conclusion, I should like to ask the Commission, and in this case Commissioner Marín, what the situation is with the hospital in Gaza that is being built with European funding. During an earlier debate, the Commission told us that a management team had been sent to open the hospital at long last. I was just there, Commissioner, but I saw little evidence of it.
Mr President, I too should like to know what Mr Bertens asked about the hospital, because I have also been there and it has been standing empty for far too long with no one using it. This is something we would find hard to justify to our voters.
I am pleased that the Palestinians have allowed common sense to prevail by refraining from declaring an independent state on 4 May. Generally speaking, there has been little violence in the region in recent weeks, and certainly none of the bomb attacks that Hamas was probably responsible for. It would appear that the escalating violence in the Balkans has brought the two sides in the Middle East up short, since everyone knows that this kind of escalation can lead to unpredictable situations. So for the time being, people on both sides are using their common sense.
However, the Palestinian position calls for an immediate and positive continuation of the negotiations with the Israelis after the elections. I also still think that a final positive outcome can only be achieved after agreements have been concluded with Syria and Lebanon.
I submitted a written question this week calling for an amnesty for 250 people illegally detained on Palestinian territory, but I have heard from your office that my question is not to be answered or published. I only hope that the Palestinian representative in the public gallery has heard my appeal, and that these people will be given access to the judicial process.
In recent times, we have paid frequent visits to the Palestinian territories under the leadership of Mr Colajanni. Progress has been made, but sadly not enough. A further initiative must be launched immediately after the elections to move everyone forward.
Mr President, like my colleagues, I would like to say that, in order to protect the peace process, the Palestinians have demonstrated their good will by agreeing to postpone the date for the declaration of the Palestinian State, which the Oslo Agreement had set for 4 May. Meanwhile, the Israeli Government is continuing to violate its commitments and is increasing its provocation of the Palestinians by deciding to close Orient House in east Jerusalem and openly encouraging settlement, particularly in the West Bank. Was it not the Minister for Foreign Affairs himself, Ariel Sharon, who called on the settlers to take the hills in order to establish faits accomplis ? His call was heard, as new settlements are constantly being established.
Knowingly violating the Wye Plantation agreement of October 1998, which forbids any unilateral measures that could complicate negotiations on the final status of the territories, the Israeli Government is pursuing a deliberate strategy of draining the future negotiations of all substance and removing any possibility of the West Bank continuing as a territory, with the aim of preventing a future Palestinian state from being viable.
The European Union cannot remain indifferent to this situation. Along with my colleagues, I welcome the fact that the Berlin European Council recognised the Palestinian people's right of self-determination and their right to establish a state. However, we need to go further than this and use all the political, economic and commercial means at our disposal to put pressure on Israel and to force the government to respect its commitments so that the two states can finally live in peace.
Mr President, I speak here above all as someone who believes himself to be a true friend of the State of Israel. A European who experienced the Second World War and Hitlerism will always have profound sympathy for the persecuted Jews - the more so in my case, because so many of my friends lost their lives in that catastrophe.
On the other hand, however, I have to say that my political thinking is governed by the principle that there must never be another war in the Middle East; a lasting settlement will never be achieved by force. So we must do everything in our power to bring about reconciliation between the Jews and Arabs. That is by no means impossible, for there are many Arab states, such as Morocco, where there is perfect understanding between Jews and Arabs. I have seen at first hand how the numerous Moroccan Jews in Israel are providing the most reliable bridge between Israel and the Islamic country of Morocco. It therefore makes good sense for us to table this sort of resolution at the present time.
There has been a great deal of talk about the fact that the Palestinian State was to be proclaimed on 4 May, and I am pleased that Mr Arafat, who has shown great statesmanship in this situation, declared his willingness to postpone the proclamation. On the other hand, we must not forget that elections are looming in Israel, elections that will be crucially important to the future of the region. There are Israeli statesmen who clearly recognise that Israel cannot live without the friendship of the Arabs, that failure to cultivate that friendship will result sooner or later in the destruction of Israel. There are those such as Shimon Peres or some of his colleagues in the Labour Party who really do follow a clear political line in that respect, and that is why we should now express the hope that the Israeli side will declare unequivocally that it desires peace and that it will now halt the various repressive measures which have been taking place with regrettable regularity since the seizure of power and since the appointment of Mr Netanyahu as Prime Minister will now stop. We hope that the people who come to power in Israel will be totally committed to turning the present situation around and working for reconciliation between Israel and the Palestinians, since therein lies the future of the region.
I believe that anyone who knows the Middle East will be aware that successful reconciliation will enable the region to flourish, and the various tensions that exist at the present time will then be no more than a sad memory of past intransigence.
Applause
Mr President, the Palestinians have demonstrated admirable forbearance in not now doing what they have every right in the world to do, namely proclaiming a Palestinian state in accordance with the agreements which have been signed. Fifty years have passed since they were subjected to a similar fate to that afflicting the Kosovo Albanians today. Hundreds of thousands of Palestinians were driven out of their country, never to be allowed to return. The UN decided in 1947 that they should have their own state alongside the Jewish State of Israel, but they never got it.
For many decades, the Palestinians lived in the illusion that liberation would come either through intervention by foreign armies, or in the wake of their own sustained military struggle. This was not to be. Not until the Palestinians switched to non-military methods, to civil disobedience through the intifada , to patient negotiations with an enemy perceived by them as fascist and racist - not until this happened did they begin to see signs of success. Now there is a peace process under way and, as a result, much of the world is willing to back their justified claims for an independent state.
I think that it behoves us to remember these lessons of the past, and I hope that the liberation of small peoples will in future come about according to the Palestinian method. I trust that this will be the norm, and that the Kosovo method will remain a deplorable exception in the history of the world.
I am a critic of the EU, but the Palestinian question is one which I think that the Union has handled in a constructive and positive fashion. I note with satisfaction the statement in principle that a future Palestinian state will be granted recognition. I hope that this actually happens once the Palestinians themselves decide to proclaim the State of Palestine.
Mr President, the Palestinians have taken a courageous decision, and it is my wish that the Israeli Government - the present one and, I hope, its successor too - will take similarly courageous decisions, because we need a sovereign Palestinian State, we need the utmost respect for the sovereignty of Lebanon and Syria and, of course, for the sovereignty and security of Israel on the basis of a reconciliation process, as we heard from Otto von Habsburg, with whom I do not always entirely agree, but I am one hundred per cent behind him today.
However, the reason I asked leave to speak was to thank, on behalf of my group, two men in this Chamber who have campaigned tirelessly for the rights of the Palestinians in that same spirit. The first is Vice-President Marín, whom we in this House have not always given an easy life - and nor has the Council, for that matter. Nevertheless, he has taken his decisions clearly and has pursued his aims, and for that I should like to express our very, very sincere thanks.
I should also like to give our special thanks to Luigi Colajanni, who has done a great deal on behalf of our group for the Palestinians and whom we shall miss, particularly for his commitment to the Palestinian cause. On behalf of my group, I wish him all the very best for his future work.
Applause
Mr President, I welcome this decision as an extremely positive one, just as I welcome the decision taken by the Palestinian Government not to unilaterally declare the creation of a state at the beginning of May.
I believe that this would have seriously interfered in the electoral process taking place in Israel. I hope that a democratic government like the one country has had until now will emerge as a result of this process so that the negotiations will continue and arrive at a positive outcome for this peace process.
I am convinced that the decision by the Berlin European Council on this matter was very positive and that it will help maintain the European Union's influence in this area. But elections will also need to be held in Palestine in the very near future. The European Union itself was present at the 1996 elections and soon a period of four years will have elapsed since then. Only once elections have taken place will we be able to genuinely talk about real dialogue between democratic states.
Mr President, the European Commission also believes that the Palestinian leaders have taken the right decision in the interests of the Palestinian people by postponing the 4 May date for proclaiming a state. Better still, the Commission believes that this positive move was possible in part due to the courage displayed by the European Council in adopting the so-called Berlin Declaration on the Middle East. Our common foreign and security policy has worked properly in this instance as this declaration was important in guaranteeing the peaceful and constructive continuation of the peace process in spite of the fact that the first transitional period established by the Oslo Agreements had come to an end.
As you know, the Commission already called for an increased political and economic role for the Union in the Middle East in its communication of January 1998. Nonetheless, it is clear that the tacit extension of the transitional period does not provide a long-term solution. In this respect, the European Union has expressed its belief that the creation of a sovereign Palestinian state that is democratic, viable and peaceful, created on the basis of the existing agreements and through negotiation would be the best guarantee of security for Israel and the best guarantee of success in the region. The European Union has stated that, in due course, it is prepared to recognise a Palestinian state established in this way.
In the short term - as is also stated in the Berlin declaration - the European Union is still concerned about the stalemate in the peace process and, in this respect, it is vital that after the elections in Israel, the parties urgently turn their attention to fully applying the respective commitments made in the Wye Plantation memorandum. This would allow accelerated negotiations on issues relating to the region's permanent status to begin at the same time, with a view to concluding these negotiations within the set period of one year.
Assuming that the parties involved show the political will needed to make progress, the European Union will continue to help them by facilitating the resolution of all outstanding matters. We must take all steps to ensure that the Wye Plantation Agreement does not become another Israeli or Palestinian agreement that is not applied.
In this context, there should be no attempts to introduce new conditions. What is more, we agree with the United States that the Palestinian authorities have fulfilled, and are continuing to fulfil, the majority of their commitments. Consequently, we are keenly awaiting the next stages of withdrawals from the West Bank as well as the release of many prisoners. In addition, we still recommend that Israel should be flexible over fundamental issues such as safety on the roads between the West Bank and the Gaza Strip and the development, opening and completion of the port of Gaza itself, as these are issues that have been postponed for a long time. In this respect, the Commission is still working closely with Mr Moratinos, the European Union's special envoy responsible for common dialogue.
We believe that the revitalisation of the Israeli-Palestinian aspect of the peace process would also facilitate the long awaited resumption of multilateral negotiations. And although the European Union is aware that this is extremely difficult, it will continue to try to revitalise and initiate cooperation. This means that we would also be very interested to see the Syrian and Lebanese parties becoming involved in the peace process.
As regards the question by Mr Bertens and Mrs van Bladel concerning the hospital, the Gaza hospital is an UNRWA hospital. It is not a European Commission hospital nor is was it built by the European Commission; it is an UNRWA hospital. Nonetheless, in the guerrilla warfare of recent months, all the bad things taking place in the world are being blamed on the European Commission. The hospital was built by the UNRWA and it has received a contribution from the Community budget.
Furthermore, there are other contributions from the Danish, German, Austrian, Spanish, Swedish and Belgian national budgets. So what happened? There was a twelve-month delay in opening the hospital. The problem is now resolved, and as I sure you are informed about what you ask of the Commission, you must remember that we decided not to pay any more running costs. The European Commission must do what it can do well. The European Commission is not a hospital agent and it cannot run a large hospital thousands of kilometres away. Consequently, technical assistance has been given to the Palestinian Authority in the form of an international team that is going to work with the Palestinian authorities for two years. The aim of this is to ensure that the Palestinian Authority takes responsibility for managing the hospital. Fortunately, this issue has now been resolved.
Thank you, Mr Marín.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0461/99 by Mr Swoboda and others, on behalf of the Group of the Party of European Socialists-B4-0473/99 by Mr Dupuis and others, on behalf of the Group of the European Radical Alliance-B4-0475/99 by Mr Manisco, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0480/99 by Mr Cars, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0496/99 by Mrs Lenz, Mr Soulier and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party-B4-0502/99 by Mrs Aglietta and Mr Orlando, on behalf of the Green Group in the European Parliamenton the issue of the death penalty and a universal moratorium on capital punishment;
B4-0465/99 by Mr Swoboda, on behalf of the Group of the Party of European Socialists-B4-0481/99 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0490/99 by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0493/99 by Mr Pasty and Mrs van Bladel, on behalf of the Union for Europe Group-B4-0509/99 by Mrs Aelvoet, Mr Tamino and Mr Ceyhun, on behalf of the Green Group in the European Parliamenton the trial of Mr Öcalan and the future of the Kurdish question in Turkey;
B4-0462/99 by Mr Harrison and others, on behalf of the Group of the Party of European Socialists-B4-0491/99 by Mr Pasty and Mrs van Bladel, on behalf of the Union for Europe Group-B4-0506/99 by Mr Telkämper, on behalf of the Green Group in the European Parliamenton the political misuse of trials in politics in Malaysia;
B4-0463/99 by Mrs Berès and Mr Vecchi, on behalf of the Group of the Party of European Socialists-B4-0468/99 by Mr Pradier and Mr Hory, on behalf of the Group of the European Radical Alliance-B4-0477/99 by Mr Wurtz, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0482/99 by Mr Fassa, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0497/99 by Mr Lehideux, on behalf of the Group of the European People's Party-B4-0504/99 by Mr Telkämper and Mrs Aelvoet, on behalf of the Green Group in the European Parliamenton the human rights situation in Djibouti;
B4-0466/99 by Mr Swoboda and others, on behalf of the Group of the Party of European Socialists-B4-0469/99 by Mr Dupuis and others, on behalf of the Group of the European Radical Alliance-B4-0476/99 by Mrs Sierra González, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0483/99 by Mr Cars, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0492/99 by Mr Pasty and Mrs van Bladel, on behalf of the Union for Europe Group-B4-0498/99 by Mr Oostlander and others, on behalf of the Group of the European People's Party-B4-0501/99 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliamenton the ratification of the Statute of the International Criminal Court.
Death penalty
Mr President, a few days ago I received a letter from a committee set up in support of a campaign to save the life of Greg Sommer, one of so many people condemned to death and awaiting execution. Of course I, like many of my colleagues too, I imagine, would respond positively in this case, as in the cases of other people condemned to death in China, Iran and in many other countries as well as the United States. But we feel the time has now come to do something out of the ordinary: we would like to use this famous year 2000 - a year of great symbolic value for all the countries of the world, not just those with a particular tradition, history or religion - to make an exceptional gesture.
If the year 2000 does have great symbolic value, let us seriously and genuinely use it to send out this universal message: let us have a moratorium on all cases where a death sentence has already been handed down, in other words let us suspend capital punishment.
This is the request we are making in this resolution, which I think will meet with the approval of all the groups in Parliament. Our group fully supports it in any case. We therefore want to send a clear message to the Cologne Council: the German Presidency should ask for this issue to be put on the agenda for the forthcoming United Nations General Assembly and the Finnish Presidency should be given the task of following this decision through so that, by August, this item is on the United Nations' agenda and can actually be discussed at the next General Assembly. If this decision on a moratorium were actually to be taken at the next United Nations General Assembly, I think we would have sent out a positive message to all the countries of the world and we would also have raised a problem in those countries which refuse to tackle this subject in a decisive way.
The death penalty is not justice but vengeance! This needs to be realised once and for all in all the countries of the world.
Mr President, Commissioner, ladies and gentlemen, I think that our colleague Mr Imbeni has summarised the aim of this resolution very well. It should be pointed out that the United Nations Commission on Human Rights approved three such resolutions in succession: in 1997, 1998 and 1999.
As Mr Imbeni has just said, the time has come to use the year 2000 to take that qualitative leap and to present a proposal to the United Nations General Assembly for a universal moratorium. There is a majority of 101 countries, out of the total of 190 in the international community, who are in favour of a universal moratorium, and the Treaties that have been adopted and the constitutional changes that have been made by many countries show that it is not simply a theoretical majority.
The conditions are therefore in place for launching an offensive that will undoubtedly not be the final step, but which could be a decisive move towards the definitive abolition of the death penalty in the world. I urge the Council and the Commission to work towards this.
Allow me to point out an error - which is of a formal rather than a political nature - in the text of the resolution. I apologise for this and I will table an oral amendment to delete from recital E the words 'unlike the resolutions already adopted by the Commission on Human Rights, ' because this is not strictly correct. If my colleagues have no objection, I will table an oral amendment shortly, when it is put to the vote.
Mr President, I see it as a great feat of civilisation that the European continent is now virtually rid of capital punishment. Such an advance would not have been possible without the unequivocal stance adopted by the European Union, and the world should be aware of that. This is a message that Europe can be proud to proclaim.
There are positive developments outside Europe too, particularly in Latin America. In countries where democracy does not exist, however - in China, Saudi Arabia, Iran and Iraq - the death penalty is often applied. Yet we still have one large democracy where ever more people are being executed, ever more people put to death. This is a serious issue in itself, and it brings with it certain consequences. China and the other countries I mentioned can say that 'as long as America continues to execute its citizens, why should we care what Europe thinks?'
Europeans shy away from criticising America. We have our good reasons; yet capital punishment must be combated. Let us make our voice heard; let us defend our position more forcefully and powerfully. Not in a spirit of moral superiority - that is not what I mean at all - but because we worry and care as fellow human beings.
Mr President, on this Thursday, during this afternoon's topical and urgent debate, many of us here will obviously be delivering our final speeches on the subject of human rights. We have been making these speeches for 20 years, and our cooperation has been fruitful. It is perhaps slightly gratifying, if I may endorse what my colleagues have said, that we have seen some more progress on this very issue of the death penalty. It may be that we have played some part in ensuring that a third call is now being made in Geneva for a worldwide moratorium on executions.
It is the sincere wish of our group, and of others too, that the Council should sponsor a motion to that effect at the General Assembly of the United Nations. That may be the only way to make those countries that Mr Cars has just mentioned realise that the death penalty is truly the worst means of restoring people's human dignity, for every person should have the opportunity to atone for the wrong that he or she has done. With the death penalty, that opportunity is irretrievably lost - quite apart from the fact that the death penalty is flagrantly abused in some cases.
If we in the European Parliament have helped to broaden awareness of that, not only through Mr Dupuis reminding us to include the death penalty on every agenda but also simply by highlighting a number of facts time and again in the name of our Parliament, then perhaps we have contributed in some small way to the protection of human rights.
In conclusion, Mr President, let me say that I fervently wish - and you will see whether this happens - that the next Parliament will continue this discussion, that it will not allow human rights to be squeezed out by economic issues, by the issues relating to enlargement, important though they may be, but that it will regard human rights as a political priority that must be pursued through the policies of the European Union, through its foreign policy and its enlargement policy. Abolition of the death penalty is part of that priority. There are many others, and I sincerely hope that they will all receive due consideration.
Applause
Thank you very much, Mrs Lenz, for that statement. I would also like to thank you on behalf of our colleagues for the commitment and competence with which you have chaired the Subcommittee on Human Rights in the past and have continued to make a major contribution to it. I genuinely believe that your experience will be of use to us in all our future work. Thank you, Mrs Lenz.
Mr President, our goal evidently has to be abolition of the death penalty. No nation in the world should employ capital punishment. We all need to castigate the USA, China and many other countries which so blatantly violate human dignity by persisting in allowing the death penalty to be imposed. Many of the EU Member States have an important role to play here. We have all been pioneers in fighting for the abolition of capital punishment. It would certainly be a step in the right direction if a universal moratorium, heralding an end to this practice, were to be proclaimed
I call upon the Council to make provision for this issue to be taken up during the next session of the United Nations General Assembly. Action will be required from both the German and the Finnish Presidencies to ensure that this actually happens, and that we can say goodbye once and for all to capital punishment.
Mr President, I am delighted to make this last speech while you are presiding, and on this subject, as you have also helped us a great deal. We must be conscious of the great deal of work that remains to be done in order to civilise mankind, given that in 1999 we are still asking for a universal moratorium on capital punishment.
I would like to discuss America, that vast country that claims to be the policeman of the world and the model of democracy, freedom and modernity. On 21 April, a fortnight ago, I became the first Member of the European Parliament to ever enter death row, in order to meet Mumia Abu Jamal, a political prisoner who has been sentenced to death, and on whose behalf Parliament has passed many resolutions. Something of me stayed in that prison in Greene, where 111 prisoners out of 600 were awaiting execution.
Parts of me stayed in prison. It is not an image, it is a very physical experience. It hurts. I find the idea of his execution unbearable, as I do the execution of thousands who are sentenced to death, some of whom I saw behind Mumia Abu Jamal, wearing their white and blue prison clothes.
Mumia Abu Jamal talked to me first of all about the tragedy in Denver, which had happened the day before, about Kosovo, and about the culture of death that is consuming American society. So today I would like to put a question to America. Your children are now killing your children. Are you going to educate them by putting them in the electric chair? No. This violence is in fact the response to your state violence, which takes the form of the death penalty, but also the racist justice and class justice which Mumia condemned.
In order to convince the Council and all of my colleagues to never give up on this issue, allow me to tell you a short anecdote. In the morning, before I arrived at the prison and death row, I gave a press conference. A journalist stood up and said to me that it had just been announced that three names had been given for the death warrants for May. He asked me if I took that as a response to what I was doing at the time in America.
My first reaction was to shed tears, then I recovered myself, but it was unbearable to think about that. The reason I am telling you this today is to tell you that although the tears may not return, that emotion will stay with me until we have succeeded in obtaining this moratorium, in abandoning the ways of the past, the barbarity, and moving forward on the path of the future and of civilisation.
I will finish this last speech, this last cry from the voice of those who have no voice, with the rallying cry of the black people, who are campaigning in large numbers against the death penalty in the United States, along with whites, Indians, Amerindians and Latinos, saying 'On the move!'
Kurdish question
Mr President, ladies and gentlemen, once again we are speaking in this House about Turkey, and once again we do so with mixed feelings, because there are bad signs and there are a few good signs, and we are not sure of the direction in which Turkey is heading. First of all, the Öcalan case has come before the courts. We do not really have the impression that this is a fair, open and transparent trial. We have a feeling of unease, stemming from the fact that the death penalty is once again being made popular and respectable in Turkey, notably through the Öcalan trial. Secondly, we are deeply concerned that an extremely nationalistic party experienced a very strong upsurge in support at the last elections and that its manifesto does not call for conciliation with the Kurdish population, but rather the opposite.
Thirdly, the HADEP party did well in the elections, especially in the Kurdish area, and there are now 41 HADEP members in charge of local administrations. We doubt whether these 41 mayors will be allowed to exercise their democratic rights as elected representatives of the people. There are already numerous indications that the government would really prefer to deprive the mayors of that right. We know that many, many dozens and indeed hundreds of people are still locked up in prisons, some of them officials of that selfsame party, without due process, without trial, without conviction. What about them? When will they finally be released? When will they stand trial before a court of law? Why do the authorities hesitate to institute proceedings against these people? There is probably no real evidence against them.
Fourthly, there is Akin Birdal, whom I was able to visit in Ankara a few days after the attempt on his life and whom all, or at least many of us know as a staunch campaigner for human rights. He seems to have recovered enough to be put in prison, and he is to be taken into custody in the next few days. We know, however, that the care and treatment and the therapy he needs if he is really to be restored to full health will scarcely be possible in a Turkish prison. A serious question mark hangs over this case.
Fifthly, perhaps the most encouraging feature of the whole situation is that there is a President of the Constitutional Court who said clearly and plainly only a few days ago that many legal provisions in Turkey would have to be amended because they were contrary to human rights, because they were incompatible with the rights that should exist in a democratic state. I hope that this school of thought can gradually gain the upper hand. It is a hard struggle, and I hope, Commissioner, Mr Vice-President, that you will speak out clearly on behalf of the Commission and the European Union in order to help that school of thought to prevail, because at the moment Turkey is turning away from Europe rather than moving in our direction. If we in this House and in this European Union do something to help the Kurds, we shall actually be doing something for Turkey and helping to bring it closer to the rest of Europe.
Mr President, on 24 February we held a debate in Brussels following the arrest of Mr Öcalan, and I criticised the PKK terrorist organisation and Mr Öcalan himself. We have never tried to put a positive spin on his activities or his aims, and we only hope that the Turkish Government will ensure that his trial is open and fair, although we do not feel exactly optimistic about this. His lawyers have scarcely been given access to him, the national security court hardly seems the most appropriate place to be holding the trial, and no international observers are to be admitted. I hope that the new government in Turkey realises that if it wants to be rid of the Kurdish problem, Öcalan must certainly be given a fair trial.
Mr President, this is a day - indeed a whole week - of goodbyes, but unfortunately we cannot say goodbye to the problems and issues that we have discussed in the topical and urgent debates. I also hope that we will not be saying goodbye to the debates themselves, because in the ten years I have been in Parliament I have heard it said almost every month that this would be the last time we would be having such a debate. I can tell you that I have done my calculations and I reckon that I have spoken some 428 times in the topical and urgent debates. I do not know whether it has ever achieved anything, but my successors - and your successor and the Commissioner's successor - should all bear in mind that this is the only channel the European Parliament has to show that we also care about people outside this House and outside Europe, and that we care about other things than just our salaries and pensions. Thank you and goodbye. That is all I wished to say.
Applause
Mr Bertens, you are normally very calm and composed when you take the floor, even when commenting on the most sensitive of matters. I feel I share your state of mind and can understand the reasons why you raised your voice a little in making a demand which I am sure is endorsed by all colleagues, or at least those who are present in the Chamber at the moment.
Mr President, Mr Öcalan will not have the open and fair trial we call for in our resolutions. I have here the press release of the public prosecutor's office of the Ankara State Security Court, signed by the public prosecutor, Tjerdet Volkan, which rules out the participation in the trial of 'observers from any institution or organisation whatsoever'. It provides for the participation of the general public, insofar as the capacity of the court room allows, with the authorisation of the special office of the Court and then not for all the days of the trial.
Of course, Mr President, Turkey has not been put under any serious pressure - and I do not mean the outrageous bombing that others are suffering - to comply with the standards of a modern European rule of law, for reasons which the Council, so sensitive and so rigorous in other circumstances, has not managed to explain!
This weakness does not simply concern Mr Öcalan, but the more important issue of the human rights of all Turks and, more especially, the large Kurdish minority in Turkey, whose identity, language, education and political expression is not recognised. The HADEP Party is savagely persecuted, Leyla Zana, the recipient of the European Parliament's Sakharov Prize for the defence of human rights is in prison, and we do nothing.
Could the Council, as it does in other circumstances, perhaps express its condemnation of this suppression of the political and cultural rights of the Kurds? How does the Council - and, what is more, the Commission - plan to exert its influence to reform and improve the regime that is being enforced against the Kurds?
The bottom line is that Turkey and its people, of whatever national and linguistic origin, belong to the European horizon, and the 'humanitarian' and 'liberal' declarations which most governments in the European Union - also members of NATO - allegedly want to implement within a wider Europe relate to them.
Is there anyone in the Council or the Commission who has something convincing to say on these matters, Mr President?
Mr President, this morning Mr Öcalan's lawyers told the House that they are totally unable to work and that they have even come under threat. Parliament is right to continue to call for Mr Öcalan to be given a fair trial. But we must not forget that we have pushed this man from one country to another because we ourselves were unable to try him - and there was a warrant out for his arrest - under our own legal systems.
In addition to this, however, if we look at the situation since we concluded the Customs Union with Turkey, it has actually turned its back on us, and the recent elections showed that it is turning inwards and becoming increasingly nationalistic, and with the events nearby in the Balkans there will be little scope for the fundamental aspirations and rights of the Kurds. Or perhaps there will be. Perhaps there is a sensible man in Ankara who thinks the time to negotiate with the Kurds and to forge a new relationship with them is now or never. But this would require an international confidence-building plan with a fixed timetable, and there is still no mention of that. I hope there is a politician or perhaps a former Commissioner somewhere who could draw up such a plan so that, having left office, he can help to bring the Turks and the Kurds closer together. But it would have to be a plan with a fixed timetable that can restore confidence, because having to receive Kurds every day in your office is no joke, believe me. I am perfectly happy to do it, but it is not helping them.
Mr President, this is not only about Mr Öcalan or about whether or not he is to be put on trial. I come from Germany, and in my country Mr Öcalan would have received a trial. This is about the fact that we rightly expect Turkey to ensure in the next few days or months that the procedure and outcome of this trial are in accordance with the rule of law. That is what Europe legitimately expects of Turkey, a country with a great interest in becoming a member of the European Union.
If Turkey really does want to become a member of the European Union, it must show us how the rule of law applies to the treatment of a defendant in its trials. That is the substance of this motion which we are discussing today and which we shall probably adopt tomorrow. This expectation of ours must not be misinterpreted in Turkey. The Turkish judicial authorities and the other Turkish authorities involved in this trial ultimately have a very important task. If they genuinely want to bring about a peaceful settlement of the Kurdish problem, they must now treat Mr Öcalan properly as a defendant. There can be no talk of his being guilty before the prosecution has proved its case in court. He must be treated fairly at all costs, and his lawyers must not suffer harassment because they are representing him.
If Turkey maintains it is a European country, a country fit for the European Union, these European values, these Western standards, must be applied there. We want no more than that, which is why we ask Turkey not to misunderstand these efforts that the European Parliament is making.
Malaysia
Mr President, the justice system in Malaysia is clearly rotten to the core. No self-respecting democracy would allow the flagrant infringements of human rights that are occurring there. Malaysia claims to be democratic; yet it arrests and imprisons individuals who seek peacefully to express political or religious views, denying them due legal process. This is no way to behave.
It is incumbent upon us to take these matters up with the Malaysian authorities and make them understand. The treatment of homosexuals in the country is another issue which needs to be raised. It is disgraceful - and a crime against fundamental human rights - that people can be sentenced to up to 20 years in gaol for having engaged in homosexual relations. Provided two individuals have consented to have such contact, there are no grounds for condemning them. We must continue to argue along these lines in order to ensure that homosexuals are not treated in such a way.
Against this background, it is a pity that we did not demonstrate greater understanding of homosexuality by showing the renowned exhibition entitled Ecce homo in Parliament's premises.
Mr President, speaking on behalf of the Socialist Group in support of the joint resolution on the political misuse of trials in Malaysia, I have to say to the Malaysian authorities that it is very difficult for any of us to have any sympathy with their recent actions.
Firstly they continue to maintain their internal security act which, against any normal conception of human rights, allows those peacefully expressing both religious and political opinions at odds with those of the government to be arrested, denied proper legal representation or even a fair trial.
Secondly, they have a penal code which - as Mr Holm said earlier - condemns homosexual acts between consenting adults with a punishment of whipping and up to 20 years' imprisonment.
Thirdly, all the evidence is that the trials of both Anwar Ibrahim and Lim Guan Eng were politically motivated. We know that Anwar Ibrahim was physically abused prior to his trial. He received six years in jail for corruption, following what most outside observers considered to be farcical proceedings which were a travesty of any notion of justice. And yet they continue to pursue him with threats of yet more trials.
In conclusion, we have to urge the Malaysian authorities to recognise that the development of further political and economic cooperation between the European Union and Malaysia will largely depend on the opening of a serious dialogue that will lead to moves in Malaysia for the observation of basic human rights in that country.
Djibouti
Mr President, as in December 1997, unfortunately we are again having to turn our attention to human rights violations in Djibouti and in particular to the situation of political prisoners, who are not only subjected to unlawful imprisonment, which is unacceptable in our eyes, but also to every kind of ill-treatment, which in some cases has caused the deaths of some of them. Unfortunately this is just one aspect of the ethnic and political oppression which has deprived most of this country's people of their basic rights. Through our resolution we therefore intend to call upon the authorities of Djibouti, and first and foremost President Guelleh, to rectify this unacceptable situation.
I would point out that the Horn of Africa is devastated by conflicts of every type; it is up to the Djibouti authorities to decide whether to let their country plunge into violence, instability and lawlessness or, on the other hand, to rebuild the conditions necessary for coexistence on new foundations.
We feel that this partly depends on the revival of a peace and stability process for the entire region. Therefore we urge that there should be a stop to all ill-treatment of political prisoners, and that they should be given access to any care and treatment required, allowed a fair trial and be released. Respect for human rights must also be restored and guaranteed for all and, above all, any discrimination based on ethnic origin must cease.
The government of Djibouti also undertook to respect this principle when it signed up to the Lomé Convention, Article 5 of which states that each signatory shall be guided by the principles of respect for human rights and democratisation of their own country. I think Article 5 should be borne in mind because if, first and foremost, the specific situation of political prisoners and, more generally, the human rights situation are not improved, the application of this article and the measures which derive from it is an option worth considering.
Thank you for those words, Mr Vecchi, and for the commitment which you have shown to the problems of the ACP countries and also demonstrated in the committee which has been responsible for all aspects of cooperation and development.
Mr President, ten years ago Parliament was discussing human rights violations in Kosovo and now there is a war there. Today we are talking about Djibouti and other countries, and I am firmly convinced that if we take the right measures now we can help these countries to develop peacefully and to avoid war.
A new president has been elected in Djibouti, so this is a good time to point out that there must be an end to the human rights violations and the inhuman treatment of political prisoners, who are left languishing in prison untended and without rights. We are not trying to deny that there is armed opposition in Djibouti, but even unarmed political opponents are thrown into prison anyway, and that is unacceptable.
Djibouti is one of the countries covered by the Lomé Convention, and we should regard this as a contract between us and point this out to the other countries involved. We should make it clear to them that we cannot provide any financial assistance whatsoever if they spend it on arms which they then use to wage war and even to oppress their own people, particularly the Afar tribe.
We know the enormous suffering that war brings, and just because Djibouti is a little further away we must not forget this, otherwise it will be too late there as well.
Mr President, ladies and gentlemen, several colleagues who have taken the floor before me have mentioned Article 5 of the Lomé Convention, to which Djibouti is also a signatory, which establishes a genuine interrelation and operational interplay between respect for and enjoyment of political and civil rights and fundamental human freedoms and development aid.
I think we should press this point very strongly. We cannot be satisfied with the answer that a country's straitened economic circumstances are an obstacle to the establishment of a fully-fledged democracy. I think it would be more true to say precisely the opposite! Indeed in the developing countries, those which have signed the Lomé Convention, we see many good examples of countries which have got under way with economic development as a consequence of the re-establishment of democratic rules, and for precisely this reason we should put more pressure on Djibouti to comply with this genuine contractual agreement it has entered into with its European partners.
Mr President, it is sometimes difficult to find different or new words to say what we think of the violations of human rights that we discuss during every sitting in this House.
We agree with everything that has been said by the previous speakers from all groups. As Mrs Maes said, I think that we should indeed take advantage of the recent election of the new President, Mr Guelleh, in order to define the Union's position very clearly and firmly and to indicate that we will see to it that the famous Article 5 is applied very soon.
The arrest of a number of leaders of the opposition outside the borders of Djibouti, notably in Ethiopia and Yemen, their extradition to Djibouti and their imprisonment, the conditions in which they are being detained, the absence of a trial and of lawyers, the particularly difficult and distressing conditions of their imprisonment: we are aware of all these things and it is clear that we cannot allow this to happen. The Djibouti authorities must know that we are going to act swiftly and that we are going to make use of the texts to which their country is a signatory.
Mr President, I think that if we delay we are in danger of being faced with an even more distressing and even more difficult situation in a few months' time, if that is possible given the fate of those whom we are discussing.
Therefore, on behalf of my group, I call upon the Commission and the Council to take firm and immediate action as quickly as possible, so that our intentions will be made known without delay.
International Criminal Court
Mr President, I think we would all recognise that the Rome Conference on 18 July 1998 on the Statute of the permanent International Criminal Court represented a step forward in terms of international institutions and in the international legal order concerning human rights. Nevertheless, before this Court can actually become effective in practice, its Statute has to be ratified by at least 60 countries. And up to now, with the honourable exceptions of Senegal, Trinidad and Tobago and San Marino, no other country in the international community has ratified it yet, although some have started the ratification process.
So the objective of the resolution we have submitted is to get the Statute ratified by at least 60 countries by the end of the year 2000, so that the International Criminal Court can start to function in that year. The resolution further calls upon the Council to include this objective on the agenda of the European Council in Cologne. Now, I believe that at a time when we are discussing the right to humanitarian intervention, and at a time when it is recognised that the international community requires instruments enabling it to defend fundamental human rights where they are being violated in a serious and flagrant manner, it is clearly perverse that there should be delays in creating what might be viewed as a legal forum governing the right of intervention, which is precisely what this would be. It is equally paradoxical that it should be precisely a number of those countries that are practising so-called 'humanitarian intervention' which have the most reservations about approving the Statute of the International Criminal Court, bearing in mind that this Statute contains an unacceptable exclusion clause. That is why I believe that it is important for us to appeal to those countries, and above all our Member States and the larger countries, to ratify the Statute and to specifically reject the exclusion clause on war crimes, so as to create a genuine legal body with compulsory jurisdiction, through which we can legitimise the right of intervention.
Mr President, the current difficulties in punishing those who have committed crimes such as genocide, war crimes and, in general, crimes against humanity have more than demonstrated the need to establish an International Criminal Court. It must be operational as soon as possible and be able to effectively try those responsible for such crimes so that they do not go unpunished.
In this context, it is disappointing that no Member State of the European Union has ratified the Statute for this Court. This is all the more disappointing when we take account of the fact that the Union claims to be not only an area of pluralism and diversity but, in particular, a Community of law. The ratification of the Statute of the Court, with no exclusions in terms of its remit, would demonstrate our commitment to complying with the law and to defending freedoms and human life. These objectives of the Union are at least as important as our commercial objectives.
For this reason, I am calling on the Council and the Commission today to establish the ratification of the Statute of the Criminal Court as a political objective for the Union. When we talk about the right to intervene, this House believes that the right to intervene is valid when it refers to military situations but not when it refers to other matters.
Mr President, the purpose of this resolution is to underline the importance attached by Parliament to speedy ratification of the Statute of the International Criminal Court. We want to see the court operational as soon as possible. Nothing that has occurred in Kosovo or anywhere else has diminished the significance of this. The Liberal Group unanimously endorses the call for such a court to be set up.
This week - in the course of my three final speeches in the European Parliament - it has given me great satisfaction to be able to speak out in favour of peace and freedom in Kosovo, to support the EU's fight for the abolition of the death penalty, and to argue for an international tribunal to judge war crimes. These three issues reflect some of the basic values underpinning our Union: freedom for the oppressed, the rule of law, democracy and common humanity.
As a student from a country which did not take part in the Second World War, I was horrified by what that conflict produced. For me too, European integration came to figure as the key to overcoming hatred and building a new and better order for a healed and whole Europe. I have met many people in this Parliament who feel the same way and have as a result become my friends.
Much more than I could ever even have dreamed of as a young man has come about, but a great deal still remains to be achieved. I like to believe that there will always be people with dreams and expectations of a better Europe and a better world - people with the strength and determination to make their dreams a reality.
Mr President, I believe it is really very significant that this Parliament, which has concerned itself so much with human rights issues, should conclude its topical and urgent debates on human rights for this term by turning its attention once again to the question of the International Criminal Court. I think that Parliament has done a great deal of work in that direction through its intergroup, which bears the significant name 'No peace without justice'. I believe one thing must be clear to us here, namely that this intergroup which deals with the subject of the International Criminal Court, and of which my colleague Mr Dell'Alba is one of the leaders, is saying quite plainly that there must be justice with a legal basis. Sad to say, we usually have a legal basis for various operations, as we are witnessing in Kosovo at the present time; we have it at international level through the United Nations or through an organisation such as NATO, we have it at national level and at regional level, where such legal provisions can be effectively enforced.
One area in which we are regrettably without such a legal basis is that of ethnic groups and minorities. I believe that is the reason why many conflicts of the past ten to fifteen years have been pursued by force of arms rather than before a tribunal or a criminal court. I therefore consider it especially important that we in the European Union should act with the utmost vigour and tell our Member States that they should be among the first to ratify the Statute of this International Criminal Court and that they should press for the establishment of the Court and not leave it to other states, such as San Marino and Senegal, which have devoted themselves to this cause with admirable zeal. We should set an example here. The European Parliament, with its tradition of commitment to human rights, certainly possesses excellent credentials in this area.
Mr President, we now need this International Criminal Court more urgently than ever before. The turn taken by events in recent years has borne out what we have been repeating all along in this House.
What is needed is an international forum in which - before there is recourse to military means - issues can be managed and resolved in a dignified way. It was a major step forward when the Statute was adopted last July, but I deplore the fact that not one of the EU's Member States has yet ratified it. The procedures ought to have been set in train much more swiftly. I am pleased to see that as many as 82 countries have in fact signed the Statute, but it is regrettable that only three have ratified.
Let us all go back home to our Member States and ensure that our governments sign and ratify this Statute as soon as possible. We owe this service to the next millennium.
Mr President, I am particularly glad that the last time I take the floor during this parliamentary term should be to speak on the subject of the International Criminal Court. I would like to thank Karl Habsburg very much indeed for mentioning the role of the intergroup we set up with so many colleagues. The 'No peace without justice' campaign by the international radical movement has helped to promote what I feel amounts to one of the most important messages we can pass on at the end of a century which has been the bloodiest in history. Just three countries have already ratified the Statute of the Court but others are about to do so. Our country, Mr President, will probably do so at the end of May, and France is well on the way. A strong signal needs to come from Cologne so that the fifteen Member States, whose role was decisive for the success of the Rome Conference, should set the tone for the other countries and be the first to ratify the Statute.
It is not by chance that the very first countries to do so were an African country, a Caribbean country and San Marino. Europe is lagging behind somewhat: it should pass on this message! I hope that Parliament will state this clearly afterwards.
Mr President, ladies and gentlemen, when we talk today about justice and security, we can begin with an example close to home. A few weeks ago in front of the Parliament building in Brussels, a woman was murdered. The important thing is that the culprit should be quickly arrested, brought to trial and fairly sentenced. It is exactly the same with international human rights. We cannot simply tolerate and accept the violation of human rights. What we need is a system whereby offenders are extradited and made to face the consequences of their actions. Justice and security, after all, are among the main pillars on which our European Union is built, and not only our European Union but also the applicant countries and the rest of the world. We must campaign to ensure that our 15 Member States recognise the International Criminal Court and also that the rest of the world acknowledges these principles of justice and security.
Mr President, I should like to pass on the European Commission's reactions to the different points that have been raised in this urgent debate on human rights.
As regards the death penalty and the establishment of a universal moratorium on capital punishment, as you are all aware, on 28 April, the European Union did in fact take the initiative of submitting a draft resolution on the death penalty to the Commission on Human Rights.
This resolution was approved by 30 of the 53 member countries of this Commission and was sponsored by 72 states, seven more than in the previous session. In other words, awareness of this situation is being raised at international level. We must not give up hope as this type of battle, just like the battle you highlighted, and as is usually the case with all problems that affect human beings, is won on the basis of a persistent day-to-day fight.
Consequently, in relation to previous situations, there is no doubt that we are making progress. Of course, whether or not the United Nations General Assembly adopts a resolution is in the hands of its members. If it were up to the Commission, we would have no trouble promoting it.
As regards the Kurdish issue and the Öcalan case, I would point out that, as you all know, the European Union adopted a declaration on the arrest of Abdullah Öcalan and the trial that is to take place in the near future. And, of course, the Commission fully supports the declaration made by the Union.
More specifically, the Commission stresses that the trial must be public, it must comply with the rule of law, it must take place before an independent court, Mr Öcalan must have access to a defence lawyer of his choice and international observers must be allowed to attend. The Commission is disappointed with the response from the Turkish Government stating that they will not admit international observers and it takes note of the fact that it has been assured that the trial will be a public one. We also deeply regret the request for the death penalty from the private prosecution. The Commission will pay close attention to the trial and the procedures followed.
As regards Malaysia, the Commission shares your view that the Malaysian Government must ensure that its legal system is not misused for political reasons. In line with this view, and given that Mr Anwar Ibrahim has already spent almost seven months in prison without bail being set, the Commission considers that the trial and the appeal the defence lawyers have already announced, must be concluded in accordance with the internationally accepted criteria on guaranteeing a fair trial.
The Commission also trusts that the necessary legal measures will be taken to determine who is responsible for the verbal and physical assaults on Mr Anwar Ibrahim. This also shows that the incident is linked to the current debate in Malaysia on the reform of the police.
The Commission is still concerned that if fundamental human rights continue to be restricted, such as the right to peaceful assembly and the right to freedom of expression and opinion, this may give rise to a climate of instability and social unrest in Malaysia.
As for Djibouti, the Commission is aware that some political figures are being held in the Gabode prison and fully shares your concerns over the fate of these political prisoners. In all its contacts with the country's authorities, the Commission has reiterated its position on the respect for fundamental human freedoms and the rule of law. The Commission has also taken note of the recent proposals made by the Government of Djibouti which seek to allow the Red Cross or any other independent bodies to carry out inspection visits of the prisons. And, of course, we warmly welcome this position from the new government.
Contact has been made with the International Committee of the Red Cross and with the Member States so that they can begin helping displaced persons and refugees to return home, thus respecting their right to return to their place of origin.
As regards the ratification of the Statute of the International Criminal Court, I naturally believe that you have pointed out something that is mere common sense: the sooner this Court is up and running, the easier it will be to address and begin to resolve problems such as those in the Balkans - with Kosovo as the most recent example - as well as other problems throughout the world.
But of course we also believe, in particular, that our Member States should set an example and speed up the ratification procedures in the various national parliaments.
I should also like to draw to your attention to the fact that the International Tribunal for the Former Yugoslavia has been receiving financial support from the Community for several years. The Commission intends to continue to provide this support within the terms of the regulation adopted by the Council, which creates the legal basis that allows us to carry out and develop actions in the field of human rights.
Thank you, Mr Marín.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0487/99 by Mr Pasty, Mr Andrews and Mr Girão Pereira, on behalf of the Union for Europe Group-B4-0507/99 by Mr Corrie, on behalf of the Group of the European People's Party-B4-0508/99 by Mr Hory, on behalf of the Group of the European Radical Allianceon the situation in the Comoros.
Mr President, I would like to make a couple of comments on the joint motion for a resolution on the Comoros, which obviously begins by condemning the recent coup d'état. I should say 'the most recent' coup d'état, because goodness knows the Comoros have experienced a considerable number of them since gaining independence in 1975: this is the eighteenth one to be recorded!
Several comments have been made concerning the responsibility that could be attributed to those responsible for the secession of the island of Anjouan in the current crisis. To a certain extent the problem is like that of the chicken and the egg. In other words, the question is who first caused the problems. The fact that some of the problems in the Comoros have worsened and have been repeated is very probably because the existence of some populations with their own crises and their own problems, particularly on the island of Anjouan but also on the island of Mohéli, was not taken sufficiently into account.
Mr President, some people here - I know that Mr Hory is going to take the floor in a moment - know this area and the problems that it faces infinitely better than I do. What we can hope is that we are able to find a solution - and the Union must take part in this - that will be capable of stabilising relations between the three islands, if this is possible. In any case, this is what we want to see. This solution must also take account of the specific and particular needs of the people of each of these islands, needs which are specific even though the various populations are not very far from each other.
Personally, Mr President, I must say that I regret that recital G of this joint motion for a resolution casts some doubt on Parliament's opinion concerning the initiatives taken by the chairman of the Committee on Development and Cooperation, Mr Michel Rocard. Personally, I approved and supported them.
Mr President, having observed the political collapse of the Comoros, we could well think that they are the victims of some sort of bad luck. In fact bad luck has nothing to do with it, and if we consider the situation objectively, we can clearly see three levels of responsibility.
Firstly - and even though it is not at all fashionable here to say such things - there is the responsibility of the Comoran people, or more precisely, of their leaders. In the 19th century the Comoros were called the islands of the battling sultans, because Grande Comore and Anjouan were dominated by a few supposedly noble families who had been fighting for power for centuries, and who forced the vast majority of the population to bear the weight of their privileges by enforcing vast social inequalities, unjustifiable financial monopolies and a truly medieval structure of society. This is the first level of responsibility.
In the current crisis - and this is not a fashionable thing to say either - the responsibility of the Organisation of African Unity must be underlined. It is theoretically in charge of reconciling the people of Grande Comore with those of Anjouan after the secession of the island of Anjouan.
The sole activity of the OAU, if not its sole raison d'tre , seems to be to defend the old colonial borders, against everything, against everyone, and even against obvious facts. The OAU is therefore very understandably accused of partiality, as it has shown itself to be indifferent to even the most legitimate claims made by Anjouan and Mohéli.
Finally, and I will not dwell very long on this point, there is the responsibility of France, which has been caricatured by the fact that the eighteenth coup d'état in the Comoros coincides with the opening of the trial in Paris of the mercenary, Bob Denard, who in 1975, 1978, 1989 and 1995 was himself responsible for four coups d'état in Moroni and who is suspected of murdering two Comoran heads of state. Today we have learnt that a former French Minister for Cooperation and Development will attend the trial to testify in his favour. I think that is all that need be said.
Having established these responsibilities, it seems that the European Union has a duty to make up for the inability of the usual key players on the Comoran stage by mounting a political initiative for inter-island reconciliation, a considerable degree of humanitarian aid, particularly for Anjouan, and a fresh emergency economic aid programme for the Comoros.
Personally - and I will now conclude - I would like to stress this urgency from a particular point of view. As Mr Lehideux was kind enough to say, I am fortunate to have a last chance to speak in this House on a subject which concerns me personally. Since 1997, in Mayotte, which has fortunately remained French territory, there has been a massive and artificial influx of refugees as a result of the crisis in the Comoros that neither the public services, the local economy nor the people of Mayotte can withstand for much longer. The stabilisation of the Comoros is therefore the condition necessary for peace in the entire region.
Mr President, it is with some emotion that I am making my last speech in this Parliament.
The Islamic Republic of Comoros is a state which for many years now, virtually ever since independence, has been living through a serious institutional crisis, as previous speakers recalled. And it is the very unity of the country, or rather of the three islands making it up, that is constantly being called into question.
A few days ago a framework agreement was reached - helped on its way by the unobtrusive but extremely important work of President Michel Rocard, to whom we pay tribute - which did and still does provide a good basis on which to re-establish conditions enabling coexistence between the various islands and the very survival of a state in the Comoros.
The military coup d'état, which we of course condemn, followed in the wake of a number of serious incidents on Grande Comore against people from the island of Anjouan and was also due to the civil authorities' inability to uphold the process of state reunification and reconciliation.
I believe that two things need to be done: the first is surely to re-establish constitutional and civil order and put an end to the coup d'état, which - as colleagues have pointed out - is the eighteenth one since the mid-seventies; and secondly, and at the same time, the process of seeking a national agreement needs to continue and should also deal with those forces, not just military forces, wishing to maintain the supremacy of the people in one island over the others.
For that reason it is important that the representatives of the island of Anjouan be allowed to consult the people and to sign up to the agreement which all the others had endorsed before the coup. Furthermore, the international community, working inter alia through the Organisation of African Unity, but with the European Union playing an active role, should back this agreement and get to work preparing an economic assistance programme of both emergency and long-term aid, to allow the country to recover in economic terms as well. This agreement would moreover, if it were successful, set a positive example for other African countries experiencing crises of a similar order and complexion.
Mr President, ladies and gentlemen, as pointed out in the first paragraph of the preamble to the resolution and by Mr Lehideux, this is the eighteenth coup d'état in the Comoros in the last twenty-four years, making one every sixteen months. This statistic is sufficient to convey the difficult situation of a region which would otherwise have every likelihood of taking the right path towards democracy and development. We need only think of the example of Mauritius, which has many similar cultural and geopolitical characteristics.
Therefore, in my own humble opinion and in that of the group I represent, the European Union must deliver a clear, specific and united response from. Actions by individual politicians and countries are important, but only a collective effort on the part of the Union can bring something good out of this difficult and troubled time.
And having expressed this hope, Mr President, I would like to thank you in your capacity as President for the achievements of these last five years, and I would like to thank my colleagues, particularly those taking part in meetings on human rights and matters of urgency, for all the work they have done here and for all that I have learned from them.
Mr President, the European Commission shares the European Parliament's concerns over the situation in the Comoros following the coup d'état which took place on 30 April 1999.
As you are well aware, the Commission reacted immediately and stressed the European Union's disapproval to the chief of staff, Colonel Azali Assoumani, drawing his attention to the principles on which our cooperation is based, the main elements of which are the respect for human rights, democracy and the rule of law. Furthermore, the European Commission has suggested to the Member States that they should apply the procedure set out in Article 366 of the Lomé Convention, which allows them to suspend cooperation with the Comoros.
In addition, the Commission is examining with the Member States the possibility of a diplomatic initiative aimed at applying the agreement signed in Madagascar on 29 April 1999 under the auspices of the OAU. Since 1998, the Commission has financed humanitarian aid programmes to the order of EUR 1 million to improve the situation of the people of Anjouan in terms of nutrition and health care, and the Commission has just approved a new programme to the value of EUR 730 000 which is aimed at providing primary health care. It is also examining whether or not it would be appropriate to approve an additional humanitarian aid programme in view of the requirements on the three islands as a result of the political instability.
The Commission's office in the Comoros is paying close attention to how the situation develops and, according to our latest information, the situation is calm and the army has established the initial contact needed to establish a transitional government in accordance with the agreement reached in Madagascar.
Thank you, Mr Marín.
Mr President, I would like to make a point of order, to clarify, although everyone will have guessed it, that the former French Minister for Cooperation and Development, who is testifying in favour of the mercenary Bob Denard, is not Mr Jean-Pierre Cot.
Thank you for that clarification.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0457/99 by Mrs Stenzel and others-B4-0458/99 by Mr Pompidou, on behalf of the Union for Europe Group-B4-0464/99 by Mr Swoboda and others, on behalf of the Group of the Party of European Socialists-B4-0484/99 by Mr Frischenschlager and Mr Eisma, on behalf of the Group of the European Liberal, Democrat and Reform Party-B4-0489/99 by Mr Manisco and Mr Marset Campos, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0499/99 by Mr Chichester and others, on behalf of the Group of the European People's Party-B4-0500/99 by Mr Weber and Mr Hudghton, on behalf of the Group of the European Radical Alliance-B4-0505/99 by Mr Voggenhuber and others, on behalf of the Green Group in the European Parliamenton the nuclear power plant in Temelin.
Mr President, in a few days' time, the Czech Government will make its decision on the completion of the nuclear power station in Temelin. Let me quote the report by the International Commission on Temelin, which said that there is currently an excess productive capacity and that power from the Temelin plant can only marginalise the use of other resources for power production. The stage has already been reached when any solution to the Temelin project will have more adverse than beneficial effects. Completion may bring even greater financial losses than discontinuing the construction work would cause. Economically, then, the situation is very tricky to downright crazy. And yet Western industries are still trying to make money there and have no compunction about possibly creating economic difficulties for a young democracy which, I hope, will very soon be a member of the European Union.
The International Atomic Energy Agency formulates minimum technical safety standards for nuclear plants which even nuclear power stations in the third world could satisfy. That is well known. This assessment does not come from me, but from very high-ranking diplomats and scientists. I consider that to be an insult to the Czech Government and an affront to the Czech people. In its conclusion of 7 December 1998 on nuclear safety, the Council, distancing itself from the IAEA, speaks of a 'high level of nuclear safety'. That is quite a different matter!
If I may quote the Temelin report again, it says that the release of radioactive substances will be prevented by a simple concrete shell in the event of a nuclear accident. How simple, I wonder! The report also states that the long-term storage of radioactive waste will be assured in due course. So when and where will it be stored? Whatever the answers to these questions, I should like to thank all of my colleagues, particularly those from my own group, who intend to vote in favour of this resolution today.
Mr President, ladies and gentlemen, nuclear safety has always been a very important subject in this House, since we are all aware that an accident in a nuclear power station affects not only the people who live and work nearby but also everyone else in Europe, and that we must therefore devote very special attention to safety.
As the previous speaker said, the government of the Czech Republic has been faced in these past few weeks with a decision as to whether or not the construction of the Temelin nuclear power station is to be completed. Ever since the borders between the Czech Republic and my own country were opened, this nuclear plant has been a source of endless amazement, since it was supposed to have been completed several years ago. Time and again they said the work would be done, but time and again it failed to materialise. I believe that all these points have to be considered very carefully; the fact that money has been spent on it already is no reason to finish building something that is neither safe nor economical.
However, I should like to highlight another point here. My group is not only anxious to voice our concerns about public safety in the European Union and in the Czech Republic and neighbouring countries; it also wishes to see aid being offered to promote change, to promote another form of energy production, another source of energy, a different type of energy efficiency to that which can be achieved with a nuclear power station, with the accompanying wastage of electrical energy.
What we are interested in is being able to offer ecologically as well as economically acceptable ways of obtaining sustainable energy to meet people's needs. Since this is my last speech in this House, allow me to mention that I myself have launched an initiative to that end. Under the scheme, known as 'Building with the sun in Upper Austria and Southern Bohemia', mayors, administrators, engineers and architects are invited to work together on projects in which greater use is made of solar power, for the sun, after all, is a source of energy for all of us, and it is better to harness that energy than to construct our buildings in such a way that we need a great deal of nuclear power in order to heat them.
Mr President, in most Central and Eastern European countries, nuclear power is routinely accepted as a way of meeting energy requirements. We know this, but we also know that we in western Europe tend to differentiate more. It is clear that the obsolete Russian nuclear plants need to be shut down, but the sort of plant we are discussing now, at Temelin, is a modern Russian power station, although it still needs to be brought up to international safety standards. I actually think that we need to consider which option is best for each country. Sometimes alternatives to nuclear power are possible, and if there is an option that is just as cost-effective, then that is the one to go for. But if it appears that upgrading the obsolete plants is the only option, then the European Union must work with the applicant country, in this case the Czech Republic, to achieve this. Because there are question marks about the economic feasibility of Temelin, I do not think that we can take a decision yet, but we must work with the Czech Government to find the right solution. I hope that the Commission will concentrate its efforts on this over the next few months.
Mr President, it is the sovereign right of every state, including the Czech Republic, to decide which primary sources of energy it uses. But the European Parliament must focus on the following point: all these matters have a bearing on the Community too and affect every one of us. In the case of power plants, this applies to safety standards, especially those governing the construction and operation of nuclear power stations, their fuel cycle and the disposal of their waste, and all of these things are important in the context of future accession treaties, because we cannot admit any new Member States which maintain lower safety standards than those which obtain in Western Europe by virtue of political decisions. Secondly, this is about the free energy market and future participants in that market. We shall naturally be unable to tolerate a situation in which customers can freely obtain electricity from producers who do not apply the common safety standards and thereby secure competitive advantages in an unacceptable way. These are the two Community aspects that we in Parliament must discuss. That is why it is right to adopt this resolution. That is why it is right that the Commission should deliver its opinion on the present reports too, because we have a duty to the European people to create transparency publicly here on this important issue. So it is certainly not a matter of the Czech Republic and Austria alone but rather about the European public, and we must remember that if we are to fulfil the mandate from our electorate.
Mr President, I visited the Temelin power station that is under construction. I visited it as a national of a country that has four large nuclear power stations on its borders, notably the Cattenom station that is on French territory. French engineers have always tried to convince us that the French power stations were entirely safe with a high level of security. It has now been demonstrated that this is not the case. There is always a risk, one which the people of Luxembourg do not want.
I do not think that the Austrians, who are neighbours of the Czechs, should be exposed to the risks of a power station that is even more vulnerable to accidents. I think that the European Union should help the Czech Republic to equip itself with an alternative system for producing energy, that uses soft energy, but should not release funds for a Soviet-designed type VVER 1000 power station which, in my opinion, presents a great many risks.
Mr President, the most significant Austrian contribution to the common future of Europe in recent decades was the referendum in which the population rejected nuclear energy. What some of you dismissed at that time as the reaction of Luddites has long since proved to be a recognition of the insoluble nature of the problems of nuclear power, of the security issue, the waste disposal issue and the cost issue.
Over the past few years, the European Parliament has been increasingly supportive of the quest for new, sustainable forms of energy. It has recognised that the risks emanating from nuclear energy production in Central and Eastern Europe have assumed an entirely new dimension, but it has also recognised that the accession talks present us with a new opportunity. The Temelin nuclear power station is a yardstick of the credibility of this House. But the parliamentary groups remain split. The influence of the nuclear lobby in this House is still intolerably powerful. I wish we had received more decisive support in the past from some of those who have tabled this resolution today, particularly the European People's Party, and I wish that some of the signatories had been more effective advocates within their own party. Had that been the case, today's debate would not have exuded this faint odour of electioneering.
Unfortunately, however, this Parliament of ours is still unable to act on its own judgement by making the abandonment of nuclear power in Europe one of its top priorities. But there is one responsibility that this House cannot evade today, namely its responsibility for enabling the countries of Central and Eastern Europe to switch to alternative energy policies, instead of helping them to pursue the dangerous and senseless upgrading and conversion of their nuclear plants.
Mr President, along with many others, I am delighted about the forthcoming accession of the new Member States, and particularly the Czech Republic. At the same time, I think we need to adopt a sober and even strict approach when it comes to meeting the agreed political and economic criteria, since the successful operation of the enlarged Union is at stake here. However, this sensibly cautious approach must not mean that solutions to bilateral problems are forced on the applicant countries under the pressure of the accession process or by subtle references to it. The applicant countries are the weaker party in relations with the Union, and I do not think I need to remind anyone here that it is one of the most difficult tasks in politics to ensure that justice is done to the weaker party. As for the objections that Austria especially has against nuclear power stations in general and the one at Temelin in particular, I would point out that there are a number of recently built power stations in Central and Eastern Europe, many of which are considerably more dangerous than the one at Temelin. Furthermore, Temelin at least meets the internationally recognised minimum requirements, which definitely cannot be said of various other plants. This is why many in my group feel that it would not be right to single out the Czech Republic, particularly when this issue has already been covered in much greater depth and in a more appropriate context in the Adam report. There is no reason to pick on the Czech Republic, and certainly not on Temelin. This would simply be underestimating the dangers presented by many others. We need to show some understanding for the Czech Government, which has few alternatives for meeting its energy needs. I hardly think that brown coal can be seen as a viable option, because of the huge environmental damage that it causes. So we need to adopt a more positive approach towards the Czech Government.
Mr President, the safety of existing nuclear plants and those under construction, as accession approaches, is a primordial objective, as has been underlined on many occasions by Parliament, by the Commission with regard to the Agenda 2000 package, and by the Council in the context of nuclear safety in connection with the future enlargement of the European Union.
In the case of the Czech power station, Temelín, it seems highly unlikely that the maximum safety levels for power stations which is required of applicants for accession will be achieved, particularly in the light of the Czech authorities' plan to use Soviet-type VVER 1000 reactors, which are presented as latest generation plants but have actually proved not to be very reliable at all.
These reactors do not appear to meet the maximum safety levels we should now be demanding and there are doubts about their viability insofar as their much vaunted energy efficiency is concerned.
Considering that the Adam report on nuclear safety, which was approved by this House last March, called among other things for restrictions on the use of RBMK reactors and also VVER Soviet-built models, which the Czech authorities are now planning to use in Temelin, let us reaffirm the conclusions submitted by Alleanza Nazionale's head of delegation and the draftsman of the opinion on the Adam report: first, safety is the key element of the pre-accession strategy; secondly, international legislation on safety systems must be strengthened; and thirdly, the application of such legislation should be supervised by an independent body.
We can therefore approve the common resolution submitted today, paying particular attention to environmental protection standards, which are, moreover, the only way of guaranteeing that public health is protected.
Mr President, we welcome this joint motion for a resolution, and we shall support it too, even though the broad support for this motion does remind us, as one of the previous speakers said, that we are in the midst of an election campaign. As immediate neighbours of the Czech Republic, we in Austria are particularly affected by the planned high-risk reactor. Looking beyond the present motion, however, we take the view that, in the context of its enlargement to the East, the European Union must spell out clearly that accession would be inconceivable unless the applicant countries completely change their dangerous nuclear policy.
Let me point out, for example, that reactors built to the same specifications in the former German Democratic Republic were decommissioned after the reunification of Germany. We believe that the financing of this reactor by means of a grant or loan from EU funds would be tantamount to misappropriation on both economic and ecological grounds.
Heckling
Is that all you can say about the nuclear power station? Is that all the importance you attach to this subject? It is certainly legitimate to support these countries financially in the establishment of a sustainable energy system. I thank you, Mr President, and I thank the gentleman who felt he had to shout out his statement on this important subject in order to book his place in tomorrow's newspaper.
I will be brief, Mr President. The Commission understands that the Temelin reactors are, in principle, among those that can be improved to meet acceptable safety levels. And, as indicated in Agenda 2000 and in the communication of March 1998, the Commission's overall objective in relation to this type of reactor is to ensure that the improvements undertaken by the respective countries are carried out in a rapid and efficient manner and produce satisfactory results.
However, two elements must be taken into account. The authorities in the country where the nuclear power plants are situated are responsible for their nuclear safety. A high level of nuclear safety is a priority in the accession process and the Commission is prepared to cooperate with all the applicant countries to help improve nuclear safety. The Commission is also prepared to help guarantee that the levels of technological and operational safety are brought into line with the safety practices currently in force in the Union. In the Czech Republic, aid has been granted under the framework of the PHARE programme to the authorities responsible for nuclear safety and to improve the safety of the Duckovani nuclear power plant.
As regards the specific case of Temelin, the Commission does not have sufficient information on the current state of progress. At the moment, there is no formal agreement with the Czech authorities under the PHARE framework to allow the European Union's technical safety bodies to carry out an overall safety assessment. The Commission has taken careful note of the opinion on Temelin set out in the report published by the WENRA regulators. This report does not provide sufficient information to allow us to reach a definitive conclusion on the level of safety that has been reached.
As regards the economic aspects of the Temelin project, the Commission supports the development of an energy strategy that gives due consideration to energy production and the diversification of sources. The PHARE programme has supported this approach in various projects.
The joint debate is closed.
The vote will be taken in a moment.
Mr President, perhaps you will forgive me. This is not strictly a point of order, but it concerns events that have occurred since the morning. I ask that we somehow take them into account.
You may know that there has been an announcement by the G8 ministers which offers terms for a Kosovo solution which are much less intransigent than the five conditions that have been insisted upon until now and significantly re-involves the Security Council. In view of that, the resolutions that we have tabled this week are very much out of step with events and give the impression that Parliament is out of touch with what is happening.
Mr President, I do not know procedurally what should be done, but I ask you with your superior knowledge of procedure to invent some way in which we can take account of this event and show that we do follow the live process rather than sticking to dogmatic positions that bring nothing new and contribute nothing to the solution of this tragedy.
I am afraid there are no procedures that would allow us to come back to this issue. If events have changed before we come to the vote there is nothing we can do about it.
VOTES (continuation)
I have to agree with the rapporteur that the results of collective bargaining to date reveal such serious shortcomings that they cast very serious doubts on the democratic credentials of legislation based on the outcome of dialogue between management and labour.
Failure to enforce the principle of non-discrimination, the application of laws to a highly restricted circle of persons and activities and a lack of binding obligations are reasons enough to question whether the European Parliament can serve employees and employers as a guarantor of minimum standards and minimum obligations when negotiations between their representatives break down.
This is no reason to opt for nothing at all rather than the little something that has been scraped together here. And it certainly must not encourage those Member States which regard even this as far too heavily binding. The Commission and Parliament must close the loopholes in basic European social legislation which allow people to be employed in atypical jobs without proper social cover and must hasten to address the democratic deficit in this area by concluding an interinstitutional agreement pending the next amendment of the Treaty.
Moreover, it is also high time the European trade unions learned how to represent the interests of their female members more effectively and more vigorously.
Recognition of qualifications for liberalised professional activities
The next item is the report by Mrs Gebhardt (A4-0253/99) for the Parliament Delegation to the Conciliation Committee for a European Parliament and Council Directive establishing a mechanism for the recognition of qualifications in respect of the professional activities covered by the Directives on liberalisation and transitional measures and supplementing the general systems for the recognition of qualifications (3612/99 - C4-0209/99-96/0031(COD)).
Mr President, ladies and gentlemen, I am pleased that my last speech of this parliamentary term contains some good news. The directive establishing a mechanism for the recognition of qualifications in commercial, craft-related and industrial trades is out of the woods. We can approve the outcome of the detailed conciliation discussions between Parliament and the Council with a clear conscience. Even though the European Parliament has not entirely succeeded in securing acceptance of the decisions it had adopted by large majorities at the first and second readings, we have nevertheless achieved our main objective.
This primary objective was to ensure that a vocational qualification obtained in one Member State of the EU is equally valid in the others. That will be the case in future, even though our proposal on aptitude testing suffered a few knocks. The important point, however, is that we have done something for the freedom of those in commercial, craft-related and industrial trades in the European Union to obtain employment and set up businesses in any Member State. The directive will not trigger a flood tide of new migrants, but it is a particularly valuable mechanism for young people. In a situation in which high unemployment weighs more heavily on us than almost any other problem, fair distribution of the existing work assumes enormous importance.
In the third directive on the recognition of qualifications, we are contributing to the fair distribution of work. Newly qualified people in particular, who have no family ties to impede their mobility, can go where their labour is required. They need not stay in the place where they have learned their trade if their skills are not currently in demand there. I believe that, for the sake of strengthening the civil rights of freedom of movement and freedom of establishment, we can endure a tinge of disappointment. The slight disappointment is that, in the host countries, migrants will not always be free to choose between an aptitude test and an adaptation period as a means of proving their knowledge and occupational skills.
As a parliament, we wanted this freedom to be granted unreservedly to those qualified in commercial, craft-related and industrial trades. We took the view - and we stand by it - that all migrants will know how they can best prove their aptitude. Any restrictive set of rules is a superfluous bureaucratic obstacle, in our eyes. The Council sees the matter differently, and we had great difficulty in moving it towards the ultimate compromise during the long and arduous negotiations. It was quite obviously under heavy pressure from representatives of craft and trade federations, which would evidently prefer to revive the medieval guild system. That, at least, we were able to prevent, but we did not achieve our aim.
The parliamentary delegation followed a consistent line at the negotiations but showed itself willing to compromise when the need arose, and this approach was successful in saving our Council interlocutors from a headlong rush into the past. I do not suppose that the Council will show its gratitude at the next opportunity by adopting a more flexible approach, but I am certain that this Parliament will accept what we have done for young people and their vocational development. A large majority would serve as a signal to those young people that we intend to act quickly to improve their vocational prospects through this third directive on the recognition of qualifications.
Applause
Mr President, Mrs Gebhardt, ladies and gentlemen, I would first like to congratulate the Committee on Legal Affairs and Citizens' Rights and, more specifically, our colleague Mrs Gebhardt, for the excellent work that they have all done and the determination they showed during the conciliation procedure. The negotiations with the Council were certainly not easy, but despite this they ended in a compromise which I personally think is quite satisfactory.
In this area it must be recognised that, although progress has been made over the last thirty years in moving from sectorial directives to more general horizontal directives - in particular the key directives of 1989 and 1992 - there was, and there still is, a great deal of work to be done. I therefore obviously support the proposals aimed at repealing the sectorial directives, which were supposed to be temporary and have often continued longer than necessary, resulting in serious restrictions to the freedom of movement and freedom of establishment of European citizens across the Union.
With regard to the more general system of recognition of qualifications, I am also in favour of improving and consolidating the system, because although in theory the level of recognition of qualifications is satisfactory, it is not exercised sufficiently in practice. European citizens are too often faced with problems when they try to have their qualifications recognised, and they are often refused employment because of supposedly insufficient qualifications. As a Member representing a border region, I am in a position of having to deal with these problems almost daily, in Belgium and in France.
To conclude, I would like to say that these are serious problems, because they are damaging to the very idea of citizenship. It is impossible to convince Europeans that European citizenship exists if they are daily being denied a fundamental right, the right to employment. This is why, Mr President, I would like to congratulate the rapporteur once again, and to take note of the progress that has been made, but to say that in this area too, our battle is far from over.
Mr President, ladies and gentlemen, at the start of what I should like to say, let me also express my thanks to the rapporteur and my respect and appreciation for her work. Cooperating very harmoniously, not least with Mrs Fontaine, who chaired the conciliation meetings, she managed through a very astute approach, a firm hand and indefatigable persistence to make this compromise possible. That was indeed a fine piece of work.
Everyone who attended those meetings was able to see at first hand how difficult it is to move the Council even a fraction of an inch. Our rapporteur's achievement was truly prodigious. As has already been emphasised, the crux of the matter is freedom of movement in the Community. This freedom would effectively be a joke if migrants could not practise their trade or profession in the country to which they have chosen to move. At the same time, it is a matter of ensuring that freedom of movement is not restricted to unskilled labour; on the contrary, the success of the common market and the people who work in it depends on a high standard of exchange among the Member States. That is the core of the directive now before us.
Qualifications should be obtainable and usable. The way that this should happen was what we ultimately managed to find. What we found was not a perfect solution, but, as has rightly been said, a tenable compromise that provides a common path for all to follow. My group is therefore happy to endorse the report and will vote for it. Thank you once again for all your work.
Mr President, the Commission welcomes the Conciliation Committee's adoption of a joint text on the recognition of qualification. And, on behalf of the Commission, I should like to thank Mrs Gebhardt in particular, as well as the chairman and members of Parliament's delegation to this Conciliation Committee, for all the work they have done over the past four months to obtain this joint text. Congratulations and well done.
The debate is closed.
The vote will be taken tomorrow at 9 am.
Statistics on trade between Member States
The next item is the report by Mrs Lulling (A4-0226/99) to the Parliament Delegation to the Conciliation Committee on a European Parliament and Council Regulation (EC) amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States with a view to reducing the data to be provided (3608/99 - C4-0172/99-97/0155(COD)).
Mr President, in 1993, the entry into force of the single market and the removal of border controls resulted in the withdrawal from VAT returns of statistics relating to the trading of goods between Member States, the reliability of which was guaranteed by the customs services. As we still have a need for statistics on trade in goods within the Community, Intrastat was established, and firms were obliged to supply the necessary information to enable this body to establish the statistics. Firms, and particularly SMEs, were of course not enchanted with the idea.
In June 1997, the Commission presented us with two proposals to simplify the 1991 regulation, with the aim of reducing the obligations for firms, and particularly SMEs, in terms of tax returns, and to reduce costs for those liable to pay tax. Even during the first reading, it was clear that in the Council the Member States were not even prepared to support these proposals, even though they had been toned down in relation to the results of the first study carried out within the framework of the SLIM initiative.
Despite this, at first reading we tabled amendments to limit the tax return burden, to remove non-relevant information, for example means of transport and optional information, in order to limit the number of SMEs obliged to provided detailed statistical information. Their aim was also to simplify the use of combined nomenclature, while preserving a single nomenclature for intra-Community trade and trade with third countries.
We pointed out that this was only a first step in the right direction, while awaiting a more fundamental simplification, especially as the reliability of the Intrastat statistics is unfortunately inversely proportional to the costs that are borne by the 450 000 firms that have to supply the data.
With the exception of one detail, we had the Commission's blessing on the amendments that were unanimously adopted at first reading. However, the Council then forwarded to us a common position that further weakened the original Commission proposal, which had already been weakened in relation to the results of the SLIM studies, and which we wished to strengthen by means of our amendments. Moreover, that common position would have resulted in an increase in the tax return burden for firms. The Council even went so far as to simply refuse to adopt a common position on the proposal for a regulation concerning nomenclature.
In the face of such a negative attitude from the Council, we refused to give in. We retained our amendments at second reading, and we went to a Conciliation Committee. We reached the following compromise: as there is no common position on nomenclature, we were able to obtain a declaration from the Council promising to consider the position on nomenclature, taking account of Parliament's amendments and of the results of the discussions currently taking place within the framework of a second SLIM initiative.
We achieved this result because, in the Conciliation Committee, I was able to confront the Council delegation with the decisions of the Ecofin Council of 18 January 1999, which state, ironically, that the current Intrastat system holds more details than is necessary, that it should be simplified, that costs should be limited and that the 1991 regulations should be modified.
I thought I must be dreaming when I read that, as the Council had presented us in July last year with a 'decaffeinated' common position on the proposal to modify the 1991 regulation. In December 1998 we maintained our amendments against the common position, and then in January 1999, the Council discovered that there was a need to modify Regulation (EEC) No 330/91. Meanwhile, the Commission proposal had been on the table since 2 June 1997 and there had been two readings in this House.
Is it that in the Council, the right hand does not know what the left hand is doing? Is this an illustration of the obvious political malfunctioning of the Council? How is it possible that in January 1999 the Council can demand a much greater simplification of the Intrastat regulation, which it had refused in July 1998, forcing us to go to a Conciliation Committee? Make of it what you will! In any case, I am pleased to have persevered at second reading, and I also welcome the Commission declaration promising to submit a report to us on the Intrastat system.
If I had to estimate the cost of the work that has been done since 1997, it would certainly be inversely proportional to the results, which are even more meagre when compared to the ambitions of the first SLIM study and to our ambitions for reducing the burden on firms. However, at least the Council's contradictions have enabled us to make a new start, which we hope is more promising than what we have had to go through on this issue over the last few years.
Mr President, ladies and gentlemen, I would like to congratulate the rapporteur and the delegation to the Conciliation Committee for a very successfully drafted report. It is a most pleasurable opportunity to say this on a day like today, the penultimate day of this parliamentary term. I believe that through conciliation we have achieved a compromise, which indicates that both the codecision procedure works well and that Parliament has demonstrated its strength.
The directive which went to conciliation is important for small companies, and, hence, the issue of employment. In the European Union there are approximately 18 million SMEs, and almost 17 million unemployed. This comparison of figures already suggests that we must do our utmost to ensure that the SME sector is able to remove the burden of bureaucracy and complexity from its shoulders. By reducing the amount of data that has to be provided on statistics on trade, we are making an important difference to those SMEs which do not have the resources to produce and maintain complicated sets of statistics. The compromise that was reached in conciliation will ease the burden for SMEs, which hopefully will then mean that those companies can put this part of their expenditure and endeavour to better use, thus boosting employment.
In the European Union and Member States the role of labour-intensive SMEs in particular has been considered central to improved levels of employment. If we can continue to simplify matters for them in the areas of thresholds and obstacles, that will be a good thing. The euro is an important factor for small companies, as it removes the need to exchange foreign currencies in the single market area. Small companies do not generally have the means or skills to monitor currency situations to keep them completely up-to-date on how exchange rates are behaving. This being the case, the single currency will be of great benefit to SMEs, lowering, as it will, the degree of risk they encounter in the single market.
During the conciliation process Parliament also had the opportunity to send a political message to the Commission on another matter that was being dealt with. This too demonstrates the strength of the codecision procedure. Now that the Treaty of Amsterdam has been in force for just under a week and the role of the codecision procedure is growing in importance, perhaps we have reason to congratulate ourselves, Parliament, and the triumph of democracy.
Mr President, ladies and gentlemen, I should like to begin by thanking Mrs Lulling for her very committed efforts on behalf of SMEs and other businesses. She rightly recognised that firms need less red tape so that they have more time for their customers, and that this also provides an opportunity to create new jobs. I would also like to thank Mr Paasilinna, who has always given this initiative his strongest support and who has shown us the way in this field. I would also very much like to thank the Commission, because the research we were promised as part of the SLIM-Intrastat initiative, looking particularly at the issues of quality and the burden on the economy, is extremely important.
Commissioner, this research is very important for us in Europe. We are always talking about relieving the burden of bureaucracy and supporting firms in order to create new jobs. This is a real opportunity to find a new approach. I think it is very important that we have decided to cut down on the number of people required to provide information, as well as reducing the amount of information to be given, although we do, of course, want to have an acceptable level of information. What we want, in other words, is a good cost-benefit ratio, so that the exercise is a profitable one. In Austria we are shortly to hive off the Central Statistical Office, making it into an independent profit-making operation. People using the data will have to pay for doing so, because if the data are worth anything, then there should be a price to pay.
I would also stress that we have made great efforts to use a single nomenclature for internal and external trade, and we are reducing the number of sections from eight to six, which I think is very important. We need to have data that are manageable. They will not be broken down so finely, but they should still provide a clear overview of the market.
We should also welcome the fact that the transport sector and supply conditions have been dropped. What we want is to be able to obtain really efficient data rapidly. They should be collected in computerised form as far as possible, and we should encourage firms to supply them voluntarily, using systems of incentives rather than fines. We must see to it that the most up-to-date statistical methods are used, such as random sampling, market research and opinion surveys. I think that this will bring us much closer to the people, and we will then be more readily accepted by businesses, have greater room for manoeuvre on the world market and thereby create new jobs.
In the framework of the SLIM initiative, the Commission presented two proposals for a regulation on 30 May 1997 with the aim of simplifying the basic legislation on the Intrastat system. Their objective is to relieve the burden on those who have to provide statistics.
In the first proposal, the number of compulsory variables to be provided in declarations was reduced, and in the second, the nomenclature of products used to classify traded goods was simplified.
As regards the first proposal on reducing the number of variables covered, the conciliation procedure allowed us to reach a satisfactory result on the Commission's initial proposal. This result was obtained through the combined efforts of our two institutions - Parliament and the Commission - and we are very pleased about that.
The joint text agreed in this way represents an important step in the work to relieve the burden on businesses, and particularly SMEs. To be specific, from 1 January 2001, small and medium-sized enterprises will no longer have to provide five variables. However, the Member States will retain their option to request the 'delivery terms', 'mode of transport' and 'statistical procedure' variables for businesses that are above a certain threshold.
As regards the proposal on simplifying the nomenclature, the Commission notes with satisfaction that all the institutions acknowledge the importance of simplifying the combined nomenclature. Its importance is highlighted in the joint text through a specific recital to this end.
Moreover, the Commission would like to point out that the Council is willing to examine the proposal for a regulation on this matter.
In conclusion, the European Commission is satisfied with these specific simplifications, which businesses will soon benefit from, and would especially like to congratulate the rapporteur, Mrs Lulling, on her excellent report.
However, this is only the first step. The Commission is committed to continuing with the SLIM/Intrastat initiative and the EDICOM actions for businesses, in accordance with the Council's position on the need for information in the framework of economic and monetary union.
Mr President, this morning I protested about the fact that this report is being debated this evening and that we will vote on the third reading tomorrow, which is Friday. I know that Friday should be a complete working day for all Members, but unfortunately absenteeism among Members is legendary on Friday mornings. I would like to point out that, in the ten years that I have once again been a Member of this Parliament - I was previously a Member from 1965 to 1974 - I have been present at all the Friday sittings, and if I am re-elected on 13 June, I will show the same level of discipline.
Things being as they are, I nevertheless regret that Parliament is setting a dangerous precedent by voting on a Friday morning on a third reading, something which in my opinion should be done by qualified majority, so that we can reach the heights of the powers that Parliament has worked so hard to achieve. I know that a simple majority is stipulated, but that is completely illogical. If we vote by qualified majority at second reading, there is all the more reason to do so at third reading. In this respect there is also a great deal of work to be done on our Rules of Procedure, and I do not think that we are doing ourselves any favours by setting this precedent tomorrow. I hope that this will not be the case for much longer. I know that these are only statistics, but it does cost the 450 000 firms more than EUR 500 million to supply the data, and what is at stake is just as important as any other conciliation report.
I understand the point you are making, but it is not our Rules but the Treaty that sets down that we require a simple majority for third reading. I accept what you say about Friday, but in terms of the parliamentary calendar, it is a normal working day.
Mr President, I hope that next time a very controversial conciliation report is being discussed, we will also vote on Friday morning, with 20 votes to 18, or something of the kind!
I am just a servant of this House. I merely follow the agenda.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Insolvency practices
The next item is the report by Mr Malangré (A4-0234/99) on behalf of the Committee on Legal Affairs and Citizens' Rights on insolvency practices.
Mr President, ladies and gentlemen, this own-initiative report is Parliament's contribution towards closing a very sensitive loophole in internal market legislation. Much of this single market legislation is, as we know, very well advanced, I am glad to say. However, despite three attempts we have still not succeeded in finding a solution to the problem of Community insolvency law. This is the unavoidable downside to the great success of the single market. As we know and are extremely happy to see, many businesses are taking advantage of the single market to operate in other countries and now have sizeable assets in various Member States of the Union.
When insolvencies occur, however, the confusing legal situation with, at present, 15 different bankruptcy systems creates great scope for manipulation, generates enormous costs in complicated proceedings and makes it extremely difficult to ensure that the assets are fairly distributed among the creditors. Here too - and this is something we would stress - the idea of introducing remedial measures through an intergovernmental agreement, thereby excluding Parliament, came to nothing. However, I will not deny that I have great sympathy with what the Commission has been trying to do since the early 1980s, or at least with the substance, but not with the idea of using an intergovernmental agreement.
This Commission draft was an outstanding and extremely knowledgeable legal text, but it was not accepted. The subsequent attempts - the Istanbul Convention and the last one that failed in 1995 - tried other routes, but they too missed the mark. Nevertheless, we need a Community solution, which is why I call in my report for a draft directive or regulation to be put forward as soon as possible. We urgently need to have this on the table, and most of the preliminary work was done in the three earlier drafts. If we take the approach of demanding directives or regulations, we are ensuring that Parliament will be involved and that there will be a majority decision, which experience has shown to be clearly what is needed here.
My report contains a number of proposals which improve on the agreement that failed in 1995, and we would ask you to consider them. I think they are essential improvements which can be incorporated. I would like to thank the Committee on Legal Affairs for all its hard work. We held a hearing that produced a very clear outcome, and we were unanimous in demanding an urgent solution to this insolvency problem.
I would just mention that four amendments were tabled in committee which were all positive and supported the line taken in the report. I was therefore happy to include them and can now put before you a proposal that was approved by the entire committee. I would urge you to vote in favour of it tomorrow.
Thank you Mr President. I agree with the rapporteur that this is an important report and I agree with his suggestions. I regret, too, that the convention has not been ratified by all Member States and would stress that we need to find a solution to this very serious problem. I agree with the demand of the rapporteur to draft a regulation or a directive on crossborder insolvency.
I want to flag up though that we need a solution which finds a fair balance for creditors and employers and employees alike. Employees need some protection for accrued salaries and creditors need a sensible solution which will give them the best possible repayments of debts under the circumstances.
I would also flag up a point made by my colleague, Mr Falconer: I am sure he will not mind me saying this. He is particularly concerned that, in insolvency situations where someone later develops an industrial disease, a solution is found whereby they can be recompensed for industrial disease problems.
I agree that this is an urgent report and that it is crucial to find a solution swiftly. Indeed, to show how urgent it is, I was lobbied about this at an international banking meeting in Paris in spring 1994. That shows how longstanding the issue is.
I speak on behalf of the Socialist Group. My Socialist Group will be supporting the report and I would like to thank the rapporteur for his hard work. It has been extremely nice working with Mr Malangré over the years that we have both been in Parliament.
Applause
Mr President, I should like to begin where the previous speaker left off, by expressing my great admiration for Mr Malangré. He has produced a report that is as sound as a bell. I myself have a personal connection with this subject, since my very first report, on an amendment to the Treaty establishing the European Coal and Steel Community, dealt with the bankruptcy of the Ferrovie San'Anna, which was very unusual at the time, a steel company going bankrupt. The High Authority, which was responsible for the social side of things, seemed to come last in the queue, while first the State, then the social services, the suppliers, the banks and anyone else you cared to mention all helped themselves to whatever was left over from the liquidation. So I said to Commissioner Cristoffersen that the situation could not be allowed to continue, because there were so many different bankruptcy systems in the European Union, and it was high time that we had the possibility of creating European limited companies whose creation and termination would both be jointly regulated.
Now, in my last speech at the last sitting I shall attend as a Member of this Parliament, bankruptcy is on the agenda again and it has still not been regulated. As Mr Malangré described in his explanatory statement, which as I said is absolutely first-class, it is high time that we did something about bankruptcy in the Community at European level. There are twelve different systems for suspension of payment in Italy, and in Denmark all creditors are treated equally, even the State and the social security authorities. We need harmonisation here, otherwise any attempts to create European transfrontier companies will be doomed to failure. I support the Malangré report, to which I have been able to make a small contribution through my amendments in the Legal Affairs Committee, which have been included. I and my group wholeheartedly endorse it.
Mr President, the Commission welcomes Parliament's initiative to support the adoption at Community level of legislation that allows us to determine the legal and economic effects of the bankruptcy of companies operating within the internal market. Such legislation does not currently exist. The effects of insolvency proceedings opened in one Member State upon goods and people situated in another Member State depend on national legislation and on bilateral agreements between the Member States.
The Community has always attempted to compensate for this shortcoming in the context of the smooth running of the internal market and, to this end, it launched two types of initiative in the 1980s.
Firstly, the Member States began to negotiate an agreement on the basis of ex Article 220 of the EC Treaty. This agreement aimed to regulate in a horizontal manner the intra-Community effects of bankruptcy by determining the legal competences and the law to be applied in declaring a business insolvent. These negotiations culminated in the signing of the 1995 Convention on Insolvency Proceedings, on the basis of which we are debating today.
Secondly, the Commission presented two directives on the liquidation of insurance companies and credit bodies. These proposals are based on the principle of the authorities' powers in the country of origin where these companies are authorised to operate.
The Commission hopes that the two directives will be adopted as soon as possible. Until now, however, neither of these two initiatives have been successful. We are awaiting their adoption with bated breath.
The 1995 Convention on Insolvency Proceedings had still not been signed by all the Member States before the Amsterdam Treaty entered into force and, as a result, it cannot be implemented.
Retaining its use of the right of initiative, the Commission is assessing how the text agreed by the Member States in 1995 and could be brought into effect within the framework of the Amsterdam Treaty.
Mr President, I am sorry that the Commissioner must be feeling that he is getting the third degree here. He said that the 1995 Convention has not been signed by all the Member States and the Commission is now considering doing something about this. Will the Commissioner promise that the Commission will come up with either a directive or a regulation here - we leave that to the Commission to decide - so that we no longer need to wait for these countries to make up their minds?
Mr Wijsenbeek, I have been very tolerant but I cannot allow the dialogue to continue. We have to conclude the debate. I would like to add my own personal thanks to Mr Malangré for all the work that he has done in this House and to wish him every success in the future.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Lawful interception of telecommunications
The next item is the report by Mr Schmid (A4-0234/99) on behalf of the Committee on Civil Liberties and Internal Affairs for a Motion for a Resolution on the lawful interception of telecommunications in relation to new technologies (10951/2/98 - C4-0052/99-99/0906(CNS)).
Mr President, ladies and gentlemen, before I move on to the subject of this debate, there is something I would like to say to Mr Malangré, who is leaving this House after 20 years as a Member. You know that there are personal reasons why I am addressing these words to you. We are, if you like, opponents and competitors in politics, since we both come from the Aachen region. You were mayor of that important European city for 16 years and alongside that a Member of the European Parliament for 20 years. I was mayor of Aachen's smaller neighbour for just a few years, and we did our best to get our hands on your trade tax by stealing your biggest factories. However, this has not affected our friendship or the work we have done together for Europe. I think I can say on behalf of many in my group that you have been one of the most honourable and reliable Europeans in this House. Many thanks for all your work!
Applause
The Schmid report deals with an extremely sensitive subject - the modern communications society on the threshold of the 21st century. People value their privacy, and every democratic country has legislation which protects its citizens against arbitrary State interference in their private lives. This is why the police are only allowed to tap telephones or intercept faxes and letters under lawful conditions, and then only in certain strictly limited cases and only with a court order. The conditions for such activities are regulated under national law, and rightly so.
This draft Council Resolution on the lawful interception of telecommunications does not interfere with national law here, since whether we like it or not, resolutions under the third pillar have this somewhat circumscribed nature. In future, under the Amsterdam Treaty, it will be more accurate to call them 'common positions', but they will still have no binding legal force. They simply indicate that the Member States have agreed on a common course of action. A resolution was used in 1995 to agree what interception meant in the technical sense, such as whether only the content of a telephone conversation should be recorded, or the time and the recipient's telephone number as well.
There are two reasons for having these telephone and fax agreements between the Member States. Setting up interception facilities involves costs for the system operator, but in the single market the level of costs must be similar everywhere if distortions of competition are to be avoided. So one country cannot impose costs on its operators which are not charged in other countries.
Secondly, in the case of cross-border requests for legal assistance, we need to be clear about what interception actually means. The draft resolution before us extends the scope of the agreement to include mobile telephones and Internet communications. This is an extremely sensitive area. It is a logical extension because it will protect people's privacy, but it does not mean that we are protecting a particular technical communication medium. The two must be clearly distinguished.
There is opposition to these agreements and the planned procedures, which is very interesting and is worth looking at more closely. There are some Internet freaks who are very concerned that we are trying to interfere with their freedom to communicate and think that free communication is under threat. They need to realise that the Internet is not outside the law, and that in a democratic society there cannot be any areas where people can just do what they like. I was Parliament's rapporteur for the establishment of joint measures to combat child pornography, and I can tell you that what is happening on the Internet cries out for some form of regulation, however hard it might be to put into practice.
The Internet service providers also have some misgivings because of the costs involved. We have included an amendment in the report to answer these concerns. There is also no fixed timetable for implementation, which is a weak point. There is opposition too from those with an interest in money laundering and tax evasion. The draftsman of the opinion of the Committee on Legal Affairs and Citizens' Rights, Mr Florio, has expressed such misgivings. He has been good enough to air the concern that regulations on interception might also be applied to bank transactions on the Internet. The 'Handelsblatt ', which is hardly what you would call a Socialist newspaper, wrote last December, and I quote, 'The Internet is the ideal medium for tax evasion. A firm called Privacy Solutions is openly advertising itself on the Internet with the following words: 'Your office is in cyberspace, the tax authorities will never find you!' ' People have a civil right to protect their privacy, but there is no civil right to crime, money laundering or tax evasion!
Anyone who totally rejects the lawful interception of modern communications, which we have heard many speakers do, is simply aiding and abetting criminals, albeit unintentionally. However difficult it may be to translate joint agreements into practical action, it is absolutely essential that we should recognise that the freedom which the new telecommunications give us is still something that is open to abuse. This is an appeal to the sense of responsibility of those able to take advantage of this freedom, but it is also a challenge to the national authorities to find intelligent ways of stopping these freedoms from being abused, which is harmful to the public interest and creates particular problems for the tax system and the collection of taxes. My colleague Mr Schmid has tried to contribute to these efforts in this report.
Applause
Mr President, the interception of telecommunications is a sensitive matter, since it touches upon the personal integrity of ordinary people. We are engaged in the eternal process of finding the right balance between safeguarding that integrity and combating crime. Nobody wishes to see Orwell's Big Brother take over, but nor do we want to expose the public to uncontrollable levels of crime. The current exercise is simply a matter of updating an existing resolution on telecommunications interception, bringing it into line with modem technology. This is a very low-key text from the legislative point of view. National legislation is not infringed upon; Member States implement the provisions only if they so wish, and in the way they choose.
The State has a duty to fight crime committed within its borders. It bears responsibility for anti-crime measures and supports the cost. This applies in the United States as well. Costs arising in connection with the interception of telecommunications are currently borne by the State, and should continue to be so. This is especially relevant at a time like now when telephony markets are being privatised. Increased costs would make life harder for small Internet providers, undermining Europe's competitive edge. Internet providers can, after all, set up anywhere in the world; we do not want rising costs to drive them out of the European Union.
Success on the advanced technology front is vital for Europe's development. We cannot afford any deterioration in the growth potential of the IT industry. There is currently scope for expansion in the sector, particularly for small and medium-sized companies. They are the ones that would suffer if they had to bear the costs of generalised data storage.
Personal integrity must be at the forefront of any debate on anti-crime measures. Sophisticated data inspection requirements offer one solution. Equally, we will need a preventive strategy to stop the Internet from becoming a playground for criminals.
Across-the-board storage of information naturally puts us in mind of Orwell. If the State takes charge of the costs, however, we will have some degree of assurance that only such information as is absolutely necessary will be saved. There must be a decision from a court; the exact nature of the information required will need to be specified; this data must of course only be used if there is suspicion that a very serious crime has been committed; and no action should be taken on statements from informers. This whole area is rightly regulated in an extremely strict way in almost all countries. I can therefore see no reason why Parliament should seek to block this move. On the contrary, we in this House need to demonstrate that we can perform the balancing act required and contribute towards an unfettered information society, without allowing the Internet to become a vehicle for crime. Mr Schulz has warned us about that. So, in the interest of combating crime, I would commend this proposal.
The EU FBI telecommunications surveillance system is developing rapidly through two separate but very linked initiatives. First, the Council has proposed a new draft Council resolution to extend the 1995 requirements resolution to cover new technologies, the Internet and satellite-based telecommunications. And, second, the Council is on the verge of agreeing a formula to provide a legal base for remote access to a satellite ground station in Italy through a new clause in the draft convention on mutual legal assistance in criminal matters.
This draft convention will provide the legal framework for the interception of all forms of telecommunications in the EU which is required to put into effect the EU FBI surveillance system. Both measures are expected to be agreed at the Justice and Home Affairs Council on 27 to 28 May.
What we are discussing here today, in the version discussed in the European Parliament, amends the 1995 requirements to include data on Internet users such as IP address, electronic address assigned to a party, account number and e-mail address (ENFOPOL 10951/98 REV2).
That has actually been changed. What we are discussing now is not the actual wording, because what it says instead is: 'IP address' and instead of 'account number' it says 'credit card number and e-mail address'.
It is very disturbing that an issue like this is being discussed on a Thursday evening when there are very few people here, the vote will be tomorrow morning, and there has been no proper debate within national parliaments on this issue. There has definitely been no debate within the Irish Parliament and I do not think there has been debate within many of the other parliaments.
If it is possible to monitor communications in such a manner you will be able to tell where a person is, when they are there, what sites they are consulting, what electronic messages they are sending, what electronic payments they are making, basically you will know everything about a person's private life.
The Greens believe that this is a serious attack on privacy and there are not sufficient safeguards regarding data protection and democratic control. This is something that was actually brought up by the Committee on Legal Affairs, which was very critical of this. It is unfortunate that the draftsperson of the opinion is not here because it is extremely important that this point is stressed.
Rules on telephone tapping are controlled, for example, at national level. That follows very proper procedures and authorisation. This proposal here basically ignores the European Convention for the Protection of Human Rights and Fundamental Freedoms and the provision on the protection of private life in Article 8. These are being overwritten here and interference by a public authority should be subject to extremely strict conditions. The view of the Committee on Legal Affairs should be taken on board.
The other point I wanted to make is that this whole issue was discussed in a procedure which was a written procedure, not in a meeting of the Justice and Home Affairs Ministers. This issue has not, as far as I am concerned, followed the proper democratic procedures. It has not been discussed in national parliaments. I also feel it is very sinister that this issue is put on the agenda on the Thursday night when everyone is going back to campaign for the election. There is absolutely nobody here to listen to what is going on. This is a grave step against people's right to privacy and right to freedom.
It has always been the case in Member States throughout the European Union and right around the world that oppressive legislation is brought in using the argument that we have to combat serious crime. For example one of the speakers mentioned paedophilia and things like that on the Internet. That does not mean that you overwrite people's basic right to privacy. That is what is going on here. There needs to be a lot more debate about this, not just here in the European Parliament but in national parliaments. I would like to know why these issues have been railroaded through in such a fashion without proper democratic control and proper public debate.
Madam President, lades and gentlemen, the mere mention of the idea of telephone tapping is enough to get the relevant circles talking about a police state and 'Big Brother', just like Pavlov's dogs. What the Legal Affairs Committee has given us here is the sort of arrant nonsense that you might expect to hear from a first-year student, but from the second year onwards you would have to call it out-and-out troublemaking. Mr Schulz pointed out quite rightly, and Mr Schmid wrote, that this Council recommendation makes absolutely no difference whatsoever to the legal situation in the Member States.
The legal conditions for telephone tapping and for monitoring Internet access will still, even after this resolution, lie solely in the hands of the national legislator. The resolution simply aims to harmonise the technical standards, which we need to do in order to use telephone tapping to prevent organised crime.
Let me give you an example. Virtual bank accounts can be used to collect extortion money: a blackmailer sets up a virtual bank account and has the money paid into it, and if access cannot be monitored, he cannot be held responsible or brought to account. This is why it is absolutely vital that these measures are taken now. The Council has made a recommendation, and we have a resolution before us that is essential if we are to combat organised crime.
The Member States will certainly introduce all the constitutional requirements that are needed to register something as sensitive as telephone tapping or Internet monitoring. But we need to make provision for ways of combating organised crime.
Madam President, I do not want to take up too much time unnecessarily, but Mrs McKenna made two points that I feel I have to take issue with. Mr Schmid, for whom I am deputising, has not stayed away deliberately. His report was actually on the agenda for this morning, and this afternoon he had a private appointment, not a political one, that he could not put off. I apologise on his behalf, and I would assume that Mrs McKenna criticised his absence simply because she did not know the reasons for it.
The second point is one that I simply have to reject. The committee responsible here in the House is called the Committee on Civil Liberties and Internal Affairs. No other parliament in the world, I think, devotes as much care and attention as ours does to basic and human rights if there is any question of interference with civil liberties in the construction of a European legal area. You know, Mrs McKenna, that as well as being the spokesman on internal affairs for my group I am also the vice-chairman of the Subcommittee on Human Rights. I categorically reject the claim that the careful work which we are doing - whether it is Mr Nassauer, myself or Mr Schmid - is designed to railroad something through that goes against the guarantees of basic rights enjoyed by individuals in the European Union. I have to say that I think these are rather harsh allegations, and because I value you as a colleague I would ask you to consider carefully in future whether you can substantiate them.
Madam President, on a point of order. I was not criticising Mr Schmid for not being here. I did not mention his name. I was talking about Mr Florio because he was the draftsman of the opinion in the Committee on Legal Affairs. The Committee on Legal Affairs has the opposite view to the Committee on Civil Liberties.
Madam President, I should firstly like to congratulate Mr Schmid on his excellent report on the lawful interception of telecommunications.
The Commission shares Parliament's opinion of the importance of this issue, particularly since in Europe the telecommunications world is constantly undergoing rapid and revolutionary changes.
On the one hand, we must take into account the logical concerns of the police authorities. The development of Internet telecommunications must not affect the Member States' ability to fight crime and maintain national security. On the other hand, we are seeing a significant increase in telecommunications services and, in particular, Internet services. Information technology companies already account for more than 5 % of the European Union's gross domestic product. They provide employment for more than four million people and they create more new jobs than any other sector of the European Union's economy. As a result, the Union is obviously extremely keen to remain at the forefront in this age of information.
Moreover, if this sector is to continue to expand, it is essential that we are able to ensure that users trust the telecommunication services. The European Commission therefore believes that it is vital to maintain an appropriate balance between the interests at stake. In our opinion, this can only be achieved through open dialogue between the police authorities, the operators and the industry.
As highlighted in both Mr Schmid's report and the opinion by the Committee on Legal Affairs and Citizens' Rights, there is a series of aspects that must be addressed in more detail. We thus need to clarify issues such as operators' liability as well as privacy in telecommunications.
The Commission should like to begin a broad debate on the necessary requirements and on the way in which these can be met in as beneficial a way as possible. This debate could lead to the Commission making full use of the new opportunities provided by the Amsterdam Treaty and submitting proposals on this issue. Only in this way will we be able to protect the development of the information society.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
The sitting was closed at 7 p.m.